Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 29, 2005

 

by and among

 

SOURCECORP, INCORPORATED,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager,

 

SUNTRUST BANK,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

 

and

 

THE LENDERS NAMED HEREIN

 

 

$100,000,000 REVOLVING CREDIT LOAN FACILITY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

Section 1.1

 

Definitions, etc.

 

Section 1.2 [a05-17153_1ex10d1.htm#Section1_2_051116]

 

Other Definitional Provisions [a05-17153_1ex10d1.htm#Section1_2_051116]

 

Section 1.3 [a05-17153_1ex10d1.htm#Section1_3_051117]

 

Accounting Terms and Determinations [a05-17153_1ex10d1.htm#Section1_3_051117]

 

Section 1.4 [a05-17153_1ex10d1.htm#Section1_4_051125]

 

Financial Covenants [a05-17153_1ex10d1.htm#Section1_4_051125]

 

Section 1.5 [a05-17153_1ex10d1.htm#Section1_5_051127]

 

Letter of Credit Amounts [a05-17153_1ex10d1.htm#Section1_5_051127]

 

 

 

 

 

ARTICLE 2 [a05-17153_1ex10d1.htm#Article2_051129]

LOANS [a05-17153_1ex10d1.htm#Article2_051129]

 

Section 2.1 [a05-17153_1ex10d1.htm#Section2_1_051131]

 

Commitments [a05-17153_1ex10d1.htm#Section2_1_051131]

 

Section 2.2 [a05-17153_1ex10d1.htm#Section2_2_051135]

 

Notes [a05-17153_1ex10d1.htm#Section2_2_051135]

 

Section 2.3 [a05-17153_1ex10d1.htm#Section2_3_051140]

 

Repayment of Loans [a05-17153_1ex10d1.htm#Section2_3_051140]

 

Section 2.4 [a05-17153_1ex10d1.htm#Section2_4_051142]

 

Interest [a05-17153_1ex10d1.htm#Section2_4_051142]

 

Section 2.5 [a05-17153_1ex10d1.htm#Section2_5_051146]

 

Borrowing Procedure [a05-17153_1ex10d1.htm#Section2_5_051146]

 

Section 2.6 [a05-17153_1ex10d1.htm#Section2_6_051148]

 

Optional Prepayments, Conversions and Continuations of Loans, Reduction of
Commitments [a05-17153_1ex10d1.htm#Section2_6_051148]

 

Section 2.7 [a05-17153_1ex10d1.htm#Section2_7_051150]

 

Mandatory Prepayments [a05-17153_1ex10d1.htm#Section2_7_051150]

 

Section 2.8 [a05-17153_1ex10d1.htm#Section2_8_051151]

 

Minimum Amounts [a05-17153_1ex10d1.htm#Section2_8_051151]

 

Section 2.9 [a05-17153_1ex10d1.htm#Section2_9_051154]

 

Certain Notices [a05-17153_1ex10d1.htm#Section2_9_051154]

 

Section 2.10 [a05-17153_1ex10d1.htm#Section2_10_051158]

 

Use of Proceeds [a05-17153_1ex10d1.htm#Section2_10_051158]

 

Section 2.11 [a05-17153_1ex10d1.htm#Section2_11_053452]

 

Fees [a05-17153_1ex10d1.htm#Section2_11_053452]

 

Section 2.12 [a05-17153_1ex10d1.htm#Section2_12_051204]

 

Computations [a05-17153_1ex10d1.htm#Section2_12_051204]

 

Section 2.13 [a05-17153_1ex10d1.htm#Section2_13_051205]

 

Termination or Reduction of Commitments
[a05-17153_1ex10d1.htm#Section2_13_051205]

 

Section 2.14 [a05-17153_1ex10d1.htm#Section2_14_051207]

 

Letters of Credit [a05-17153_1ex10d1.htm#Section2_14_051207]

 

Section 2.15 [a05-17153_1ex10d1.htm#Section2_15_051231]

 

Swingline Advances [a05-17153_1ex10d1.htm#Section2_15_051231]

 

Section 2.16 [a05-17153_1ex10d1.htm#Section2_16_051236]

 

Increase in Commitments [a05-17153_1ex10d1.htm#Section2_16_051236]

 

 

 

 

 

ARTICLE 3 [a05-17153_1ex10d1.htm#Article3Payments_051239]

PAYMENTS [a05-17153_1ex10d1.htm#Article3Payments_051239]

 

Section 3.1 [a05-17153_1ex10d1.htm#Section3_1_051242]

 

Method of Payment [a05-17153_1ex10d1.htm#Section3_1_051242]

 

Section 3.2 [a05-17153_1ex10d1.htm#Section3_2_051245]

 

Pro Rata Treatment [a05-17153_1ex10d1.htm#Section3_2_051245]

 

Section 3.3 [a05-17153_1ex10d1.htm#Section3_3_051247]

 

Sharing of Payments, Etc. [a05-17153_1ex10d1.htm#Section3_3_051247]

 

Section 3.4 [a05-17153_1ex10d1.htm#Section3_4_051249]

 

The Administrative Agent’s Clawback [a05-17153_1ex10d1.htm#Section3_4_051249]

 

Section 3.5 [a05-17153_1ex10d1.htm#Section3_5_051252]

 

Withholding Taxes [a05-17153_1ex10d1.htm#Section3_5_051252]

 

Section 3.6 [a05-17153_1ex10d1.htm#Section3_6_051256]

 

Withholding Tax Exemption [a05-17153_1ex10d1.htm#Section3_6_051256]

 

Section 3.7 [a05-17153_1ex10d1.htm#Section3_7_051257]

 

Reinstatement of Obligations [a05-17153_1ex10d1.htm#Section3_7_051257]

 

 

 

 

 

ARTICLE 4 [a05-17153_1ex10d1.htm#Article4YieldProtectionAndIllegal_051259]

YIELD PROTECTION AND ILLEGALITY
[a05-17153_1ex10d1.htm#Article4YieldProtectionAndIllegal_051259]

 

Section 4.1 [a05-17153_1ex10d1.htm#Section4_1_051301]

 

Additional Costs [a05-17153_1ex10d1.htm#Section4_1_051301]

 

Section 4.2 [a05-17153_1ex10d1.htm#Section4_2_051305]

 

Limitation on Types of Loans [a05-17153_1ex10d1.htm#Section4_2_051305]

 

Section 4.3 [a05-17153_1ex10d1.htm#Section4_3_051308]

 

Illegality [a05-17153_1ex10d1.htm#Section4_3_051308]

 

Section 4.4 [a05-17153_1ex10d1.htm#Section4_4_051309]

 

Treatment of Affected Loans [a05-17153_1ex10d1.htm#Section4_4_051309]

 

Section 4.5 [a05-17153_1ex10d1.htm#Section4_5_051312]

 

Compensation [a05-17153_1ex10d1.htm#Section4_5_051312]

 

Section 4.6 [a05-17153_1ex10d1.htm#Section4_6_051314]

 

Capital Adequacy [a05-17153_1ex10d1.htm#Section4_6_051314]

 

Section 4.7 [a05-17153_1ex10d1.htm#Section4_7_051316]

 

Reserves on Eurodollar Loans [a05-17153_1ex10d1.htm#Section4_7_051316]

 

 

 

 

 

ARTICLE 5 [a05-17153_1ex10d1.htm#Article5GuarantiesAndSetoff_051318]

GUARANTIES AND SETOFF [a05-17153_1ex10d1.htm#Article5GuarantiesAndSetoff_051318]

 

Section 5.1 [a05-17153_1ex10d1.htm#Section5_1_051320]

 

Guaranties [a05-17153_1ex10d1.htm#Section5_1_051320]

 

Section 5.2 [a05-17153_1ex10d1.htm#Section5_2_051323]

 

New Subsidiaries [a05-17153_1ex10d1.htm#Section5_2_051323]

 

 

i

--------------------------------------------------------------------------------


 

Section 5.3 [a05-17153_1ex10d1.htm#Section5_3_051326]

 

Setoff [a05-17153_1ex10d1.htm#Section5_3_051326]

 

 

 

 

 

ARTICLE 6 [a05-17153_1ex10d1.htm#Article6ConditionsPrecedent_051327]

CONDITIONS PRECEDENT [a05-17153_1ex10d1.htm#Article6ConditionsPrecedent_051327]

 

Section 6.1 [a05-17153_1ex10d1.htm#Section6_1_051330]

 

Initial Loans and Letter of Credit Conditions
[a05-17153_1ex10d1.htm#Section6_1_051330]

 

Section 6.2 [a05-17153_1ex10d1.htm#Section6_2_051119]

 

All Extensions of Credit [a05-17153_1ex10d1.htm#Section6_2_051119]

 

 

 

 

 

ARTICLE 7 [a05-17153_1ex10d1.htm#Article7RepresentationsAndWarrant_051047]

REPRESENTATIONS AND WARRANTIES
[a05-17153_1ex10d1.htm#Article7RepresentationsAndWarrant_051047]

 

Section 7.1 [a05-17153_1ex10d1.htm#Section7_1_051127]

 

Corporate Existence [a05-17153_1ex10d1.htm#Section7_1_051127]

 

Section 7.2 [a05-17153_1ex10d1.htm#Section7_2_051128]

 

Financial Statements [a05-17153_1ex10d1.htm#Section7_2_051128]

 

Section 7.3 [a05-17153_1ex10d1.htm#Section7_3_051129]

 

Corporate Action: No Breach [a05-17153_1ex10d1.htm#Section7_3_051129]

 

Section 7.4 [a05-17153_1ex10d1.htm#Section7_4_051130]

 

Operation of Business [a05-17153_1ex10d1.htm#Section7_4_051130]

 

Section 7.5 [a05-17153_1ex10d1.htm#Section7_5_051131]

 

Intellectual Property [a05-17153_1ex10d1.htm#Section7_5_051131]

 

Section 7.6 [a05-17153_1ex10d1.htm#Section7_6_051132]

 

Litigation and Judgments [a05-17153_1ex10d1.htm#Section7_6_051132]

 

Section 7.7 [a05-17153_1ex10d1.htm#Section7_7_051132]

 

Rights in Properties; Liens [a05-17153_1ex10d1.htm#Section7_7_051132]

 

Section 7.8 [a05-17153_1ex10d1.htm#Section7_8_051133]

 

Enforceability [a05-17153_1ex10d1.htm#Section7_8_051133]

 

Section 7.9 [a05-17153_1ex10d1.htm#Section7_9_051134]

 

Approvals [a05-17153_1ex10d1.htm#Section7_9_051134]

 

Section 7.10 [a05-17153_1ex10d1.htm#Section7_10_051137]

 

Debt [a05-17153_1ex10d1.htm#Section7_10_051137]

 

Section 7.11 [a05-17153_1ex10d1.htm#Section7_11_051141]

 

Taxes [a05-17153_1ex10d1.htm#Section7_11_051141]

 

Section 7.12 [a05-17153_1ex10d1.htm#Section7_12_051143]

 

Margin Securities [a05-17153_1ex10d1.htm#Section7_12_051143]

 

Section 7.13 [a05-17153_1ex10d1.htm#Section7_13_051151]

 

ERISA; Plans [a05-17153_1ex10d1.htm#Section7_13_051151]

 

Section 7.14 [a05-17153_1ex10d1.htm#Section7_14_051154]

 

Disclosure [a05-17153_1ex10d1.htm#Section7_14_051154]

 

Section 7.15 [a05-17153_1ex10d1.htm#Section7_15_051157]

 

Subsidiaries [a05-17153_1ex10d1.htm#Section7_15_051157]

 

Section 7.16 [a05-17153_1ex10d1.htm#Section7_16_051200]

 

Agreements [a05-17153_1ex10d1.htm#Section7_16_051200]

 

Section 7.17 [a05-17153_1ex10d1.htm#Section7_17_051202]

 

Compliance with Laws [a05-17153_1ex10d1.htm#Section7_17_051202]

 

Section 7.18 [a05-17153_1ex10d1.htm#Section7_18_051203]

 

Investment Company Act [a05-17153_1ex10d1.htm#Section7_18_051203]

 

Section 7.19 [a05-17153_1ex10d1.htm#Section7_19_051204]

 

Public Utility Holding Company Act [a05-17153_1ex10d1.htm#Section7_19_051204]

 

Section 7.20 [a05-17153_1ex10d1.htm#Section7_20_051205]

 

Environmental Matters [a05-17153_1ex10d1.htm#Section7_20_051205]

 

Section 7.21 [a05-17153_1ex10d1.htm#Section7_21_051206]

 

Labor Disputes and Acts of God [a05-17153_1ex10d1.htm#Section7_21_051206]

 

Section 7.22 [a05-17153_1ex10d1.htm#Section7_22_051207]

 

Material Contracts [a05-17153_1ex10d1.htm#Section7_22_051207]

 

Section 7.23 [a05-17153_1ex10d1.htm#Section7_23_051207]

 

Intentionally Omitted [a05-17153_1ex10d1.htm#Section7_23_051207]

 

Section 7.24 [a05-17153_1ex10d1.htm#Section7_24_051208]

 

Intentionally Omitted [a05-17153_1ex10d1.htm#Section7_24_051208]

 

Section 7.25 [a05-17153_1ex10d1.htm#Section7_25_051209]

 

Solvency [a05-17153_1ex10d1.htm#Section7_25_051209]

 

Section 7.26 [a05-17153_1ex10d1.htm#Section7_26_051210]

 

Employee Matters [a05-17153_1ex10d1.htm#Section7_26_051210]

 

Section 7.27 [a05-17153_1ex10d1.htm#Section7_27_051210]

 

Insurance [a05-17153_1ex10d1.htm#Section7_27_051210]

 

Section 7.28 [a05-17153_1ex10d1.htm#Section7_28_051211]

 

Common Enterprise [a05-17153_1ex10d1.htm#Section7_28_051211]

 

 

 

 

 

ARTICLE 8 [a05-17153_1ex10d1.htm#Article8AffirmativeCovenants_051050]

AFFIRMATIVE COVENANTS
[a05-17153_1ex10d1.htm#Article8AffirmativeCovenants_051050]

 

Section 8.1 [a05-17153_1ex10d1.htm#Section8_1_051237]

 

Reporting Requirements [a05-17153_1ex10d1.htm#Section8_1_051237]

 

Section 8.2 [a05-17153_1ex10d1.htm#Section8_2_051248]

 

Maintenance of Existence, Conduct of Business
[a05-17153_1ex10d1.htm#Section8_2_051248]

 

Section 8.3 [a05-17153_1ex10d1.htm#Section8_3_051249]

 

Maintenance of Properties [a05-17153_1ex10d1.htm#Section8_3_051249]

 

Section 8.4 [a05-17153_1ex10d1.htm#Section8_4_051250]

 

Taxes and Claims [a05-17153_1ex10d1.htm#Section8_4_051250]

 

Section 8.5 [a05-17153_1ex10d1.htm#Section8_5_051250]

 

Insurance [a05-17153_1ex10d1.htm#Section8_5_051250]

 

Section 8.6 [a05-17153_1ex10d1.htm#Section8_6_051251]

 

Inspection Rights [a05-17153_1ex10d1.htm#Section8_6_051251]

 

Section 8.7 [a05-17153_1ex10d1.htm#Section8_7_051252]

 

Keeping Books and Records [a05-17153_1ex10d1.htm#Section8_7_051252]

 

Section 8.8 [a05-17153_1ex10d1.htm#Section8_8_051252]

 

Compliance with Laws [a05-17153_1ex10d1.htm#Section8_8_051252]

 

Section 8.9 [a05-17153_1ex10d1.htm#Section8_9_051253]

 

Compliance with Agreements [a05-17153_1ex10d1.htm#Section8_9_051253]

 

Section 8.10 [a05-17153_1ex10d1.htm#Section8_10_051309]

 

Further Assurances [a05-17153_1ex10d1.htm#Section8_10_051309]

 

Section 8.11 [a05-17153_1ex10d1.htm#Section8_11_051214]

 

ERISA; Plans [a05-17153_1ex10d1.htm#Section8_11_051214]

 

Section 8.12 [a05-17153_1ex10d1.htm#Section8_12_051215]

 

Trade Accounts Payable [a05-17153_1ex10d1.htm#Section8_12_051215]

 

Section 8.13 [a05-17153_1ex10d1.htm#Section8_13_051216]

 

No Consolidation [a05-17153_1ex10d1.htm#Section8_13_051216]

 

Section 8.14 [a05-17153_1ex10d1.htm#Section8_14_051216]

 

Payment on Obligations [a05-17153_1ex10d1.htm#Section8_14_051216]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 9 [a05-17153_1ex10d1.htm#Article9NegativeCovenants_051051]

NEGATIVE COVENANTS [a05-17153_1ex10d1.htm#Article9NegativeCovenants_051051]

 

Section 9.1 [a05-17153_1ex10d1.htm#Section9_1_051312]

 

Debt [a05-17153_1ex10d1.htm#Section9_1_051312]

 

Section 9.2 [a05-17153_1ex10d1.htm#Section9_2_051313]

 

Limitation on Liens [a05-17153_1ex10d1.htm#Section9_2_051313]

 

Section 9.3 [a05-17153_1ex10d1.htm#Section9_3_051314]

 

Mergers, Etc. [a05-17153_1ex10d1.htm#Section9_3_051314]

 

Section 9.4 [a05-17153_1ex10d1.htm#Section9_4_051314]

 

Restricted Payments [a05-17153_1ex10d1.htm#Section9_4_051314]

 

Section 9.5 [a05-17153_1ex10d1.htm#Section9_5_051315]

 

Investments [a05-17153_1ex10d1.htm#Section9_5_051315]

 

Section 9.6 [a05-17153_1ex10d1.htm#Section9_6_051316]

 

Limitation on Issuance of Capital Stock
[a05-17153_1ex10d1.htm#Section9_6_051316]

 

Section 9.7 [a05-17153_1ex10d1.htm#Section9_7_051316]

 

Transactions With Affiliates [a05-17153_1ex10d1.htm#Section9_7_051316]

 

Section 9.8 [a05-17153_1ex10d1.htm#Section9_8_051317]

 

Disposition of Property [a05-17153_1ex10d1.htm#Section9_8_051317]

 

Section 9.9 [a05-17153_1ex10d1.htm#Section9_9_051318]

 

Sale and Leaseback [a05-17153_1ex10d1.htm#Section9_9_051318]

 

Section 9.10 [a05-17153_1ex10d1.htm#Section9_10_051217]

 

Lines of Business [a05-17153_1ex10d1.htm#Section9_10_051217]

 

Section 9.11 [a05-17153_1ex10d1.htm#Section9_11_051218]

 

Environmental Protection [a05-17153_1ex10d1.htm#Section9_11_051218]

 

Section 9.12 [a05-17153_1ex10d1.htm#Section9_12_051218]

 

Intercompany Transactions [a05-17153_1ex10d1.htm#Section9_12_051218]

 

Section 9.13 [a05-17153_1ex10d1.htm#Section9_13_051219]

 

Management Fees [a05-17153_1ex10d1.htm#Section9_13_051219]

 

Section 9.14 [a05-17153_1ex10d1.htm#Section9_14_051220]

 

Modification of Other Agreements [a05-17153_1ex10d1.htm#Section9_14_051220]

 

Section 9.15 [a05-17153_1ex10d1.htm#Section9_15_051221]

 

ERISA Plans [a05-17153_1ex10d1.htm#Section9_15_051221]

 

 

 

 

 

ARTICLE 10 [a05-17153_1ex10d1.htm#Article10FinancialCovenants_051052]

FINANCIAL COVENANTS [a05-17153_1ex10d1.htm#Article10FinancialCovenants_051052]

 

Section 10.1 [a05-17153_1ex10d1.htm#Section10_1_051328]

 

Consolidated Net Worth [a05-17153_1ex10d1.htm#Section10_1_051328]

 

Section 10.2 [a05-17153_1ex10d1.htm#Section10_2_051328]

 

Ratio of Funded Debt to EBITDA [a05-17153_1ex10d1.htm#Section10_2_051328]

 

Section 10.3 [a05-17153_1ex10d1.htm#Section10_3_051329]

 

Consolidated Fixed Charge Coverage Ratio
[a05-17153_1ex10d1.htm#Section10_3_051329]

 

Section 10.4 [a05-17153_1ex10d1.htm#Section10_4_051330]

 

Capital Expenditures [a05-17153_1ex10d1.htm#Section10_4_051330]

 

 

 

 

 

ARTICLE 11 [a05-17153_1ex10d1.htm#Article11Default_051052]

DEFAULT [a05-17153_1ex10d1.htm#Article11Default_051052]

 

Section 11.1 [a05-17153_1ex10d1.htm#Section11_1_051330]

 

Events of Default [a05-17153_1ex10d1.htm#Section11_1_051330]

 

Section 11.2 [a05-17153_1ex10d1.htm#Section11_2_051331]

 

Remedies [a05-17153_1ex10d1.htm#Section11_2_051331]

 

Section 11.3 [a05-17153_1ex10d1.htm#Section11_3_051335]

 

Cash Collateral [a05-17153_1ex10d1.htm#Section11_3_051335]

 

Section 11.4 [a05-17153_1ex10d1.htm#Section11_4_051336]

 

Performance by the Administrative Agent
[a05-17153_1ex10d1.htm#Section11_4_051336]

 

 

 

 

 

ARTICLE 12 [a05-17153_1ex10d1.htm#Article12TheAdministrativeAgent_051053]

THE ADMINISTRATIVE AGENT
[a05-17153_1ex10d1.htm#Article12TheAdministrativeAgent_051053]

 

Section 12.1 [a05-17153_1ex10d1.htm#Section12_1_051336]

 

Appointment and Authorization of the Administrative Agent
[a05-17153_1ex10d1.htm#Section12_1_051336]

 

Section 12.2 [a05-17153_1ex10d1.htm#Section12_2_051337]

 

Rights as a Lender [a05-17153_1ex10d1.htm#Section12_2_051337]

 

Section 12.3 [a05-17153_1ex10d1.htm#Section12_3_051338]

 

Exculpatory Provisions [a05-17153_1ex10d1.htm#Section12_3_051338]

 

Section 12.4 [a05-17153_1ex10d1.htm#Section12_4_051339]

 

Reliance by the Administrative Agent [a05-17153_1ex10d1.htm#Section12_4_051339]

 

Section 12.5 [a05-17153_1ex10d1.htm#Section12_5_051339]

 

Delegation of Duties [a05-17153_1ex10d1.htm#Section12_5_051339]

 

Section 12.6 [a05-17153_1ex10d1.htm#Section12_6_051340]

 

Resignation of the Administrative Agent
[a05-17153_1ex10d1.htm#Section12_6_051340]

 

Section 12.7 [a05-17153_1ex10d1.htm#Section12_7_051340]

 

Non-Reliance on the Administrative Agent and Other Lenders
[a05-17153_1ex10d1.htm#Section12_7_051340]

 

Section 12.8 [a05-17153_1ex10d1.htm#Section12_8_051341]

 

Other Agents [a05-17153_1ex10d1.htm#Section12_8_051341]

 

Section 12.9 [a05-17153_1ex10d1.htm#Section12_9_051342]

 

The Administrative Agent May File Proofs of Claim
[a05-17153_1ex10d1.htm#Section12_9_051342]

 

Section 12.10 [a05-17153_1ex10d1.htm#Section12_10_051347]

 

Guaranty Matters [a05-17153_1ex10d1.htm#Section12_10_051347]

 

Section 12.11 [a05-17153_1ex10d1.htm#Section12_11_051351]

 

Collateral Matters [a05-17153_1ex10d1.htm#Section12_11_051351]

 

 

 

 

 

ARTICLE 13 [a05-17153_1ex10d1.htm#Article13Miscellaneous_051054]

MISCELLANEOUS [a05-17153_1ex10d1.htm#Article13Miscellaneous_051054]

 

Section 13.1 [a05-17153_1ex10d1.htm#Section13_1_051352]

 

Expenses; Indemnity; Damage Waiver [a05-17153_1ex10d1.htm#Section13_1_051352]

 

Section 13.2 [a05-17153_1ex10d1.htm#Section13_2_051353]

 

Intentionally Omitted [a05-17153_1ex10d1.htm#Section13_2_051353]

 

Section 13.3 [a05-17153_1ex10d1.htm#Section13_3_051354]

 

Intentionally Omitted [a05-17153_1ex10d1.htm#Section13_3_051354]

 

Section 13.4 [a05-17153_1ex10d1.htm#Section13_4_051355]

 

No Duty [a05-17153_1ex10d1.htm#Section13_4_051355]

 

Section 13.5 [a05-17153_1ex10d1.htm#Section13_5_051355]

 

No Fiduciary Relationship [a05-17153_1ex10d1.htm#Section13_5_051355]

 

Section 13.6 [a05-17153_1ex10d1.htm#Section13_6_051356]

 

Equitable Relief [a05-17153_1ex10d1.htm#Section13_6_051356]

 

Section 13.7 [a05-17153_1ex10d1.htm#Section13_7_051356]

 

No Waiver; Cumulative Remedies [a05-17153_1ex10d1.htm#Section13_7_051356]

 

Section 13.8 [a05-17153_1ex10d1.htm#Section13_8_051357]

 

Successors and Assigns [a05-17153_1ex10d1.htm#Section13_8_051357]

 

 

iii

--------------------------------------------------------------------------------


 

Section 13.9 [a05-17153_1ex10d1.htm#Section13_9_051358]

 

Survival [a05-17153_1ex10d1.htm#Section13_9_051358]

 

Section 13.10 [a05-17153_1ex10d1.htm#Section13_10_051402]

 

ENTIRE AGREEMENT [a05-17153_1ex10d1.htm#Section13_10_051402]

 

Section 13.11 [a05-17153_1ex10d1.htm#Section13_11_051404]

 

Amendments [a05-17153_1ex10d1.htm#Section13_11_051404]

 

Section 13.12 [a05-17153_1ex10d1.htm#Section13_12_051405]

 

Maximum Interest Rate [a05-17153_1ex10d1.htm#Section13_12_051405]

 

Section 13.13 [a05-17153_1ex10d1.htm#Section13_13_051407]

 

Notices; Effectiveness; Electronic Communications
[a05-17153_1ex10d1.htm#Section13_13_051407]

 

Section 13.14 [a05-17153_1ex10d1.htm#Section13_14_051408]

 

GOVERNING LAW; JURISDICTION; ETC. [a05-17153_1ex10d1.htm#Section13_14_051408]

 

Section 13.15 [a05-17153_1ex10d1.htm#Section13_15_051409]

 

Counterparts [a05-17153_1ex10d1.htm#Section13_15_051409]

 

Section 13.16 [a05-17153_1ex10d1.htm#Section13_16_051414]

 

Severability [a05-17153_1ex10d1.htm#Section13_16_051414]

 

Section 13.17 [a05-17153_1ex10d1.htm#Section13_17_051414]

 

Headings [a05-17153_1ex10d1.htm#Section13_17_051414]

 

Section 13.18 [a05-17153_1ex10d1.htm#Section13_18_051415]

 

Construction [a05-17153_1ex10d1.htm#Section13_18_051415]

 

Section 13.19 [a05-17153_1ex10d1.htm#Section13_19_051416]

 

Independence of Covenants [a05-17153_1ex10d1.htm#Section13_19_051416]

 

Section 13.20 [a05-17153_1ex10d1.htm#Section13_20_051416]

 

Confidentiality [a05-17153_1ex10d1.htm#Section13_20_051416]

 

Section 13.21 [a05-17153_1ex10d1.htm#Section13_21_051418]

 

WAIVER OF JURY TRIAL [a05-17153_1ex10d1.htm#Section13_21_051418]

 

Section 13.22 [a05-17153_1ex10d1.htm#Section13_22_051418]

 

Approvals and Consent [a05-17153_1ex10d1.htm#Section13_22_051418]

 

Section 13.23 [a05-17153_1ex10d1.htm#Section13_23_051419]

 

Agent for Services of Process [a05-17153_1ex10d1.htm#Section13_23_051419]

 

Section 13.24 [a05-17153_1ex10d1.htm#Section13_24_051424]

 

USA PATRIOT Act Notice [a05-17153_1ex10d1.htm#Section13_24_051424]

 

Section 13.25 [a05-17153_1ex10d1.htm#Section13_25_051424]

 

Restatement of Existing Agreement [a05-17153_1ex10d1.htm#Section13_25_051424]

 

Section 13.26 [a05-17153_1ex10d1.htm#Section13_26_051425]

 

Release of Liens [a05-17153_1ex10d1.htm#Section13_26_051425]

 

 

iv

--------------------------------------------------------------------------------


 

INDEX TO EXHIBITS

 

Exhibit

 

Description of Exhibit

 

 

 

A

 

Form of Assignment and Assumption

B

 

Form of Revolving Note

C

 

Form of Subordination Agreement

D

 

Form of Swingline Note

E

 

Form of Notice of Borrowings, Conversions,

 

 

Continuations or Prepayments

F

 

Form of Compliance Certificate

G

 

Form of Amended and Restated Master Guaranty

H

 

Form of Joinder Agreement

I

 

Form of Extension Agreement

 

INDEX TO SCHEDULES

 

Schedule

 

Description of Schedule

 

 

 

1.1

 

Permitted Liens

2.14

 

Existing Letters of Credit

7.6

 

Litigation and Judgments

7.10

 

Existing Debt

7.11

 

Taxes

7.13

 

Plans

7.15

 

Subsidiaries; Inactive Subsidiaries

7.26

 

Employee Matters

9.5

 

Investments

9.15

 

ERISA Plans

13.13

 

Notices

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 29, 2005, is
by and among SOURCECORP, INCORPORATED (“SOURCECORP”), a Delaware corporation,
each of the banks or other lending institutions which is a party hereto (as
evidenced by the signature pages of this Agreement) or which may from time to
time become a party hereto or any successor or assignee thereof (individually, a
“Lender” and, collectively, the “Lenders”), BANK OF AMERICA, N.A., a national
banking association, as administrative agent for itself and the other Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), SUNTRUST BANK, as syndication agent, and JPMORGAN CHASE
BANK, N.A., as documentation agent.

 

RECITALS:

 

A.            SOURCECORP, certain of the Lenders, certain other financial
institutions, Bank of America, N.A., as administrative agent, and certain other
agents, have heretofore entered into that certain Credit Agreement dated as of
April 3, 2001 (as heretofore amended or modified, the “Existing Credit
Agreement”).

 

B.            SOURCECORP has requested that the Existing Credit Agreement be
amended and restated in its entirety to, among other things, reduce the
aggregate amount of the commitments of the Lenders to $100,000,000, add an
accordion feature in an amount up to $50,000,000, and provide that Obligations
shall be unsecured, and the Lenders, the Administrative Agent and the other
agents party hereto are willing to so amend and restate the Existing Credit
Agreement.

 

C.            The amendment and restatement of the Existing Credit Agreement
hereunder is not intended by the parties to constitute either a novation or a
discharge or satisfaction of the indebtedness and obligations under the Existing
Credit Agreement, which indebtedness and obligations under the Existing Credit
Agreement shall remain outstanding hereunder on the terms and conditions
hereinafter provided.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, SOURCECORP, Bank of America, N.A. (in its capacity as the
Administrative Agent under this Agreement and the Existing Credit Agreement),
and the Lenders agree that, effective upon the Effective Date, the Existing
Credit Agreement is amended and restated in its entirety as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions, etc.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Accounting Changes” means as specified in Section 1.3(a).

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person or of any business or division of
a Person, (b) the acquisition by a Person of 50% or more of the Capital Stock of
any Person or otherwise causing any Person to become a Subsidiary of the
acquiring Person, or (c) a merger, consolidation, amalgamation or any other
combination of a Person with another Person.

 

“Additional Costs” means as specified in Section 4.1(a).

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means as specified in the initial paragraph of this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds fifty percent or more of any class of voting Capital
Stock of such Person; or (c) fifty percent or more of the voting Capital Stock
of which is directly or indirectly beneficially owned or held by the Person in
question.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, in no event shall the Administrative Agent, the
Lead Arranger or any Lender be deemed an Affiliate of SOURCECORP or any of its
Subsidiaries.

 

“Agent Party” means as specified in Section 13.13(c).

 

“Agreement” means this Amended and Restated Credit Agreement and any and all
amendments, modifications, supplements, renewals, extensions or restatements
hereof.

 

“Applicable Lending Office” means for each Lender and each Type of Loan, the
office of such Lender (or an Affiliate of such Lender) from time to time
designated by such Lender to SOURCECORP and the Administrative Agent as the
lending office by which its Loans of such Type are to be made and maintained.

 

“Applicable Margin” means, with respect to any period and with respect to Base
Rate Loans, Eurodollar Loans, Letter of Credit Fees and Commitment Fees, the
percentage set forth in the table below that corresponds to the ratio of (a)
Funded Debt as of the date of the relevant financial statements referred to
below to (b) EBITDA for the four fiscal quarters of SOURCECORP then most
recently ended as of the date of such financial statements, calculated in
accordance with Section 1.4:

 

 

 

Applicable Margins For

 

Funded Debt to EBITDA Ratio

 

Eurodollar
Loans and
Letters of
Credit Fees

 

Base Rate Loans

 

Commitment Fee

 

Greater than 2.50 to 1.00

 

1.000

%

0

%

0.200

%

Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00

 

.875

%

0

%

0.175

%

Less than or equal to 2.00 to 1.00

 

.750

%

0

%

0.150

%

 

For purposes hereof and notwithstanding the preceding sentence, the Applicable
Margin for the period from the Effective Date to the first Calculation Date
thereafter shall be deemed to be 0.750% for Eurodollar Loans and Letter of
Credit Fees, 0% for Base Rate Loans and 0.150% for Commitment Fees and shall
thereafter be calculated on each Calculation Date based upon the preceding table
and the financial statements delivered by SOURCECORP pursuant to Section 8.1(b)
and the certificate delivered by SOURCECORP pursuant to Section 8.1(c);
provided, that if SOURCECORP fails to deliver to the Administrative Agent such
financial statements or certificate on or before the relevant Calculation Date,
the Applicable Margin shall be deemed to be the percentage reflected in the
preceding table as if the ratio of Funded Debt to EBITDA were greater than 2.50
to 1.00 until the date such statements and certificate

 

2

--------------------------------------------------------------------------------


 

are received by the Administrative Agent, after which the Applicable Margin
shall be determined as otherwise provided herein.

 

“Asset Disposition” means the disposition of any or all of the Property (other
than the grant of a Lien as security) of SOURCECORP or any of its Subsidiaries,
whether by sale, lease, transfer, assignment, condemnation or otherwise, but
excluding any involuntary disposition resulting from casualty damage to or
condemnation of Property.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and its Eligible Assignee (with the consent of any party whose consent is
required by Section 13.8(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto or any other form approved by the
Administrative Agent.

 

“Auto-Extension Letter of Credit” means as specified in Section 2.14(b).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loans” means Loans that bear interest at rates based upon the Base
Rate.

 

“Bank of America” means Bank of America, N.A., a national banking association.

 

“Bankruptcy Code” means as specified in Section 11.1(e).

 

“Basle Accord” means the proposals for risk-based capital framework described by
the Basle Committee on Banking Regulations and Supervisory Practices in its
paper entitled “International Convergence of Capital Measurement and Capital
Standards” dated July 1988, as amended, supplemented and otherwise modified and
in effect from time to time, or any replacement thereof.

 

“Borrower Materials” means as specified at the end of Section 8.1.

 

“Business Day” means (a) any day on which commercial banks are not authorized or
required to close in New York, New York, Dallas, Texas or Charlotte, North
Carolina, and (b) with respect to all borrowings, payments, Conversions,
Continuations, Interest Periods and notices in connection with Eurodollar Loans,
any day which is a Business Day described in clause (a) above and which is also
a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Calculation Date” means the date occurring each quarter during the term of this
Agreement which is 15 days after the date upon which quarterly financial
statements of SOURCECORP and its consolidated Subsidiaries are required by
Section 8.1(b) to be delivered to the Administrative Agent (or, if such date is
not a Business Day, the next succeeding Business Day).

 

“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by SOURCECORP or any of its consolidated Subsidiaries to acquire or construct
fixed assets, plant or equipment (including renewals,

 

3

--------------------------------------------------------------------------------


 

improvements or replacements, but excluding repairs) during such period and
which, in accordance with GAAP, are classified as capital expenditures,
exclusive of any expenditures for Acquisitions.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified as a capital lease on a balance sheet of such Person under GAAP.  For
purposes of this Agreement, the amount of such Capital Lease Obligations shall
be the capitalized amount thereof, determined in accordance with GAAP.

 

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited partnership interests, limited liability company interests,
membership interests, equity interests, participations, rights or other
equivalents (however designated) of corporate stock or any of the foregoing
issued by any entity (whether a corporation, a partnership or another entity).

 

“Change of Control” means the existence or occurrence of any of the following
after the Closing Date: (a) any Person or two or more Persons acting as a group
(as defined in Section 13d-3 of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
30% or more of the outstanding shares of voting stock of SOURCECORP; (b)
individuals who, as of the Closing Date, constitute the Board of Directors of
SOURCECORP (the “SOURCECORP Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Directors of SOURCECORP; provided, however,
that any individual becoming a director of SOURCECORP subsequent to the Closing
Date whose election, or nomination for election by SOURCECORP’s shareholders was
approved by a vote of at least a majority of the directors then comprising the
SOURCECORP Incumbent Board shall be considered as though such individual were a
member of the SOURCECORP Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act of 1934) or
other actual or threatened solicitation of proxies or contest by or on behalf of
a Person other than the Board of Directors of SOURCECORP; or (c) any
individual(s) or entity(s) acting in concert shall have acquired by contract or
otherwise, the power to exercise, directly or indirectly, control over the
management or policies of SOURCECORP, or control over the equity securities of
SOURCECORP entitled to vote for members of the Board of Directors of SOURCECORP
on a fully-diluted basis (and taking into account all such securities that such
individual(s) or entity(s) or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.

 

“Closing Date” means September 29, 2005, the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make or
continue Revolving Loans and incur or participate in Letter of Credit
Liabilities and Swingline Advances hereunder in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount set forth opposite
the name of such Lender on the signature pages hereto under the heading
“Commitment” or, if such Lender is a party to an Assignment and Assumption, the
amount set forth in the most recent Assignment and Assumption of such Lender, as
the same may be increased pursuant to Section 2.16 or reduced or terminated
pursuant to Section 2.13 or 11.2, and “Commitments” means such obligations of
all Lenders.  As of the Closing Date, the aggregate principal amount of the
Commitments is $100,000,000.

 

4

--------------------------------------------------------------------------------


 

“Commitment Fees” means as specified in Section 2.11.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of a
fraction, the numerator of which is the amount of the Commitment of such Lender,
and the denominator of which is the aggregate amount of the Commitments of all
of the Lenders, as adjusted from time to time in accordance with Sections 2.16
or 13.8.  If the Commitment of each Lender to make Loans and the obligation of
the Issuing Bank to issue Letters of Credit have been terminated pursuant to
Section 11.2 or if the Commitments of all the Lenders have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a)(i) EBITDAR of SOURCECORP and its consolidated Subsidiaries for such period,
minus (ii) Maintenance Capital Expenditures made by SOURCECORP and its
consolidated Subsidiaries during such period, minus (iii) taxes of SOURCECORP
and its consolidated Subsidiaries paid or payable in cash during such period, to
(b) the Fixed Charges of SOURCECORP and its consolidated Subsidiaries for such
period.  In determining the Consolidated Fixed Charge Coverage Ratio for
SOURCECORP and its consolidated Subsidiaries, “EBITDAR” and “Fixed Charges”
shall be calculated after giving effect to Permitted Acquisitions and Asset
Dispositions made during such period and permitted by Sections 9.8.(d), 9.8(e)
and 9.8(g) as if such transactions had occurred on the first day of such period,
regardless of whether the effect is positive or negative.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
SOURCECORP and its Subsidiaries (or other applicable Person) for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Worth” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as stockholders’ equity on a
consolidated balance sheet of SOURCECORP and its Subsidiaries.

 

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.6 of a Eurodollar Loan as a Eurodollar Loan of the same
Type from one Interest Period to the next Interest Period.

 

“Continuing Lenders” means as specified in Section 13.25.

 

“Contract Rate” means as specified in Section 13.12(a).

 

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.6 or Article 4 of one Type of Loan into the other Type of Loan.

 

“Currency Hedge Agreement” means any currency hedge or exchange agreement,
option or futures contract or other agreement intended to protect against or
manage a Person’s exposure to fluctuations in currency exchange rates.

 

“Current Date” means a date occurring no more than 30 days prior to the Closing
Date or such earlier date which is reasonably acceptable to the Administrative
Agent.

 

“Debt” means as to any Person at any time (without duplication): (a) all
indebtedness, liabilities and obligations of such Person for borrowed money, (b)
all indebtedness, liabilities and obligations of such Person evidenced by bonds,
notes, debentures, or other similar instruments, (c) all indebtedness,

 

5

--------------------------------------------------------------------------------


 

liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 120 days, and
excluding Seller Earn Out which is contingent, (d) all Capital Lease Obligations
of such Person, (e) all asset securitizations programs and any other off balance
sheet financings, (f) all Debt of others Guaranteed by such Person, (g) all
indebtedness, liabilities and obligations secured by a Lien existing on Property
owned by such Person, whether or not the indebtedness, liabilities or
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person, (h) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers’ acceptances,
surety or other bonds and similar instruments, (i) all indebtedness, liabilities
and obligations of such Person to redeem or retire shares of Capital Stock of
such Person, and (j) all indebtedness, liabilities and obligations of such
Person under Interest Rate Protection Agreements or Currency Hedge Agreements.

 

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

 

“Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation at all times during which an Event of Default has
occurred and is continuing, and (b) in respect of any principal of any Loan, any
Reimbursement Obligation or any other amount payable by SOURCECORP under this
Agreement or any other Loan Document which is not paid when due (whether at
stated maturity, by acceleration or otherwise), a rate per annum during the
period of such Event of Default or during the period commencing on the due date
until such amount is paid in full, respectively, equal to the lesser of (i) the
sum of two percent (2%) plus the Base Rate as in effect from time to time plus
the Applicable Margin for Base Rate Loans for the applicable period or (ii) the
Maximum Rate; provided, however, that with respect to a Eurodollar Loan (for so
long as it is a Eurodollar Loan), the “Default Rate” shall be the lesser of (A)
two percent (2%) plus the interest rate for such Eurodollar Loan for such
Interest Period as provided in Section 2.4(a)(ii) hereof or (B) the Maximum
Rate, and, thereafter, the rate provided for above in this definition; provided,
also, that with respect to Letter of Credit Fees, the “Default Rate” shall be
the lesser of (A) two percent (2%) plus the Applicable Margin for Letter of
Credit Fees or (B) the Maximum Rate.

 

“Deposit Account” means a deposit account maintained by SOURCECORP with a bank
selected by SOURCECORP and reasonably acceptable to the Administrative Agent.

 

“Documentation Agent” means JPMorgan Chase Bank, N.A., in its capacity as
documentation agent.

 

“Dollars” and “$” mean lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary of SOURCECORP which is organized
under the laws of the United States or one of the States thereof.

 

“EBITDA” means, for any period, without duplication, the sum of the following
for SOURCECORP and its Subsidiaries (or other applicable Person) for such period
determined on a consolidated basis in accordance with GAAP: (a) Consolidated Net
Income, plus (b) Interest Expense, plus (c) income and franchise taxes to the
extent deducted in determining Consolidated Net Income, plus (d) depreciation
and amortization expense and other non-cash, non-tax items to the extent
deducted in determining Consolidated Net Income, plus (e) the Subject Seller
Earn Outs paid in cash during such period to the extent deducted in determining
Consolidated Net Income, minus (f) non-cash income to the extent included in
determining Consolidated Net Income, minus (g) any cash payments received as the
result of any claim or cause of action arising out of the payment of the Subject
Seller Earn Outs, whether

 

6

--------------------------------------------------------------------------------


 

under any insurance policy, through litigation or negotiated settlement, or
otherwise, to the extent included in determining Consolidated Net Income;
provided, however, in determining the “Funded Debt to EBITDA Ratio” for any
period, “EBITDA” shall be calculated by giving effect to Permitted Acquisitions
and Asset Dispositions made during such period and permitted by Sections 9.8(d),
9.8(e) and 9.8(g) as if such transactions had occurred on the first day of such
period, regardless of whether the effect is positive or negative; provided,
further, the aggregate amount of EBITDA of all Persons or assets so acquired and
included for which the most recent fiscal year end cash flow has not been
audited by independent certified public accountants of recognized standing
acceptable to the Administrative Agent shall be limited to 15% of the EBITDA of
SOURCECORP and its consolidated Subsidiaries for such period.

 

“EBITDAR” means, for any period, without duplication, the sum of the following
for SOURCECORP and its Subsidiaries (or other applicable Person) for such period
determined on a consolidated basis in accordance with GAAP:  (a) EBITDA plus (b)
Rental Expense.

 

“Effective Date” means the date upon which all conditions precedent to the
obligations of the Lenders to make Loans and to issue Letters of Credit
hereunder as specified in Article 6 hereof have been satisfied.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c)
any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Issuing Bank and the Swingline Lender, and (ii) unless
an Event of Default has occurred and is continuing, SOURCECORP (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include SOURCECORP
or any of SOURCECORP’s Affiliates or Subsidiaries.

 

“Environmental Law” means any federal, state, local or foreign law, statute,
code or ordinance, principle of common law, rule or regulation, as well as any
Permit, order, decree, judgment or injunction issued, promulgated, approved or
entered thereunder, relating to pollution or the protection, cleanup or
restoration of the environment or natural resources, or to the public health or
safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of Hazardous Materials, including, without limitation as to U.S. laws, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq., the Superfund Amendment and Reauthorization Act of
1986, 99-499, 100 Stat. 1613, the Resource Conservation and Recovery Act of
1976, 42 U. S. C. Section 6901 et seq., the Occupational Safety and Health Act,
29 U S.C. Section 651 et seq., the Clean Air Act, 42 U.S.C. Section 7401 et
seq., the Clean Water Act, 33 U. S. C. Section 1251 et seq., the Emergency
Planning and Community Right to Know Act, 42 U. S. C. Section 11001 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136 et
seq., and the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., and
any state or local counterparts.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability or criminal, penal or civil statute, including,
without limitation, any Environmental Law, Permit, order or agreement with any
Governmental Authority or other Person, arising from environmental, health or
safety conditions or the Release or threatened Release of a Hazardous Material
into the environment.

 

7

--------------------------------------------------------------------------------


 

“Equity Issuance” means any issuance by SOURCECORP or any Subsidiary of
SOURCECORP of any Capital Stock of SOURCECORP or such Subsidiary, respectively.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of a group of entities, organizations or employers of which a Loan Party is also
a member and which is treated as a single employer within the meaning of
Sections 414(b), (c), (m) or (o) of the Code.

 

“Eurocurrency Liabilities” means as specified in Section 4.7.

 

“Eurodollar Daily Floating Rate” means, for any day, the fluctuating rate of
interest equal to the Eurodollar Rate (for a one month Interest Period) on the
second preceding Business Day, as adjusted on a daily basis for as long as the
Swingline Advance to which such rate relates is outstanding and as adjusted from
time to time by the Administrative Agent in good faith for then-applicable
reserve requirements, deposits insurance assessment rates and other regulatory
costs.

 

“Eurodollar Loans” means Loans that bear interest at rates based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Event of Default” means as specified in Section 11.1.

 

“Existing Credit Agreement” means as specified in the Recitals hereof.

 

“Existing Letters of Credit” means the outstanding letters of credit identified
on Schedule 2.14.

 

“Extension Agreement” means an agreement in substantially the form of Exhibit I
pursuant to which SOURCECORP, the Administrative Agent, and one or more Lenders
agree to extend the Maturity Date in accordance with the terms of
Section 2.1(d).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward,

 

8

--------------------------------------------------------------------------------


 

if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter dated as of August 18, 2005 among SOURCECORP, the
Administrative Agent and the Lead Arranger.

 

“Fixed Charges” means, for any period, the sum of (a) cash Interest Expense of
SOURCECORP and its Subsidiaries during such period, plus (b) all scheduled
payments (as such scheduled payments are reduced by application of any
prepayments) of principal with respect to the Loans and other outstanding Debt
during such period, plus (c) Rental Expense of SOURCECORP and its Subsidiaries
during such period.

 

“Foreign Debt and Investment” means as specified in Section 9.1(f).

 

“Foreign Subsidiary” means any Subsidiary of SOURCECORP that is organized under
the laws of a country or province other than the United States or a State
thereof.

 

“Funded Debt” means, at any particular time, the sum, without duplication, of
(a) the aggregate principal amount of all Debt for borrowed money of SOURCECORP
and its Subsidiaries outstanding, determined on a consolidated basis, plus (b)
the aggregate principal amount of all Debt of SOURCECORP and its Subsidiaries
outstanding, determined on a consolidated basis, secured by any Lien on any
Property of SOURCECORP or any of its Subsidiaries (including, without
limitation, all recourse and non-recourse Capital Lease Obligations), plus (c)
the aggregate principal amount of all Debt Guaranteed by SOURCECORP and its
Subsidiaries outstanding, determined on a consolidated basis.

 

“Funded Debt to EBITDA Ratio” means as specified in Section 10.2.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. 
Accounting principles are applied on a “consistent basis” when the accounting
principles applied in a current period are comparable in all material respects
to those accounting principles applied in a preceding period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, Permit, certificate,
license, authorization or other directive or requirement of any federal, state,
county, municipal, parish, provincial or other Governmental Authority or any
department, commission, board, court, agency or any other instrumentality of any
of them.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation as to the payment thereof or to protect the obligee
against loss in respect thereof (in

 

9

--------------------------------------------------------------------------------


 

whole or in part), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term “Guarantee” used as a verb has a corresponding meaning.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum anticipated liability in respect
thereof (assuming such Person is required to perform thereunder).

 

“Guarantor” means any Domestic Subsidiary of SOURCECORP or any other Loan Party
that has executed the Master Guaranty or a Joinder Agreement thereto.

 

“Hazardous Material” means any substance, product, liquid, waste, pollutant,
chemical, contaminant, insecticide, pesticide, gaseous or solid matter, organic
or inorganic matter, fuel, micro-organisms, ray, odor, radiation, energy,
vector, plasma, constituent or material which (a) is or becomes listed,
regulated or addressed under any Environmental Law or (b) is, or is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant or a source of pollution or contamination
under any Environmental Law, including, without limitation, asbestos, petroleum,
underground storage tanks (whether empty or containing any substance) and
polychlorinated biphenyls.

 

“Honor Date” means as specified in Section 2.14(c)(i).

 

“Inactive Subsidiary” means any Domestic Subsidiary of SOURCECORP that, if it
was a Loan Party, would not be a Material Loan Party and that, as of any date of
determination, conducts no material business operations and does not intend,
within the next six-month period, to conduct any material business operations.

 

“Increase Effective Date” means as specified in Section 2.16.

 

“Indemnitee” means as specified in Section 13.1.

 

“Information” means as specified in Section 13.20.

 

“Intellectual Property” means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including unregistered names and marks), trademark and service
mark registrations and applications, copyrights and copyright registrations and
applications, inventions, invention disclosures, protected formulae,
formulations, processes, methods, trade secrets, computer software, computer
programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

“Intercompany Debt” means as specified in Section 9.1(f).

 

“Interest Expense” means, for any period and for any Person, the sum of (a)
interest expense of such Person calculated without duplication on a consolidated
basis for such period in accordance with GAAP, plus (b) expenses paid under
Interest Rate Protection Agreements and Currency Hedge Agreements during such
period, minus (c) payments received under Interest Rate Protection Agreements
and Currency Hedge Agreements during such period.

 

“Interest Period” means, with respect to any Eurodollar Loan (other than a
Swingline Advance), each period commencing on the date such Loan is made or
Converted from a Base Rate Loan or (if Continued) the last day of the next
preceding Interest Period with respect to such Loan, and ending on the

 

10

--------------------------------------------------------------------------------


 

numerically corresponding day in the first, second, third or sixth calendar
month thereafter, as SOURCECORP may select as provided in Section 2.9 hereof,
except that each such Interest Period which commences on the last Business Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month.  Notwithstanding
the foregoing: (a) each Interest Period which would otherwise end on a day which
is not a Business Day shall end on the next succeeding Business Day (or, if such
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); (b) any Interest Period which would otherwise extend
beyond the Maturity Date shall end on the Maturity Date; (c) no more than seven
(7) Interest Periods for Eurodollar Loans (other than Swingline Advances) shall
be in effect at the same time; (d) no Interest Period shall have a duration of
less than one month and, if the Interest Period for any Eurodollar Loans would
otherwise be a shorter period, such Loans shall not be available hereunder; (e)
no Interest Period shall have a duration of more than six months; and (f) no
Interest Period for a Loan may commence before and end after any principal
repayment date unless, after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans having Interest Periods that end after such
principal payment date shall be equal to or less than the amount of the Loans
scheduled to be outstanding hereunder after such principal payment date.  The
permitted length of Interest Periods will not limit the terms of any Interest
Rate Protection Agreement.

 

“Interest Rate Protection Agreements” means, with respect to SOURCECORP or any
Subsidiary of SOURCECORP, an interest rate swap, cap or collar agreement or
similar arrangement between SOURCECORP or any Subsidiary of SOURCECORP and one
or more of the Lenders that are parties to this Agreement, Affiliates of such
Lenders or other entities that would qualify as “Eligible Assignees” under this
Agreement, providing for the transfer or mitigation of interest rate risks
either generally or under specified contingencies.

 

“Inventory” means all inventory now owned or hereafter acquired by SOURCECORP or
any of its Subsidiaries wherever located and whether or not in transit, which is
or may at any time be held for sale or lease, or furnished under any contract
for service or held as raw materials, work in process, or supplies or materials
used or consumed in the business of SOURCECORP or any of its Subsidiaries.

 

“Investments” means as specified in Section 9.5.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means Bank of America.

 

“Joinder Agreement” means an agreement executed by a Domestic Subsidiary of
SOURCECORP adding it as a party to the Master Guaranty, in substantially the
form of Exhibit H, as the same may be amended or otherwise modified with the
consent of SOURCECORP.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lead Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

 

“Lender” and “Lenders” means as specified in the initial paragraph of this
Agreement, and, as the context requires, includes the Swingline Lender.

 

11

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit (including the Existing
Letters of Credit) issued or deemed issued by the Issuing Bank for the account
of SOURCECORP (or any of its Subsidiaries) pursuant to this Agreement (which
letter of credit shall be irrevocable unless otherwise agreed by the Issuing
Bank and SOURCECORP).

 

“Letter of Credit Application” means, with respect to each Letter of Credit to
be issued by the Issuing Bank therefor, the letter of credit application and
reimbursement agreement, which such Issuing Bank requires to be executed by the
account party or parties in connection with the issuance of such Letter of
Credit.

 

“Letter of Credit Expiration Date” means the day that is ten days prior to the
Maturity Date then in effect.

 

“Letter of Credit Fee” means as specified in Section 2.14(i).

 

“Letter of Credit Liabilities” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lien” means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation or other encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale or title
retention agreement), whether arising by contract, operation of law or
otherwise.

 

“Lien Releases” means as specified in Section 13.26.

 

“Loan” means an extension of credit by a Lender in the form of a Revolving Loan
pursuant to Section 2.1(a) or in the form of a Swingline Advance pursuant to
Section 2.15.

 

“Loan Documents” means this Agreement, the Notes, the Master Guaranty, the Fee
Letter, the Letters of Credit, the Letter of Credit Applications, any Interest
Rate Protection Agreement or Currency Hedge Agreement between SOURCECORP or any
Subsidiary of SOURCECORP and any Lender or any Affiliate of any Lender, any
Subordination Agreements, and all other agreements, documents and instruments
now or hereafter executed and/or delivered pursuant to or in connection with any
of the foregoing, and any and all amendments, modifications, supplements,
renewals, extensions or restatements thereof.

 

“Loan Party” means SOURCECORP, each Guarantor and any other Person who is or
becomes a party to any agreement, document or instrument that Guarantees payment
or performance of the Obligations or any part thereof.

 

“Maintenance Capital Expenditures” means, for any period and for any Person and
its Subsidiaries, the amount of depreciation expense on the tangible assets of
such Persons (not including any amortization of goodwill or other non-tangible
assets) determined on a consolidated basis in accordance with GAAP.

 

“Master Guaranty” means the amended and restated master guaranty of the
Guarantors in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, in substantially

 

12

--------------------------------------------------------------------------------


 

the form of Exhibit G, as the same may be modified pursuant to one or more
Joinder Agreements and as the same may be otherwise modified from time to time.

 

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition or
performance of SOURCECORP and its Subsidiaries, taken as a whole, (b) the
ability of SOURCECORP to pay and perform the Obligations when due, or (c) the
validity or enforceability of (i) the Loan Documents, taken as a whole, or (ii)
the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents, taken as a whole.

 

“Material Contracts” means, as to any Person, any supply, purchase, service,
employment, tax, indemnity, shareholder or other agreement or contract for which
the aggregate amount or value of services performed or to be performed for or
by, or funds or other Property transferred or to be transferred to or by, such
Person or any of its Subsidiaries party to such agreement or contract, or by
which such Person or any of its Subsidiaries or any of their respective
Properties are otherwise bound, during any fiscal year of the Person exceeds
$5,000,000 as of the Closing Date with respect to expenditures required by such
Person, or $10,000,000 as of the Closing Date with respect to revenues which the
other party to the contract is required to pay to such Person, and any and all
amendments, modifications, supplements, renewals or restatements thereof.

 

“Material Loan Party” means, as of any date of determination, SOURCECORP and any
Guarantor that, either alone or together with its Subsidiaries on a consolidated
basis, (a) has total tangible assets of at least $15,000,000, (b) has a net
worth of at least $15,000,000, or (c) had revenues of at least $15,000,000 for
the four fiscal quarter period most recently ended.

 

“Maturity Date” means September  29, 2008, as such date may be extended from
time to time pursuant to Section 2.1(d), or if such date is not a Business Day,
the next succeeding Business Day.

 

“Maximum Foreign Amount” means as specified in Section 9.1(f).

 

“Maximum Rate” means, with respect to any Lender, the maximum non-usurious
interest rate (or, if the context so permits or requires, an amount of interest
calculated at such rate), if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received with respect to the
particular Obligations as to which such rate is to be determined, payable to
such Lender pursuant to this Agreement or any other Loan Document, under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.  The Maximum Rate shall be calculated in a manner that takes into account
any and all fees, payments and other charges in respect of the Loan Documents
that constitute interest under applicable law.  Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to SOURCECORP at the time of such
change in the Maximum Rate.  For purposes of determining the Maximum Rate under
Texas law to the extent applicable, if at all, the applicable rate ceiling shall
be the indicated rate ceiling described in, and computed in accordance with, the
Texas Finance Code.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by or are required from any Loan
Party or any ERISA Affiliate since 1974 and which is covered by Title IV of
ERISA.

 

“Net Proceeds” means, with respect to any Equity Issuance, (a) the gross amount
of cash or other consideration received from such Equity Issuance, minus (b) the
reasonable out-of-pocket costs and

 

13

--------------------------------------------------------------------------------


 

expenses incurred by the issuer in connection with such Equity Issuance
(including reasonable underwriting fees paid to a Person other than an Affiliate
of SOURCECORP), excluding any fees or expenses paid to an Affiliate of
SOURCECORP.

 

“Non-Continuing Lender” means as specified in Section 13.25.

 

“Non-Extension Notice Date” means as specified in Section 2.14.

 

“Nonconsenting Lender” means as specified in Section 13.11.

 

“Notes” means the promissory notes made by SOURCECORP evidencing the Revolving
Loans in the form of Exhibit B or, as to the Swingline Advances, in the form of
Exhibit D hereto.

 

“Obligations” means any and all (a) indebtedness, liabilities and obligations of
the Loan Parties, or any of them, to the Administrative Agent, the Lead
Arranger, the Issuing Bank and the Lenders, or any of them, evidenced by and/or
arising pursuant to any of the Loan Documents, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, including,
without limitation, (i) the obligations of the Loan Parties to repay the Loans
and the Reimbursement Obligations, to pay interest on the Loans and the
Reimbursement Obligations (including, without limitation, interest, if any,
accruing after any bankruptcy, insolvency, reorganization or other similar
filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in the Loan Documents and (ii) the indebtedness
constituting the Loans, the Reimbursement Obligations and such fees,
indemnities, costs and expenses, and (b) indebtedness, liabilities and
obligations of SOURCECORP or any of its Subsidiaries under any and all Interest
Rate Protection Agreements and Currency Hedge Agreements that it may enter into
with any Lender or any Affiliate of a Lender to the extent permitted by
Section 9.1(g).

 

“Other Subordinated Debt” means any Debt of SOURCECORP or any of its
Subsidiaries which is subordinated to the Obligations pursuant to a
Subordination Agreement; provided, however, that Other Subordinated Debt shall
not include Seller Subordinated Debt. 

 

“Outstanding Credit” means, at any particular time, the sum of (a) the aggregate
outstanding principal amount of the Loans, plus (b) the Letter of Credit
Liabilities.

 

“Participant” means as specified in Section 13.8(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA (including a Multiemployer Plan) which is subject to the funding
requirements under Section 302 of ERISA or Section 412 of the Code, in whole or
in part, and which is maintained or contributed to currently or at any time
within the six years immediately preceding the Closing Date or, in the case of a
Multiemployer Plan, at any time since September 2, 1974, by SOURCECORP or any
Subsidiary of SOURCECORP or any ERISA Affiliate for employees of SOURCECORP or
any Subsidiary of SOURCECORP or any ERISA Affiliate.

 

“Permit” means any permit, certificate, approval, order, license or other
authorization.

 

“Permitted Acquisition” means (i) any “Permitted Acquisition,” as defined in the
Existing Credit Agreement, consummated prior to the Closing Date, and (ii) any
Acquisition consummated after the

 

14

--------------------------------------------------------------------------------


 

Closing Date which satisfies each of the following requirements:  (a) the
acquiror (or surviving corporation if the acquisition is by means of a merger)
is SOURCECORP or any Subsidiary of SOURCECORP, (b) the assets to be acquired in
connection with such Acquisition are assets that are to be used in the existing
businesses of the acquiror as such business is presently conducted, (c) such
Acquisition has been approved by the Board of Directors of the acquired entity,
(d) any cash consideration payable and any Debt assumed or guaranteed at the
closing of such Acquisition shall not exceed $60,000,000 in the aggregate
without Required Lenders’ approval (such approval not to be unreasonably
withheld) (e) any cash consideration payable and any Debt assumed or guaranteed
at the closing of all such Acquisitions during any twelve-month period shall not
exceed $100,000,000 in the aggregate without Required Lenders’ approval (such
approval not to be unreasonably withheld) (f) any Seller Earn Out payable during
any twelve-month period for all such Acquisitions shall not exceed $25,000,000
in the aggregate without Required Lenders’ approval (such approval not to be
unreasonably withheld) (g) any Seller Earn Out at any time remaining to be paid
for all such Acquisitions shall not exceed $50,000,000 in the aggregate without
Required Lenders’ approval (such approval not to be unreasonably withheld) (h)
prior to such Acquisition, no Event of Default shall exist and after giving
effect to such Acquisition, no Default or Event of Default shall exist, and (i)
after giving effect to such Acquisition on a pro forma basis, SOURCECORP will
not violate any financial covenant contained herein and SOURCECORP delivers to
the Administrative Agent written evidence that no such violation will exist
after giving effect to such Acquisition.

 

“Permitted Acquisition Documents” means any acquisition agreement and each other
material agreement, document or instrument executed or delivered in connection
with or pursuant to any Permitted Acquisition.

 

“Permitted Capital Expenditures” means as specified in Section 10.4.

 

“Permitted Dispositions” means the disposition by SOURCECORP or any Subsidiary
of SOURCECORP of all or substantially all of the Property or Capital Stock of
certain Subsidiaries of SOURCECORP on or before December 31, 2006; provided that
(a) the EBITDA of all such Subsidiaries shall not exceed $5,000,000 in the
aggregate, (b) the tangible net assets of all such Subsidiaries shall not exceed
$10,000,000 in the aggregate, and (c) no Default or Event of Default exists at
the time of such disposition or proposed disposition.

 

“Permitted Liens” means:

 

(a)           Liens disclosed on Schedule 1.1 hereto as to SOURCECORP and its
Subsidiaries (as applicable, as described on such schedule);

 

(b)           Any Liens securing the Obligations in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders (it being
acknowledged and agreed that there are no such Liens on the Closing Date and the
Effective Date);

 

(c)           Encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property that could not reasonably be expected
to have a Material Adverse Effect;

 

(d)           Liens for taxes, assessments or other governmental charges that
are not delinquent or which are being contested in good faith and for which
adequate reserves have been established;

 

15

--------------------------------------------------------------------------------


 

(e)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith and for which adequate reserves have been established;

 

(f)            Liens resulting from good faith deposits to secure payment of
workmen’s compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
contracts (other than for payment of Debt) or leases, all in the ordinary course
of business;

 

(g)           judgment Liens that do not constitute an Event of Default under
Section 11.1(f);

 

(h)           Purchase-money Liens on any Property acquired after the Closing
Date or the assumption after the Closing Date of any Lien on Property existing
at the time of such acquisition (and not created in contemplation of such
acquisition), or a Lien incurred or assumed after the Closing Date in connection
with any conditional sale or other title retention agreement or Capital Lease
Obligation; provided that:

 

(i)            any Property subject to the foregoing is acquired by SOURCECORP
or any of its Subsidiaries in the ordinary course of its business and the Lien
on the Property attaches concurrently or within 90 days after the acquisition
thereof;

 

(ii)           the Debt secured by any Lien so created, assumed or existing
shall not exceed the lesser of the cost or fair market value at the time of
acquisition of the Property covered thereby; and

 

(iii)          each such Lien shall attach only to the Property so acquired and
the proceeds thereof; and

 

(i)            Any extension, renewal or replacement of any of the foregoing,
provided that Liens permitted hereunder shall not be extended or spread to cover
any additional indebtedness or Property;

 

provided, however, that none of the Permitted Liens may attach or relate to the
Capital Stock of or any other ownership interest in SOURCECORP or any of its
Subsidiaries.

 

“Permitted Share Repurchases” means repurchases by SOURCECORP of SOURCECORP
Common Stock made after the Closing Date, so long as no Event of Default exists
before or after giving effect thereto.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, Governmental Authority or
other entity.

 

“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA, or
any comparable plan of a Governmental Authority, established or maintained or
contributed to by any Loan Party or any ERISA Affiliate, including any Pension
Plan.

 

“Platform” means as specified at the end of Section 8.1.

 

“Principal Office” means the principal office of the Administrative Agent in
Dallas, Texas, presently located at 901 Main Street, Dallas, Texas 75202.

 

16

--------------------------------------------------------------------------------


 

“Prior Permitted Capital Expenditures” means as specified in Section 10.4.

 

“Private Placement Debt” means as specified in Section 9.1(e).

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Projections” means SOURCECORP’s forecasted income statements most recently
delivered to the Lenders prior to the Closing Date.

 

“Property” means property of all kinds, real, personal or mixed, tangible or
intangible (including, without limitation, all rights relating thereto), whether
owned or acquired on or after the Closing Date.

 

“Public Lender” means as specified at the end of Section 8.1.

 

“Quarterly Date” means the last day of each March, June, September and
December of each year, the first of which shall be the first such day after the
Closing Date.

 

“Register” means as specified in Section 13.8(c).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Regulatory Change” means, with respect to any Lender, any change after the
Closing Date in any U.S. federal or state laws or foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of lenders including
such Lender of or under any U.S. federal or state laws or foreign laws or
regulations (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof.

 

“Reimbursable Taxes” means as specified in Section 3.5.

 

“Reimbursement Obligation” means the obligation of SOURCECORP to reimburse the
Issuing Bank for any drawing under a Letter of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, discharge, disposal, disbursement, leaching or
migration of Hazardous Materials into the indoor or outdoor environment or into
or out of Property owned by such Person, including, without limitation, the
movement of Hazardous Materials through or in the air, soil, surface water or
ground water.

 

“Remedial Action” means a actions required to (a) cleanup, remove, respond to,
treat or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment, (c) perform studies and investigations on the extent and nature of
any actual or suspected contamination, the remedy or remedies to be used or
health effects or risks of such contamination, or (d) perform post-remedial
monitoring, care or remedy of a contaminated site.

 

17

--------------------------------------------------------------------------------


 

“Rental Expense” means, for any period and for any Person, the rental or lease
expense of such Person under operating leases calculated without duplication on
a consolidated basis for such period as determined in accordance with GAAP.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Required Lenders” means, (a) at any date of determination that there are four
or more Lenders, the Lenders having in the aggregate more than sixty-six and
two-thirds percent (66 2/3%) (in Dollar amount) of the aggregate amount of the
Commitments of the Lenders (or, if the Commitments of the Lenders to make Loans
and the obligation of the Issuing Bank to issue Letters of Credit have
terminated or expired, then the Lenders holding in the aggregate more than 66
2/3% of the Outstanding Credit), and (b) at any date of determination that there
are less than four Lenders, all of the Lenders.

 

“Responsible Officer” means, as to any Loan Party, the chief financial officer,
chief operating officer or chief executive officer of such Person.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for) any shares of
any class of Capital Stock of SOURCECORP or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in equity securities of
SOURCECORP or any of its Subsidiaries; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
SOURCECORP or any of its Subsidiaries now or hereafter outstanding; (c) any
loan, advance or payment (pursuant to a tax sharing agreement or otherwise) to
SOURCECORP; and (d) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of SOURCECORP or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Loan” means as specified in Section 2.1(a).

 

“Sale and Leaseback Transaction” means as specified in Section 9.9.

 

“Seller Earn Out” means any obligation incurred by SOURCECORP or a Subsidiary in
connection with a Permitted Acquisition which (i) is only payable by SOURCECORP
for performance by a seller, or a shareholder, officer or director of a seller,
of obligations over the passage of time (e.g., non-compete payments) or in the
event certain future performance goals are achieved with respect to the assets
or business acquired and (ii) provides that the maximum potential liability of
SOURCECORP or any Subsidiary with respect thereto is limited. 

 

“Seller Subordinated Debt” means any Debt of SOURCECORP (and not of any
Subsidiary of SOURCECORP) which (a) is owed to a seller as part of the purchase
consideration for a Permitted Acquisition, (b) is subordinated to the
Obligations pursuant to a Subordination Agreement, (c) does not, when aggregated
with the principal balance of all other Seller Subordinated Debt, exceed
$10,000,000 in principal amount, (d) does not have an interest rate in excess of
twelve percent (12%) per annum, and (e) is unsecured.  Seller Subordinated Debt
may be convertible into Capital Stock of SOURCECORP 

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured,

 

18

--------------------------------------------------------------------------------


 

(c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital after giving due consideration to current and anticipated future
capital requirements and current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged.  In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount (net of contribution rights) that
can reasonably be expected to become an actual or matured liability.

 

“SOURCECORP” means as specified in the initial paragraph of this Agreement.

 

“SOURCECORP Common Stock” means the common stock of SOURCECORP, par value $.01
per share.

 

“SOURCECORP Equity Documents” means SOURCECORP’s Certificate of Incorporation
and the SOURCECORP Common Stock.

 

“Subject Seller Earn Outs” means the Seller Earn Outs in an aggregate amount not
exceeding $26,000,000 paid on or before September 30, 2004 in connection with
the Permitted Acquisition of an operating Subsidiary in the Information
Management Division of SOURCECORP’s Information Management and Distribution
reportable segment.

 

“Subordinated Debt” means any Seller Subordinated Debt or any Other Subordinated
Debt.

 

“Subordination Agreement” means a Subordination Agreement substantially similar
to the form attached hereto as Exhibit C, relating to Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (irrespective of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

 

“Swingline Advances” means as specified in Section 2.15(a).

 

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Advances, or any successor swing line lender hereunder.

 

“Swing Line” means the revolving credit facility made available by Swingline
Lender pursuant to Section 2.15.

 

“Syndication Agent” means SunTrust Bank, in its capacity as syndication agent.

 

“Trade Date” means as specified in Section 13.8.

 

“Type” means any type of Loan (i.e., a Base Rate Loan or Eurodollar Loan).

 

19

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of Texas
and/or any other jurisdiction, the laws of which may be applicable to or in
connection with the creation, perfection or priority of any Lien on any
Property.

 

“Unreimbursed Amount” means as specified in Section 2.14(c)(i).

 

“U.S.” means the United States of America.

 

“U.S.A. Patriot Act” means as specified in Section 13.24.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all of whose outstanding Capital Stock (other than directors’
qualifying shares, if any) shall at the time be owned by such Person and/or one
or more of its Wholly-Owned Subsidiaries.

 

Section 1.2            Other Definitional Provisions.  All definitions contained
in this Agreement are equally applicable to the singular and plural forms of the
terms defined.  The words “hereof”, “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.  Unless otherwise
specified, all Article and Section references pertain to this Agreement.  Unless
otherwise specified, all Schedule references pertain to the Schedules attached
to this Agreement, as such Schedules may be amended or modified from time to
time in accordance with this Agreement.  Terms used herein that are defined in
the UCC, unless otherwise defined herein, shall have the meanings specified in
the UCC.

 

Section 1.3            Accounting Terms and Determinations.

 

(a)           All accounting terms not specifically defined herein shall be
construed in accordance with GAAP consistent with such accounting principles
applied in the preparation of the audited financial statements referred to in
Section 7.2(a). All financial information delivered to the Administrative Agent
pursuant to Section 8.1 shall be prepared in accordance with GAAP applied on a
basis consistent with such accounting principles applied in the preparation of
the audited financial statements referred to in Section 7.2(a) or in accordance
with Section 8.7.  In the event that any “Accounting Changes” (as defined below)
occur and such changes result in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then SOURCECORP and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating SOURCECORP’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made.  Until such time as such an amendment shall have been
executed and delivered by SOURCECORP, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement for
purposes of this Agreement only shall continue to be calculated or construed as
if such Accounting Changes had not occurred.  “Accounting Changes” means:  (i)
changes in accounting principles required by the promulgation of any rule,
regulations, pronouncement or opinion by the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants or the Securities
and Exchange Commission (or successors thereto or agencies with similar
functions) after the Closing Date; and (ii) changes in accounting principles
approved by SOURCECORP’s certified public accountants and implemented after the
Closing Date.

 

(b)           SOURCECORP shall deliver to the Administrative Agent and the
Lenders, at the same time as the delivery of any annual or quarterly financial
statement under Section 8.1, (i) a description, in reasonable detail, of any
material variation between the application of GAAP employed in

 

20

--------------------------------------------------------------------------------


 

the preparation of such annual or quarterly financial statement and the
preparation of the next preceding annual or quarterly financial statement and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof.

 

(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in this Agreement (including Article 10 hereof),
neither SOURCECORP nor any of its Subsidiaries will change the last day of its
fiscal year from December 31, or the last days of the first three fiscal
quarters of SOURCECORP and its Subsidiaries in each of its fiscal years from
that existing on the Closing Date.  Any Subsidiary of SOURCECORP created or
acquired after the Closing Date shall, as soon as reasonably practicable, be put
on a fiscal year ending December 31.

 

Section 1.4            Financial Covenants.  The financial covenants contained
in Article 10 shall be calculated on a consolidated basis for SOURCECORP and its
Subsidiaries.

 

Section 1.5            Letter of Credit Amounts.  Unless otherwise specified
herein the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Loan Document related thereto, provides for one or more automatic
increases in the stated amount thereof, for purposes of determining the
Outstanding Credit applicable to Letter of Credit Liabilities (but not for
purposes of calculating the fees payable pursuant to Sections 2.14(i) and (j)),
the amount of such Letter of Credit shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

ARTICLE 2

LOANS

 

Section 2.1            Commitments.

 

(a)           Revolving Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make one or more revolving loans
(each such loan, a “Revolving Loan”) to SOURCECORP from time to time, from and
including the Effective Date to but excluding the Maturity Date, up to but not
exceeding the amount of such Lender’s Commitment as then in effect; provided,
however, that after giving effect to any Revolving Loan, (i) the Outstanding
Credit applicable to the Revolving Loans of any Lender, plus such Lender’s
Commitment Percentage of the Outstanding Credit applicable to Letter of Credit
Liabilities, plus such Lender’s Commitment Percentage of the Outstanding Credit
applicable to Swingline Advances does not exceed such Lender’s Commitment and
(ii) the Outstanding Credit shall not at any time exceed the aggregate amount of
the Commitments of all Lenders then in effect.  Subject to the foregoing
limitations and the other terms and conditions of this Agreement, SOURCECORP
may, prior to the Maturity Date, borrow, repay and reborrow the Revolving Loans
hereunder.

 

(b)           Continuation and Conversion of Loans.  Subject to the terms and
conditions of this Agreement, SOURCECORP may borrow Revolving Loans as Base Rate
Loans or as Eurodollar Loans and, until the Maturity Date, may Continue
Eurodollar Loans or Convert Revolving Loans of one Type into Loans of the other
Type.

 

(c)           Lending Offices.  Loans of each Type made by each Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

 

(d)           Extensions.  The Maturity Date may be extended on both the first
and second anniversaries of the Closing Date as set forth in this
Section 2.1(d), in each case for a period of 364 days

 

21

--------------------------------------------------------------------------------


 

measured from the Maturity Date then in effect.  If SOURCECORP wishes to request
an extension of the Maturity Date, it shall give notice to that effect to the
Administrative Agent not less than 45 days nor more than 60 days prior to the
first and/or second anniversary of the Closing Date.  The Administrative Agent
shall promptly notify each Lender of receipt of such request.  Each Lender shall
endeavor to respond to such request, whether affirmatively or negatively (such
determination in the sole discretion of such Lender), by notice to SOURCECORP
and the Administrative Agent within 30 days of receipt of such request.  Subject
to the execution by SOURCECORP, the Administrative Agent and each Lender of a
duly completed Extension Agreement in substantially the form of Exhibit I, the
Maturity Date applicable to the Commitment of each Lender so affirmatively
notifying SOURCECORP and the Administrative Agent shall be extended for the
period specified above; provided that no Maturity Date of any Lender shall be
extended, unless the Lenders holding at least 51% of the aggregate amount of the
Commitments shall have elected so to extend their Commitments; and provided,
further, that if the Lenders holding at least 51% of the aggregate amount of the
Commitments elect to so extend their Commitments, SOURCECORP shall have the
right to replace any of the Lenders not so electing pursuant to Section 13.11. 
Any Lender that does not give such notice to SOURCECORP and the Administrative
Agent shall be deemed to have elected not to extend as requested.

 

Section 2.2            Notes.  The Revolving Loans made by each Lender shall be
evidenced by a single promissory note of SOURCECORP in substantially the form of
Exhibit B hereto, payable to the order of such Lender in a principal amount
equal to its Commitment (as originally in effect or thereafter increased) and
otherwise duly completed; provided, however, that the Swingline Advances made by
Swingline Lender shall be evidenced by a single promissory note of SOURCECORP in
the maximum original principal amount of $10,000,000 payable to the order of
Swingline Lender in substantially the form of Exhibit D hereto, dated the
Closing Date.  Each Lender is hereby authorized by SOURCECORP to endorse on the
schedule (or a continuation thereof) attached to the Note of such Lender, to the
extent applicable, the date, amount and Type of and the Interest Period for each
Loan made by such Lender to SOURCECORP and the amount of each payment or
prepayment of principal of such Loan received by such Lender, provided that any
failure by such Lender to make any such endorsement shall not affect the
obligations of SOURCECORP under such Note or this Agreement in respect of such
Loan.

 

Section 2.3            Repayment of Loans.  SOURCECORP shall pay to the
Administrative Agent for the account of each applicable Lender the outstanding
principal of the Revolving Loans existing on the Maturity Date.  More
specifically, if any Letters of Credit or Reimbursement Obligations are
outstanding as of the Maturity Date, then, in addition to the repayment of all
outstanding Loans on the Maturity Date, SOURCECORP shall deliver to the
Administrative Agent cash or cash equivalents in an amount equal to the
aggregate undrawn face amount of all Letters of Credit and the aggregate amount
of all outstanding Reimbursement Obligations, such cash or cash equivalents to
be pledged to the Administrative Agent as security for the Letter of Credit
Liabilities pursuant to documentation satisfactory to the Administrative Agent
in form and substance.

 

Section 2.4            Interest.

 

(a)           Interest Rate.  SOURCECORP shall pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender to SOURCECORP for the period commencing on the date of
such Loan to but excluding the date such Loan shall be paid in full, at the
following rates per annum:

 

(i)            during the periods a Revolving Loan is a Base Rate Loan, the
lesser of (A) the Base Rate plus the Applicable Margin or (B) the Maximum Rate;

 

22

--------------------------------------------------------------------------------


 

(ii)           during the periods a Revolving Loan is a Eurodollar Loan, the
lesser of (A) the Eurodollar Rate plus the Applicable Margin or (B) the Maximum
Rate; and

 

(iii)          with respect to Swingline Advances, the lesser of (A) Eurodollar
Daily Floating Rate plus the Applicable Margin (for Eurodollar Loans), or (B)
the Maximum Rate.

 

(b)           Payment Dates.  Accrued interest on the Loans shall be due and
payable in arrears as follows:

 

(i)            in the case of Base Rate Loans and Swingline Advances, on each
Quarterly Date;

 

(ii)           in the case of each Eurodollar Loan (other than Swingline
Advances), on the last day of the Interest Period with respect thereto and, in
the case of a Eurodollar Loan having an Interest Period of six (6) months, on
the day in the third succeeding calendar month numerically corresponding to the
commencement date of such Interest Period (or, if no numerically corresponding
date exists, on the last Business Day of such third succeeding calendar month);

 

(iii)          upon the payment or prepayment of any Loan or the Conversion of
any Loan to a Loan of the other Type (but only on the principal amount so paid,
prepaid or Converted); and

 

(iv)          on the Maturity Date.

 

(c)           Default Interest.  Notwithstanding the foregoing, SOURCECORP shall
pay to the Administrative Agent for the account of each Lender interest at the
applicable Default Rate on any principal of any Loan made by such Lender, any
Reimbursement Obligation owing to such Lender and (to the fullest extent
permitted by law) any other amount payable by SOURCECORP under this Agreement or
any other Loan Document to such Lender, which is not paid in full when due
(whether at stated maturity, by acceleration or otherwise) or which is
outstanding during the continuance of an Event of Default, for the period from
and including the due date thereof or the date of the occurrence of such Event
of Default (as applicable) to but excluding the date the same is paid in full. 
Interest payable at the Default Rate shall be payable from time to time on
demand by the Administrative Agent. 

 

Section 2.5            Borrowing Procedure.  SOURCECORP shall give the
Administrative Agent notice of each borrowing of a Revolving Loan hereunder in
accordance with Section 2.9.  Not later than 2:00 p.m. (Dallas, Texas time) on
the date specified for each borrowing of a Revolving Loan hereunder, each Lender
will make available the amount of the Revolving Loan to be made by it on such
date to the Administrative Agent, at the Principal Office, in immediately
available funds, for the account of SOURCECORP.  The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to SOURCECORP by wire transfer of immediately
available funds to the applicable Deposit Account no later than 3:00 p.m.
(Dallas, Texas time).

 

Section 2.6            Optional Prepayments, Conversions and Continuations of
Loans, Reduction of Commitments.  Subject to Sections 2.7 and 2.8, SOURCECORP
shall have the right from time to time to prepay the Loans, to Convert all or
part of a Loan (other than a Swingline Advance) of one Type into a Loan of
another Type or to Continue Eurodollar Loans; provided that:  (a) SOURCECORP
shall give the Administrative Agent notice of each such prepayment, Conversion
or Continuation as provided in Section 2.9, (b) Eurodollar Loans may only be
Converted on the last day of the Interest Period, unless SOURCECORP,
concurrently with making any such prepayment, pays all amounts owing to the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders under Section 4.5, (c) except for
Conversions of Eurodollar Loans into Base Rate Loans, no Conversions or
Continuations shall be made while an Event of Default has occurred and is
continuing, and (d) optional prepayments of the Loans shall be applied first to
the Swingline Advances (until such advances are paid in full) and then to the
Loans other than the Swingline Advances.

 

Section 2.7            Mandatory Prepayments.  If at any time the Outstanding
Credit exceeds the Commitments, within three Business Day after the occurrence
thereof SOURCECORP shall pay to the Administrative Agent the amount of such
excess as a prepayment of the Loans (or, if the Loans have been paid in full, to
reduce or to provide cash collateral to secure the outstanding Letter of Credit
Liabilities relating to Letters of Credit issued pursuant to the Commitments). 
All prepayments pursuant to this Section 2.7 shall be applied first to any
Swingline Advances until such advances are paid in full and then to the other
Loans.

 

Section 2.8            Minimum Amounts.  Except for Conversions and prepayments
pursuant to Section 2.7 and Article 4, each borrowing, each Conversion and each
prepayment of principal of the Revolving Loans shall be in an amount at least
equal to $1,000,000 or an integral multiple of $500,000 in excess thereof
(borrowings, prepayments or Conversions of or into Revolving Loans of different
Types or, in the case of Eurodollar Loans, having different Interest Periods at
the same time hereunder shall be deemed separate borrowings, prepayments and
Conversions for purposes of the foregoing, one for each Type or Interest
Period).

 

Section 2.9            Certain Notices.  Notices by SOURCECORP to the
Administrative Agent of terminations or reductions of Commitments, of borrowings
of Revolving Loans, of Conversions, Continuations and prepayments of Revolving
Loans and of the duration of Interest Periods shall be irrevocable and shall be
effective only if received by the Administrative Agent not later than 12:00 p.m.
(Dallas, Texas time) on or prior to the applicable Business Day specified below:

 

Notice

 

Number of Business Days Prior Notice

Terminations or Reductions of Commitments

 

1

Borrowing of Base Rate Loans

 

same day

Borrowing of Eurodollar Loans

 

3

Conversions or Continuations of Loans

 

3

Prepayment of Base Rate Loans

 

same day

Prepayments of Eurodollar Loans

 

3

 

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced.  Each such notice of borrowing,
Conversion, Continuation or prepayment shall specify the Revolving Loans to be
borrowed, Converted, Continued or prepaid and the amount (subject to Section 2.8
hereof) and Type of the Revolving Loans to be borrowed, Converted, Continued or
prepaid (and, in the case of a Conversion, the Type of Loans to result from such
Conversion) and the date of borrowing, Conversion, Continuation or prepayment
(which shall be a Business Day).  Notices of borrowings, Conversions,
Continuations or prepayments of Revolving Loans shall be in the form of Exhibit
E hereto, appropriately completed as applicable.  Each such notice of the
duration of an Interest Period shall specify the Revolving Loans to which such
Interest Period is to relate.  The Administrative Agent shall promptly notify
the Lenders of the contents of each such notice.  In the event SOURCECORP fails
to select the Type of Revolving Loan, or the duration of any Interest Period for
any Eurodollar Loan (other than a Swingline Advance), within the time period and
otherwise as provided in this Section 2.9, such Revolving Loan (if outstanding
as a Eurodollar Loan) will be automatically Continued as a Eurodollar Loan with
an Interest Period of one month on the last day of preceding Interest Period for
such Revolving Loan or (if outstanding as a Base Rate Loan) will remain as, or
(if not then outstanding) will

 

24

--------------------------------------------------------------------------------


 

be made as, a Base Rate Loan.  SOURCECORP may not borrow any Revolving Loans
that are Eurodollar Loans, Convert any Revolving Loans into Eurodollar Loans or
Continue any Revolving Loans as Eurodollar Loans if the interest rate for such
Eurodollar Loans would exceed the Maximum Rate.

 

Section 2.10         Use of Proceeds. 

 

(a)           SOURCECORP represents and warrants to and covenants with the
Administrative Agent and the Lenders that the proceeds of the Loans to be made
on and after the Effective Date shall be used to repay indebtedness owing under
the Existing Credit Agreement, for working capital and general corporate
purposes of SOURCECORP and its Subsidiaries in the ordinary course of business,
to finance partially or wholly future Permitted Acquisitions, including the
transaction costs of SOURCECORP and its Subsidiaries associated with such
Permitted Acquisitions, and to finance partially or wholly future Permitted
Share Repurchases.

 

(b)           None of the proceeds of any Loan have been or will be used to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended, or to purchase or carry any
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System).

 

Section 2.11         Fees. 

 

(a)           SOURCECORP agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fees”) on the daily
average unused or unfunded amount of such Lender’s Commitment, for the period
from and including the Closing Date to and including the Maturity Date, at the
rate equal to the Applicable Margin per annum based on a 360 day year and the
actual number of days elapsed, which accrued Commitment Fees shall be payable in
arrears on each Quarterly Date beginning on September 30, 2005 and on the
Maturity Date.  Notwithstanding anything to the contrary contained in this
Agreement, any and all Swingline Advances outstanding from time to time shall be
wholly excluded, and shall not count as used or funded amounts, for purposes of
determining the unused or unfunded amount of each Lender’s Commitment in
accordance with this Section 2.11(a). 

 

(b)           SOURCECORP agrees to pay to the Administrative Agent (for the
account of the Administrative Agent and/or the Lenders, as may be specified in
the Fee Letter) such additional fees as are specified in the Fee Letter, which
fees shall be payable in such amounts and on such dates as are specified
therein.  Such additional fees shall include, without limitation, an upfront fee
payable by SOURCECORP to each Lender on the Effective Date in the amount agreed
upon among the Administrative Agent and/or the Lead Arranger and such Lender.

 

Section 2.12         Computations.  Interest and fees payable by SOURCECORP
hereunder and under the other Loan Documents shall be computed on the basis of a
year of 360 days (except as stated in the proviso below) and the actual number
of days elapsed (including the first day but excluding the last day) occurring
in the period for which payable unless, in the case of interest, such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be;
provided, however, that all computations of interest for Base Rate Loans when
the Base Rate is determined by Bank of America’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.

 

Section 2.13         Termination or Reduction of Commitments.  SOURCECORP shall
have the right to terminate or reduce in part the unused portion of the
Commitments at any time and from time to time, provided that (i) SOURCECORP
shall give notice of each such termination or reduction as provided

 

25

--------------------------------------------------------------------------------


 

in Section 2.9, (ii) each partial reduction shall be in an aggregate amount of
at least $1,000,000 or an integral multiple of $500,000 in excess thereof, and
(iii) SOURCECORP shall not have the right to terminate or reduce in part any
unused portion of the Commitments that could or may be required to be advanced
by the Lenders to refinance Swingline Advances then outstanding.  The
Commitments may not be reinstated or increased after they have been terminated
or reduced.

 

Section 2.14         Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the
Issuing Bank agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.14, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of SOURCECORP or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of SOURCECORP or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension, (x) the
Outstanding Credit shall not exceed the aggregate amount of the Commitments of
the Lenders, (y) the Outstanding Credit applicable to the Revolving Loans of any
Lender, plus such Lender’s Commitment Percentage of the Outstanding Credit
applicable to all Letter of Credit Liabilities, plus such Lender’s Commitment
Percentage of the Outstanding Credit applicable to all Swingline Advances shall
not exceed such Lender’s Commitment, and (z) the Outstanding Credit applicable
to all Letter of Credit Liabilities shall not exceed $35,000,000.  Each request
by SOURCECORP for an L/C Credit Extension shall be deemed to be a representation
by SOURCECORP that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, SOURCECORP’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
SOURCECORP may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           The Issuing Bank shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.14(b)(iv), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          The Issuing Bank shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Governmental Requirement applicable
to the Issuing Bank or any request or directive (whether or not having the force
of law) from any

 

26

--------------------------------------------------------------------------------


 

Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;

 

(B)           the issuance of such Letter of Credit would violate one or more
standard policies of the Issuing Bank;

 

(C)           except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is in an initial stated amount less than
$50,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           a default of any Lender’s obligations to fund under
Section 2.14(c) exists or any Lender has defaulted in its obligation under this
Agreement at such time, unless the Issuing Bank has entered into reasonably
satisfactory arrangements with SOURCECORP or such Lender to eliminate the
Issuing Bank’s risk with respect to such Lender; or

 

(F)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The Issuing Bank shall not amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

 

(v)           The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article 12 with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the related Loan Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” or “Agent” as used in Article 12 included the Issuing Bank with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the Issuing Bank.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of SOURCECORP delivered to the Issuing Bank (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of SOURCECORP.  Such
Letter of Credit Application must be

 

27

--------------------------------------------------------------------------------


 

received by the Issuing Bank and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Bank may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank (A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Bank may reasonably
require.  Additionally, SOURCECORP shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Loan Documents,
as the Issuing Bank or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application at the
address set forth in Section 13.13 for receiving Letter of Credit Applications
and related correspondence, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from SOURCECORP and, if
not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received written notice from any Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions in Article 6 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of SOURCECORP (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the Issuing Bank’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.

 

(iii)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to SOURCECORP and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)          If SOURCECORP so requests in any applicable Letter of Credit
Application, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, SOURCECORP shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be

 

28

--------------------------------------------------------------------------------


 

deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Issuing Bank
shall not permit any such extension if (A) the Issuing Bank has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.14(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or SOURCECORP that one or more of the applicable conditions
specified in Section 6.2 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment or other drawing under such Letter of Credit, the Issuing
Bank shall promptly notify SOURCECORP and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the Issuing Bank under a
Letter of Credit (each such date, an “Honor Date”), SOURCECORP shall reimburse
the Issuing Bank through the Administrative Agent in an amount equal to the
amount of such payment.  If SOURCECORP fails to so reimburse the Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Commitment Percentage thereof.  In such event,
SOURCECORP shall be deemed to have requested a Base Rate Loan to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.8 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
aggregate amount of the Commitments of the Lenders and the conditions set forth
in Section 6.2 (other than the delivery by SOURCECORP of a request for a
Revolving Loan).  Such Base Rate Loan may be converted to a Eurodollar Loan
pursuant and subject to Section 2.6.  Any notice given by the Issuing Bank or
the Administrative Agent pursuant to this Section 2.14(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender shall upon any notice pursuant to Section 2.14(c)(i)
make funds available to the Administrative Agent for the account of the Issuing
Bank at the Principal Office in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.14(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to SOURCECORP in such amount.  The
Administrative Agent shall remit the funds so received to the Issuing Bank.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by Base Rate Loans because the conditions set forth in Section 6.2
cannot be satisfied or for any other reason, SOURCECORP shall be deemed to have
incurred from the Issuing Bank an extension of credit in the amount of the
Unreimbursed Amount that is not so refinanced, which extension of credit shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the Issuing Bank pursuant to Section 2.14(c)(ii) shall
be deemed payment in respect of its participation in such extension of credit.

 

29

--------------------------------------------------------------------------------


 

(iv)          Until each Lender funds its Revolving Loan or participation
pursuant to this Section 2.14(c) to reimburse the Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of the
Issuing Bank.

 

(v)           Each Lender’s obligation to make Revolving Loans or fund
participations to reimburse the Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.14(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Bank, SOURCECORP or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.14(c) is subject to the conditions set forth in
Section 6.2 (other than delivery by SOURCECORP of a request for a Revolving
Loan).  No Lender’s funding of a participation in any Letter of Credit shall
relieve or otherwise impair the obligation of SOURCECORP to reimburse the
Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the Issuing Bank shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Issuing Bank in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Issuing Bank in connection with the foregoing. 
A certificate of the Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)           Repayment of Participations. 

 

(i)            At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s funding of its
participation in respect of such payment in accordance with Section 2.14(c), if
the Administrative Agent receives for the account of the Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from SOURCECORP or otherwise, including proceeds of any cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participation was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the Issuing Bank pursuant to Section 2.14(c)(i) is required to be
returned under any of the circumstances described in Section 3.7 (including
pursuant to any settlement entered into by the Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of the Issuing
Bank its Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The

 

30

--------------------------------------------------------------------------------


 

obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The Reimbursement Obligations of SOURCECORP
under this Agreement and the other Loan Documents shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the other Loan Documents under all
circumstances whatsoever, including, without limitation, the following
circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit,
this Agreement or any Letter of Credit Application;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that SOURCECORP or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Administrative
Agent, the Issuing Bank, the Lenders or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or any other Governmental
Requirement; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, SOURCECORP or
any Subsidiary.

 

SOURCECORP shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with SOURCECORP’s instructions or other irregularity, SOURCECORP
will immediately notify the Issuing Bank.  SOURCECORP shall be conclusively
deemed to have waived any such claim against the Issuing Bank and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of Issuing Bank.  Each Lender and SOURCECORP agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document (unless expressly required
by the Letter of Credit).  None of the Issuing Bank, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the Issuing Bank shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
Lenders or the Required

 

31

--------------------------------------------------------------------------------


 

Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Loan Document.  SOURCECORP hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude SOURCECORP’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.14(e); provided, however, that anything in such clauses
to the contrary notwithstanding, SOURCECORP may have a claim against the Issuing
Bank, and the Issuing Bank may be liable to SOURCECORP, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by SOURCECORP which SOURCECORP proves were caused by the Issuing Bank’s
willful misconduct or gross negligence or the Issuing Bank’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation (unless expressly
required by the Letter of Credit), regardless of any notice or information to
the contrary, and the Issuing Bank shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

(g)           Intentionally Omitted. 

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
Issuing Bank and SOURCECORP when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

(i)            Letter of Credit Fees.  SOURCECORP shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage a Letter of Credit Fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit.  The Letter of Credit fee
shall be payable on each Quarterly Date, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.  While any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
Issuing Bank.  SOURCECORP shall pay directly to the Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  In
addition, SOURCECORP shall pay directly to the Issuing Bank for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect.  Such individual customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

32

--------------------------------------------------------------------------------


 

(k)           Conflict with Loan Documents.  In the event of any conflict
between the terms hereof and the terms of any other Loan Documents, the terms
hereof shall control, unless the terms of such other Loan Document expressly
state that they control, in which case they shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, SOURCECORP shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  SOURCECORP hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of
SOURCECORP, and that SOURCECORP’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

Section 2.15         Swingline Advances.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, Swingline Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.15, to consider in its sole and absolute
discretion making loans (each such loan, a “Swingline Advance”) to SOURCECORP
from time to time, on any Business Day from and including the Effective Date to
but excluding the Maturity Date, in an aggregate amount not to exceed 
$10,000,000 at any time outstanding, notwithstanding the fact that such
Swingline Advances, when aggregated with the Commitment Percentage of the
Outstanding Credit applicable to the Revolving Loans and Letter of Credit
Liabilities of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swingline Advance, (i) the aggregate Outstanding Credit applicable to the
Revolving Loans of any Lender, plus such Lender’s Commitment Percentage of the
Outstanding Credit applicable to Letter of Credit Liabilities, plus such
Lender’s Commitment Percentage of the Outstanding Credit applicable to Swingline
Advances does not exceed such Lender’s Commitment and (ii) the Outstanding
Credit shall not exceed the aggregate amount of the Commitments of all Lenders.
The Swing Line is a discretionary, uncommitted facility and Swingline Lender may
terminate or suspend the Swing Line at any time in its sole discretion upon
notice to SOURCECORP which notice may be given by Swingline Lender before or
after SOURCECORP requests a Swingline Advance hereunder.   Each Swingline
Advance shall bear interest as set forth in Section 2.4(a)(iii).  Immediately
upon the making of a Swingline Advance, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from Swingline Lender
a risk participation in such Swingline Advance in an amount equal to the product
of such Lender’s Commitment Percentage times the amount of such Swingline
Advance.

 

(b)           Borrowing Procedures.  Unless the Swing Line has been terminated
or suspended by Swingline Lender as provided in subsection (a) above, each
Swingline Advance shall be made upon SOURCECORP’s irrevocable notice to
Swingline Lender and the Administrative Agent, which may be given by telephone. 
Each such notice must be received by Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to Swingline Lender and
the Administrative Agent of a written Swingline Advance notice in the form of
Exhibit E hereto, appropriately completed and signed by a Responsible Officer of
SOURCECORP.  Promptly after receipt by Swingline Lender of any telephonic
Swingline Advance notices, Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Advance notice and, if not, Swingline Lender will notify
(by telephone or in writing) of the contents thereof.  Unless (x) the Swing Line
has been terminated or suspended by Swingline Lender as provided in subsection
(a) above, or (y) Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed borrowing of a Swingline Advance
(A) directing Swingline Lender not to make such

 

33

--------------------------------------------------------------------------------


 

Swingline Advance as a result of the limitations set forth in the proviso to the
first sentence of Section 2.15(a), or (B) that one or more of the applicable
conditions specified in Article 6 is not then satisfied, then, subject to the
terms and conditions hereof, Swingline Lender will, not later than 3:00 p.m. on
the requested borrowing date, make the amount of its Swingline Advance available
to SOURCECORP at its office by crediting the account of SOURCECORP on the books
of Swingline Lender in immediately available funds.  The Lenders agree that
Swingline Lender may agree to modify the borrowing procedures used in connection
with the Swing Line in its discretion and without affecting any of the
obligations of the Lenders hereunder other than notifying the Administrative
Agent of a Swingline Advance notice. 

 

(c)           Refinancing of Swingline Advances.

 

(i)            Each Swingline Advance shall be payable on the earlier of demand
by Swingline Lender or the Maturity Date.  In addition, Swingline Lender at any
time in its sole and absolute discretion may request, on behalf of SOURCECORP
(which hereby irrevocably authorizes Swingline Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Commitment Percentage of the amount of Swingline Advances then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a notice of borrowing for purposes hereof) and in accordance
with the requirements of Sections 2.5 and 2.6, without regard to the minimum and
multiples specified in Section 2.8 for the principal amount of Base Rate Loans,
but subject to the unutilized portion of the aggregate amount of the Commitments
of the Lenders and the conditions set forth in Section 6.2.  Swingline Lender
shall furnish SOURCECORP with a copy of the applicable notice of borrowing
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Commitment Percentage of the amount specified
in such notice of borrowing available to the Administrative Agent in immediately
available funds for the account of Swingline Lender at the Principal Office not
later than 1:00 p.m. on the day specified in such notice of borrowing,
whereupon, subject to Section 2.15(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to SOURCECORP in such
amount.  The Administrative Agent shall remit the funds so received to Swingline
Lender.

 

(ii)           If for any reason any Swingline Advance cannot be refinanced by a
Revolving Loan in accordance with Section 2.15(c)(i), the request for Base Rate
Loans submitted by Swingline Lender as set forth herein shall be deemed to be a
request by Swingline Lender that each of the Lenders fund its risk participation
in the relevant Swingline Advance and each Lender’s payment to the
Administrative Agent for the account of Swingline Lender pursuant to
Section 2.15(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of Swingline Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.15(c) by the time
specified in Section 2.15(c)(i), Swingline Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Swingline
Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by Swingline Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Swingline Lender in connection with the foregoing.  A
certificate of Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

34

--------------------------------------------------------------------------------


 

(iv)          Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Advances pursuant to this
Section 2.15(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against Swingline Lender, SOURCECORP or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.15(c) is subject
to the conditions set forth in Section 6.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of SOURCECORP to
repay Swingline Advances, together with interest as provided herein.

 

(d)           Repayment of Participations. 

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if Swingline Lender receives any payment
on account of such Swingline Advance, Swingline Lender will distribute to such
Lender its Commitment Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
Swingline Lender.

 

(ii)           If any payment received by Swingline Lender in respect of
principal or interest on any Swingline Advance is required to be returned by
Swingline Lender under any of the circumstances described in Section 3.7
(including pursuant to any settlement entered into by Swingline Lender in its
discretion), each Lender shall pay to Swingline Lender its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of Swingline Lender.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)           Interest for Account of Swingline Lender.  Swingline Lender shall
be responsible for invoicing SOURCECORP for interest on the Swingline Advances. 
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.15 to refinance such Lender’s Commitment Percentage of any
Swingline Advance, interest in respect of such Commitment Percentage shall be
solely for the account of Swingline Lender.

 

(f)            Payments Directly to Swingline Lender.  SOURCECORP shall make all
payments of principal and interest in respect of the Swingline Advances directly
to Swingline Lender.

 

(g)           Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Sections 2.5 and 2.9 that may be to the contrary to the extent
that such provisions relate to Swingline Advances.  SOURCECORP and Swingline
Lender may enter into a written agreement supplementing or modifying the
provisions of this Section 2.15 and as between SOURCECORP and Swingline Lender
(but not as to any other Lender), such written agreement shall supercede any
provisions of this Section 2.15 that may be to the contrary.

 

Section 2.16         Increase in Commitments. 

 

(a)           Request for Increase.  Provided there exists no Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), SOURCECORP may, from time to time, request an increase in the
aggregate amount of the Commitments by an amount (for all such

 

35

--------------------------------------------------------------------------------


 

requests) not exceeding $50,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000 and (ii) SOURCECORP may
make a maximum of three such requests.  At the time of sending such notice,
SOURCECORP (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Commitment Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment. 

 

(c)           Notification by the Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify SOURCECORP and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld),
SOURCECORP may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the aggregate amount of the
Commitments of the Lenders is increased in accordance with this Section 2.16,
the Administrative Agent and SOURCECORP shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify SOURCECORP and the Lenders of the
final allocation of such increase and the Increase Effective Date. 

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, SOURCECORP shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of SOURCECORP,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 7 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 7.2 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.1, and (B) no Default exists.  SOURCECORP shall prepay any Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 4.1) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Commitment Percentages
arising from any nonratable increase in the Commitments under this Section 2.16.

 

(f)            Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Sections 3.3 or 13.11 to the contrary.

 

ARTICLE 3
PAYMENTS

 

Section 3.1            Method of Payment.  All payments of principal, interest,
fees and other amounts to be made by SOURCECORP under this Agreement and the
other Loan Documents shall be made to the Administrative Agent at the Principal
Office for the account of each Lender’s Applicable Lending Office in Dollars and
in immediately available funds, without setoff, deduction or counterclaim, not
later than

 

36

--------------------------------------------------------------------------------


 

11:00 a.m. (Dallas, Texas time) on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  SOURCECORP shall, at the
time of making any such payment, specify to the Administrative Agent the sums
payable by SOURCECORP under this Agreement and the other Loan Documents to which
such payment is to be applied (and in the event that SOURCECORP fails to so
specify, or if an Event of Default has occurred and is continuing, the
Administrative Agent may apply such payment to the Obligations in such order and
manner as the Administrative Agent may elect, subject to Section 3.2); provided,
however, that, unless Swingline Lender expressly agrees to the contrary, such
payment shall be applied first to any Swingline Advances until such advances are
paid in full.  Each payment received by the Administrative Agent under this
Agreement or any other Loan Document for the account of a Lender shall be paid
promptly to such Lender, in immediately available funds, for the account of such
Lender’s Applicable Lending Office.  Whenever any payment under this Agreement
or any other Loan Document shall be stated to be due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of the
payment of interest and commitment fee, as the case may be.

 

Section 3.2            Pro Rata Treatment.  Except to the extent otherwise
provided in this Agreement:  (a) each Revolving Loan shall be made by the
Lenders under Section 2.1, each payment of commitment fees under Section 2.11(a)
shall be made for the account of the Lenders, and each termination or reduction
of the Commitments under Section 2.13 shall be applied to the Commitments of the
Lenders, pro rata according to the respective unused Commitments; (b) the
making, Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.4) shall be made pro rata among the
Lenders holding Loans of such Type according to the amounts of their respective
Commitments; (c) each payment and prepayment by SOURCECORP of principal of or
interest on Loans of a particular Type shall be made to the Administrative Agent
for the account of the Lenders holding Loans of such Type pro rata in accordance
with the respective unpaid principal amounts of such Loans held by such Lenders;
(d) Interest Periods for Loans of a particular Type shall be allocated among
Lenders holding Loans of such Type pro rata according to the respective
principal amounts held by such Lenders; and (e) the Lenders (other than the
Issuing Bank) shall purchase participations in the Letters of Credit and, if
applicable, the Swingline Advances pro rata in accordance with their Commitment
Percentages.

 

Section 3.3            Sharing of Payments, Etc.  If a Lender shall obtain
payment of any principal of or interest on any of the Obligations due to such
Lender hereunder through the exercise of any right of setoff, banker’s lien,
counterclaim or similar right, or otherwise, it shall promptly purchase from the
other Lenders participations in the Obligations held by the other Lenders in
such amounts, and make such adjustments from time to time as shall be equitable
to the end that all the Lenders shall share pro rata in accordance with the
unpaid principal and interest on the Obligations then due to each of them.  To
such end, all of the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if all or any portion of
such excess payment is thereafter rescinded or must otherwise be restored. 
SOURCECORP agrees, to the fullest extent it may effectively do so under
applicable law, that any Lender, so purchasing a participation in the
Obligations by the other Lenders may exercise all rights of setoff, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Obligations in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness, liability or obligation of SOURCECORP or any of its Subsidiaries.

 

37

--------------------------------------------------------------------------------


 

Section 3.4            The Administrative Agent’s Clawback. 

 

(a)           Funding by the Lenders; Presumption by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Eurodollar Loan that is a Revolving Loan (or, in the
case of any Base Rate Loan, prior to 12:00 noon on the date of such Revolving
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Revolving Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.5 (or, in the case of  Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.5) and
may, in reliance upon such assumption, make available to SOURCECORP a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Revolving Loan available to the Administrative Agent, then the
applicable Lender and SOURCECORP severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to SOURCECORP to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (B) in
the case of a payment to be made by SOURCECORP, the interest rate applicable to
Base Rate Loans.  If SOURCECORP and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to SOURCECORP the amount of such interest paid by
SOURCECORP for such period.  If such Lender pays its share of the applicable
Revolving Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Commitment Percentage of such Revolving Loan.  Any
payment by SOURCECORP shall be without prejudice to any claim SOURCECORP may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)           Payments by SOURCECORP; Presumptions by the Administrative Agent. 
Unless the Administrative Agent shall have received notice from SOURCECORP prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Bank hereunder that SOURCECORP will not
make such payment, the Administrative Agent may assume that SOURCECORP has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if SOURCECORP has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Bank, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  A notice of the Administrative Agent to any Lender or SOURCECORP
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 3, and such funds
are not made available to SOURCECORP by the Administrative Agent because the
conditions to the applicable Loan funding or issuance of a Letter of Credit set
forth in Article 6 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

38

--------------------------------------------------------------------------------


 

(d)           Obligations of the Lenders Several.  The obligations of the
Lenders hereunder to make Revolving Loans, to fund participations in Letters of
Credit and Swingline Advances and to make payments under Section 13.1(c) are
several and not joint.  The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 13.1(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, purchase its
participation or to make its payment under Section 13.1(c).

 

Section 3.5            Withholding Taxes. 

 

(a)           All payments by SOURCECORP of principal of and interest on the
Loans and of all fees and other amounts payable under the Loan Documents shall
be made free and clear of, and without deduction by reason of, any present or
future taxes, levies, duties, imposts, assessments or other charges levied or
imposed by any Governmental Authority (other than taxes on the overall net
income of any Lender).  If any such taxes, duties, imposts, assessments or other
charges are so levied or imposed, SOURCECORP will (i) make additional payments
in such amounts so that every net payment of principal of and interest on the
Loans and of all other amounts payable by it under the Loan Documents, after
withholding or deduction for or on account of any such present or future taxes,
duties, imposts, assessments or other charges (including any tax imposed on or
measured by net income of a Lender attributable to payments made to or on behalf
of a Lender pursuant to this Section 3.5 and any penalties or interest
attributable to such payments), will not be less than the amount provided for
herein or therein absent such withholding or deduction (provided that SOURCECORP
shall not have any obligation to pay such additional amounts to any Lender to
the extent that such taxes, duties, imposts, assessments or other charges are
levied or imposed by reason of the failure of such Lender to comply with the
provisions of Section 3.6), (ii) make such withholding or deduction, and (iii)
remit the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.  Without limiting the generality of
the foregoing, SOURCECORP will, upon written request of any Lender, reimburse
each such Lender for the amount of (A) such taxes, duties, imports, assessments
or other charges so levied or imposed by any Governmental Authority and paid by
such Lender as a result of payments made by SOURCECORP under or with respect to
the Loans and Letter of Credit Liabilities other than such taxes, duties,
imports, assessments and other charges previously withheld or deducted by
SOURCECORP which have previously resulted in the payment of the required
additional amount to the Lender, and (B) such taxes, duties, assessments and
other charges so levied or imposed with respect to any Lender reimbursement
under the foregoing clause (A), so that the net amount received by such Lender
(net of payments made under or with respect to the Loans and Letter of Credit
Liabilities) after such reimbursement will not be less than the net amount the
Lender would have received if such taxes, duties, assessments and other charges
on such reimbursement had not been levied or imposed.  SOURCECORP shall furnish
promptly to the Administrative Agent for distribution to each affected Lender,
as the case may be, upon request of such Lender, official receipts evidencing
any such payment, withholding or reduction.

 

(b)           SOURCECORP will indemnify the Administrative Agent and each Lender
(without duplication) against, and reimburse the Administrative Agent and each
Lender for, all present and future taxes, levies, duties, imposts, assessments
or other charges (including interest and penalties) levied or collected (whether
or not legally or correctly imposed, assessed, levied or collected), excluding,
however, any taxes imposed on the overall net income of the Administrative Agent
or such Lender or any lending office of the Administrative Agent or such Lender
by any jurisdiction in which the Administrative Agent or such Lender or any such
lending office is located, on or in respect of this Agreement, any of the Loan
Documents or the Obligations or any portion thereof (the “reimbursable taxes”). 
Any such indemnification shall be on an after-tax basis, taking into account any
such reimbursable taxes imposed on the amounts paid as indemnity.

 

39

--------------------------------------------------------------------------------


 

(c)           Without prejudice to the survival of any other term or provision
of this Agreement, the obligations of SOURCECORP under this Section 3.5 shall
survive the payment of the Loans and the other Obligations and termination of
the Commitments.

 

Section 3.6            Withholding Tax Exemption.  Each Lender that is not
incorporated or otherwise formed under the laws of the U.S. or a state thereof
agrees that it will, prior to or on or about the Closing Date or the date upon
which it becomes a party to this Agreement and if it is legally able to do so,
deliver to SOURCECORP, for and on behalf of SOURCECORP, and the Administrative
Agent two duly completed copies of U.S. Internal Revenue Service Form W-8ECI or
W-8BEN, as appropriate, certifying in any case that such Lender is entitled to
receive payments from SOURCECORP under any Loan Document without deduction or
withholding of any U.S. federal income taxes.  Each Lender which so delivers a
Form W-8ECI or W-8BEN further undertakes to deliver to SOURCECORP, for and on
behalf of SOURCECORP, and the Administrative Agent two additional copies of such
form (or a successor form) on or before the date such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by SOURCECORP or the
Administrative Agent, in each case certifying that such Lender is entitled to
receive payments from SOURCECORP under any Loan Document without deduction or
withholding of any U.S. federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender advises
SOURCECORP, for and on behalf of SOURCECORP, and the Administrative Agent that
it is not capable of receiving such payments without any deduction or
withholding of U.S. federal income tax.

 

Section 3.7            Reinstatement of Obligations.  Notwithstanding anything
to the contrary contained in this Agreement or any other Loan Document, if the
payment of any amount of principal of or interest with respect to the Loans, the
Reimbursement Obligations or any other amount of the Obligations, or any portion
thereof, is rescinded, voided or must otherwise be refunded by the
Administrative Agent, any Lender or the Issuing Bank upon the insolvency,
bankruptcy or reorganization of SOURCECORP or any other Loan Party or otherwise
for any reason whatsoever, then each of (a) the Obligations, (b) the Loan
Documents (including, without limitation, this Agreement, the Notes and the
Master Guaranty), (c) the indebtedness, liabilities and obligations of
SOURCECORP and any other Loan Party under the Loan Documents, and (d) all Liens,
if any, for the benefit of the Administrative Agent and the Lenders created
under or evidenced by the Loan Documents, will be automatically reinstated and
become automatically effective and in full force and effect, all to the extent
that and as though such payment so rescinded, voided or otherwise refunded had
never been made.  Each Lender and the Issuing Bank severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the Issuing Bank under the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

ARTICLE 4
YIELD PROTECTION AND ILLEGALITY

 

Section 4.1            Additional Costs.

 

(a)           SOURCECORP shall pay directly to each Lender from time to time,
promptly upon the request of such Lender, the costs actually incurred by such
Lender which such Lender determines are directly attributable to its making or
maintaining of any Eurodollar Loans to

 

40

--------------------------------------------------------------------------------


 

SOURCECORP or its obligation to make or create any of such Loans hereunder to
SOURCECORP, or any reduction in any amount receivable by such Lender hereunder
from SOURCECORP in respect of any such Loans or obligations (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change (other than those covered by
Section 3.5) which:

 

(i)            changes the basis of taxation of any amounts payable to such
Lender under this Agreement or its Notes in respect of any of such Loans (other
than taxes imposed on the overall net income of such Lender or its Applicable
Lending Office for any of such Loans by the jurisdiction in which such Lender
has its principal office or such Applicable Lending Office);

 

(ii)           imposes or modifies any reserve, special deposit, minimum
capital, capital ratio or similar requirement relating to any extensions of
credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (including any of such Loans or any deposits
referred to in the definition of “Eurodollar Rate” in Section 1.1 hereof, but
excluding any reserve requirement contemplated by Section 4.7); or

 

(iii)          imposes any other condition affecting this Agreement or the Notes
or any of such extensions of credit or liabilities or commitments.

 

Each Lender will notify SOURCECORP (with a copy to the Administrative Agent) of
any event occurring after the Closing Date which will entitle such Lender to
compensation pursuant to this Section 4.1(a) as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and (if
so requested by SOURCECORP) will designate a different Applicable Lending Office
for the Eurodollar Loans of such Lender if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
opinion of such Lender, violate any law, rule or regulation or be in any way
disadvantageous to such Lender, provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the U.S. Each
Lender will furnish SOURCECORP with a certificate setting forth the basis,
amount and computation of each request of such Lender for compensation under
this Section 4.1(a).  If any Lender requests compensation from SOURCECORP under
this Section 4.1(a), SOURCECORP may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
Continue making, or Convert Base Rate Loans into, Eurodollar Loans until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 4.4 hereof shall be applicable).

 

(b)           Without limiting the effect of the foregoing provisions of this
Section 4.1, in the event that, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
Eurodollar Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender which includes Eurodollar
Loans or (ii) becomes subject to restrictions on the amount of such a category
of liabilities or assets which it may hold, then, if such Lender so elects by
notice to SOURCECORP (with a copy to the Administrative Agent), the obligation
of such Lender to make or Continue making, or Convert Base Rate Loans into,
Eurodollar Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.4 hereof shall
be applicable).

 

(c)           Determinations and allocations by any Lender for purposes of this
Section 4.1 of the effect of any Regulatory Change on its costs of maintaining
its obligation to make Loans or of making or maintaining Loans or on amounts
receivable by it in respect of Loans and of the additional amounts

 

41

--------------------------------------------------------------------------------


 

required to compensate such Lender in respect of any Additional Costs, shall be
conclusive in the absence of manifest error, provided that such determinations
and allocations are made on a reasonable basis.

 

Section 4.2            Limitation on Types of Loans.  Anything herein to the
contrary notwithstanding, if with respect to any Eurodollar Loans for any
Interest Period therefor:

 

(a)           The Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that quotations of
interest rates for the relevant deposits referred to in the definition of
“Eurodollar Rate” in Section 1.1 hereof are not being provided in the relative
amounts or for the relative maturities for purposes of determining the rate of
interest for such Loans as provided in this Agreement; or

 

(b)           Required Lenders reasonably determine (which determination shall
be conclusive absent manifest error) and notify the Administrative Agent that
the relevant rates of interest referred to in the definition of “Eurodollar
Rate” in Section 1.1 hereof on the basis of which the rate of interest for such
Loans for such Interest Period is to be determined do not accurately reflect the
cost to the Lenders of making or maintaining such Loans for such Interest
Period;

 

then the Administrative Agent shall give SOURCECORP prompt notice thereof and,
so long as such condition remains in effect, the Lenders shall be under no
obligation to make Eurodollar Loans or to Convert Base Rate Loans into
Eurodollar Loans and SOURCECORP shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Eurodollar Loans, either prepay such
Loans or Convert such Loans into Base Rate Loans in accordance with the terms of
this Agreement.

 

Section 4.3            Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make Eurodollar Loans
hereunder or (b) maintain Eurodollar Loans hereunder, then such Lender shall
promptly notify SOURCECORP for and on behalf of SOURCECORP (with a copy to the
Administrative Agent) thereof and such Lender’s obligation to make or maintain
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans hereunder
shall be suspended until such time as such Lender may again make and maintain
Eurodollar Loans (in which case the provisions of Section 4.4 hereof shall be
applicable).

 

Section 4.4            Treatment of Affected Loans.  If the obligation of any
Lender to make or Continue, or to Convert Base Rate Loans into, Eurodollar Loans
is suspended pursuant to Section 4.1 or 4.3 hereof, such Lender’s Eurodollar
Loans shall be automatically Converted into Base Rate Loans on the last day(s)
of the then current Interest Period(s) for the Eurodollar Loans (or, in the case
of a Conversion required by Section 4.1(b) or 4.3 hereof, on such earlier date
as such Lender may specify to SOURCECORP, with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1 or 4.3 hereof which gave rise to such
Conversion no longer exist:

 

(a)           To the extent that such Lender’s Eurodollar Loans have been so
Converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and

 

(b)           All Loans which would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made as or Converted into Base Rate Loans
and all Loans of such Lender which would otherwise be Converted into Eurodollar
Loans shall be Converted instead into (or shall remain as) Base Rate Loans.

 

42

--------------------------------------------------------------------------------


 

If such Lender gives notice to SOURCECORP (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof which gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans are outstanding,
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurodollar Loans and by such Lender are held pro
rata (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitments.

 

Section 4.5            Compensation.  SOURCECORP shall pay to the Administrative
Agent for the account of each Lender, promptly upon the request of such Lender
through the Administrative Agent, such amount or amounts as shall be sufficient
(in the reasonable opinion of such Lender) to compensate it for any loss, cost
or expense incurred by it as a result of:

 

(a)           Any payment, prepayment or Conversion of a Eurodollar Loan for any
reason (including, without limitation, the acceleration of the outstanding Loans
pursuant to Section 11.2) on a date other than the last day of an Interest
Period for such Loan; or

 

(b)           Any failure by SOURCECORP for any reason (including, without
limitation, the failure of any conditions precedent specified in Article 6 to be
satisfied) to borrow, Convert or prepay a Eurodollar Loan on the date for such
borrowing, Conversion or prepayment specified in the relevant notice of
borrowing, prepayment or Conversion under this Agreement.

 

Section 4.6            Capital Adequacy.  If, after the Closing Date, any Lender
shall have determined that the adoption or implementation of any applicable law,
rule or regulation regarding capital adequacy (including, without limitation,
any law, rule or regulation implementing the Basle Accord), or any change
therein, or any change in the interpretation or administration thereof by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or compliance by such Lender (or its parent) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any central bank or other Governmental Authority
(including, without limitation, any guideline or other requirement implementing
the Basle Accord), has or would have the effect of reducing the rate of return
on such Lender’s (or its parent’s) capital as a consequence of its obligations
hereunder or the transactions contemplated hereby to a level below that which
such Lender (or its parent) could have achieved but for such adoption,
implementation, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within ten Business Days after demand by
such Lender (with a copy to the Administrative Agent), SOURCECORP shall pay to
such Lender such additional amount or amounts as will compensate such Lender (or
its parent) for such reduction.  A certificate of such Lender claiming
compensation under this Section 4.6 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest error,
provided that the determination thereof is made on a reasonable basis.  In
determining such amount or amounts, such Lender may use any reasonable averaging
and attribution methods.

 

Section 4.7            Reserves on Eurodollar Loans.  SOURCECORP shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency Liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith), which shall be due and payable on each date on which
interest is payable on such Loan, provided SOURCECORP shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional

 

43

--------------------------------------------------------------------------------


 

interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant interest payment date pursuant to Section 2.4(b), such additional
interest shall be due and payable 10 days from receipt of such notice.

 

ARTICLE 5
GUARANTIES AND SETOFF

 

Section 5.1            Guaranties.  Each Domestic Subsidiary of SOURCECORP in
existence on the Closing Date (other than the Inactive Subsidiaries) shall
guarantee the payment and performance of the Obligations pursuant to the Master
Guaranty.

 

Section 5.2            New Subsidiaries.  Not later than the earlier of the date
SOURCECORP is required to deliver or actually delivers its compliance
certificate in respect of each fiscal quarter pursuant to Section 8.1(c),
SOURCECORP shall cause each Domestic Subsidiary created after the Closing Date
and during such fiscal quarter and each Domestic Subsidiary that ceased to be an
Inactive Subsidiary during such fiscal quarter to (a) guarantee the payment and
performance of the Obligations by executing and delivering to the Administrative
Agent a Joinder Agreement pursuant to which such Domestic Subsidiary becomes a
party to the Master Guaranty, and which Joinder Agreement also provides that
such Subsidiary agrees to comply with all of the covenants contained in this
Agreement applicable to it, and (b) deliver to the Administrative Agent
documents of the types referred to in subsections (a), (b), (c) and (d) of
Section 6.1 and, if reasonably requested by the Administrative Agent with
respect to a Material Loan Party, favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a) above), all in
form, content, and scope reasonably satisfactory to the Administrative Agent.

 

Section 5.3            Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, without prior notice to SOURCECORP, any other Loan Party or any other
Person (any such notice being hereby expressly waived by SOURCECORP), to set off
and apply any and all deposits (general, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of SOURCECORP or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement, such
Lender’s Note or any other Loan Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Lender’s Note or any such other Loan Document and although such
Obligations may be unmatured.  Each Lender agrees promptly to notify SOURCECORP
(with a copy to the Administrative Agent) after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights and remedies of each Lender hereunder
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) which such Lender may have.

 

ARTICLE 6
CONDITIONS PRECEDENT

 

Section 6.1            Initial Loans and Letter of Credit Conditions.  The
agreement of the Administrative Agent and the Lenders to enter into this
Agreement, and each of the obligations of each Lender to make its initial Loan
(inclusive of Swingline Advances) under this Agreement and the obligation of the
Issuing Bank to issue the initial Letter of Credit (and to permit the Existing
Letters of Credit to become Letters of Credit hereunder) under this Agreement
are subject to the conditions precedent that the Administrative Agent shall have
received, on or before the Effective Date, all of the following in form and
substance reasonably satisfactory to the Administrative Agent and, in the case
of

 

44

--------------------------------------------------------------------------------


 

actions to be taken, evidence that the following required actions have been
taken to the satisfaction of the Administrative Agent:

 

(a)           Resolutions.  Resolutions of the Board of Directors of SOURCECORP
and each other Loan Party certified by its Secretary or an Assistant Secretary
which authorize the execution, delivery and performance by such Loan Party of
the Loan Documents to which it is or is to be a party;

 

(b)           Incumbency Certificate.  A certificate of incumbency certified by
the Secretary or an Assistant Secretary of SOURCECORP and each other Loan Party
certifying the name of each officer or other representative of such Loan Party
(i) who is authorized to sign the Loan Documents to which such Loan Party is or
is to be a party (including any certificates contemplated therein), together
with specimen signatures of each such officer or other representative, and
(ii) who will, until replaced by other officers or representatives duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
the Loan Documents and the transactions contemplated thereby;

 

(c)           Articles or Certificates of Incorporation, etc.  The articles or
certificates of incorporation, certificate of formation, certificate of limited
partnership, partnership agreement or other applicable constitutional document
of SOURCECORP and each other Loan Party certified by the Secretary or Assistant
Secretary of such Loan Party, or a certificate of the Secretary or Assistant
Secretary of such Loan Party that the articles or certificate of incorporation,
certificate of formation, certificate of limited partnership, partnership
agreement or other applicable constitutional document delivered by it pursuant
to the Existing Credit Agreement has not been amended or modified and remain in
full force and effect;

 

(d)           Bylaws.  The bylaws of SOURCECORP and each other Loan Party
certified by the Secretary or an Assistant Secretary of such Loan Party, or a
certificate of the Secretary or an Assistant Secretary of such Loan Party that
the Bylaws delivered by it pursuant to the Existing Credit Agreement have not
been amended or modified and remain in full force and effect;

 

(e)           Governmental Certificates.  Certificates of appropriate officials
as to the existence and good standing, status or compliance, as applicable, of
SOURCECORP and each other Loan Party in their respective jurisdictions of
incorporation or organization, each such certificate to be dated as of a Current
Date;

 

(f)            Notes.  The Notes duly completed and executed by SOURCECORP;

 

(g)           Master Guaranty.  The Master Guaranty duly completed and executed
by each Domestic Subsidiary (other than the Inactive Subsidiaries) of
SOURCECORP;

 

(h)           Consents.  A certificate of a Responsible Officer of SOURCECORP
either (A) certifying that all consents, licenses and approvals required in
connection with the execution, delivery and performance by each of the Loan
Parties and the validity against such Loan Parties of the Loan Documents to
which each is a party are in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(i)            Payment of Principal, Interest, Fees and Expenses.  SOURCECORP
shall have paid in full (i) all outstanding principal and all accrued and unpaid
interest, fees (including any fees owing with respect to the Existing Letters of
Credit) and breakage costs owing to all of the Lenders under the Existing Credit
Agreement, (ii) all fees due on or before the Effective Date as specified in
this Agreement

 

45

--------------------------------------------------------------------------------


 

or in the Fee Letter, and (iii) all fees and expenses of or incurred by the
Administrative Agent and its counsel to the extent billed on or before the
Effective Date and payable pursuant to this Agreement;

 

(j)            Regulatory Approvals. A certificate of a Responsible Officer of
SOURCECORP either (A) certifying that all filings, consents or approvals with or
of Governmental Authorities necessary to consummate the transactions
contemplated by the Loan Documents are in full force and effect, or (B) stating
that no such filings, consents or approvals are so required;

 

(k)           No Material Adverse Change.  A certificate signed by a Responsible
Officer of SOURCECORP certifying that, as of the Effective Date, (A) no material
adverse change shall have occurred with respect to the condition (financial or
otherwise), results of operations, business, operations, capitalization, assets
or liabilities (actual or contingent), or prospects of SOURCECORP and its
Subsidiaries taken as a whole since December 31, 2004 that has not been
disclosed to the Lenders in writing or in public filings made by SOURCECORP with
the Securities and Exchange Commission, and (B) that the conditions specified in
Sections 6.1 and 6.2(a) and (b) have been satisfied;

 

(l)            Financial Statements.  If and to the extent not previously
delivered to the Administrative Agent, copies of each of the financial
statements referred to in Section 7.2;

 

(m)          Opinions of Counsel.  Favorable opinions (or comfort letters with
respect to clause (ii) succeeding) of (i) Locke Liddell & Sapp LLP, counsel for
the Loan Parties, and such other counsel as may be acceptable to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent with respect to SOURCECORP and its Subsidiaries with respect to the Loan
Documents and (ii) if reasonably requested by the Administrative Agent, such
other counsel as may be acceptable to the Administrative Agent regarding the
power and authority of each of the Subsidiaries of SOURCECORP to execute and
deliver the Master Guaranty under the laws of its jurisdiction of incorporation
or organization; and

 

(n)           No Material Litigation.  A certificate signed by a Responsible
Officer of SOURCECORP certifying that, as of the Effective Date, no action,
suit, investigation, or proceeding shall be pending or threatened before any
Governmental Authority that purports to affect SOURCECORP or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect and that has not been disclosed to the Lenders in writing or in public
filings made by SOURCECORP with the Securities and Exchange Commission.

 

SOURCECORP shall deliver, or cause to be delivered, to the Administrative Agent
sufficient counterparts of each agreement, document or instrument to be received
by the Administrative Agent under this Section 6.1 to permit the Administrative
Agent to distribute a copy of the same to each of the Lenders.

 

Section 6.2            All Extensions of Credit.  The obligation of each Lender
to make any Revolving Loan (including the initial Loan), any Swingline Advance
(including the initial Swingline Advance) and the obligation of the Issuing Bank
to issue any Letter of Credit (including the initial Letter of Credit) under
this Agreement are subject to the satisfaction of each of the conditions
precedent set forth in Section 6.1 (without repetition) and each of the
following additional conditions precedent:

 

(a)           No Default or Material Adverse Effect.  No Default or Material
Adverse Effect shall have occurred and be continuing, or would result from such
Revolving Loan, Swingline Advance or Letter of Credit;

 

46

--------------------------------------------------------------------------------


 

(b)           Representations and Warranties.  All of the representations and
warranties of SOURCECORP and its Subsidiaries and the other Loan Parties
contained in Article 7 hereof and in the other Loan Documents shall be true and
correct on and as of the date of such Loan or Letter of Credit with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent that such representations and warranties
are expressly by their terms made only as of the Closing Date or another
specified date, and except that such representations and warranties shall be
deemed to be updated or supplemented by transactions, acts or omissions that are
permitted or required under this Agreement; and

 

(c)           Additional Documentation.  The Administrative Agent shall have
received such additional approvals, opinions, agreement, documents and
instruments as the Administrative Agent may reasonably request.

 

Each notice of borrowing or request for the issuance of a Letter of Credit by
SOURCECORP hereunder shall constitute a representation and warranty by
SOURCECORP that the conditions precedent set forth in Sections 6.2(a) and
(b) have been satisfied (both as of the date of such notice and, unless
SOURCECORP otherwise notifies the Administrative Agent prior to the date of such
borrowing or Letter of Credit, as of the date of such borrowing or Letter of
Credit).

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

 

SOURCECORP represents and warrants to the Administrative Agent and the Lenders
that the following statements are and, after giving effect to the transactions
contemplated hereby, will be true, correct and complete:

 

Section 7.1            Existence.  Each Loan Party (a) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing (except to the extent that the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect) under the
laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to own its Properties and carry on its business as
now being or as proposed to be conducted, and (c) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify could reasonably be expected to have a
Material Adverse Effect.  Each Loan Party has the power and authority and legal
right to execute, deliver and perform its obligations under the Loan Documents
to which it is or may become a party.  SOURCECORP is a holding company and is
not an operating company and does not engage in any material business operations
apart from the ownership and management of its Subsidiaries.

 

Section 7.2            Financial Statements.

 

(a)           SOURCECORP has delivered to the Administrative Agent and the
Lenders consolidated financial statements of SOURCECORP and its Subsidiaries as
of and for the fiscal years ended December 31, 2002, 2003 and 2004, and as of
and for the fiscal quarters ended March 31, 2005 and June 30, 2005, including,
without limitation, balance sheets and income and cash flow statements audited
(in the case of fiscal year-end financial statements) by independent certified
public accountants of recognized standing acceptable to the Administrative
Agent.  To SOURCECORP’s knowledge, such financial statements are true and
correct, have been prepared in accordance with GAAP and fairly and accurately
present, on a consolidated basis, the financial condition of SOURCECORP and its
consolidated Subsidiaries, as of the respective dates indicated therein and the
results of operations for the respective periods indicated therein.  There has
not been, as of the Closing Date or the Effective Date, any material adverse
change in the business, condition (financial or otherwise), operations or
Properties of

 

47

--------------------------------------------------------------------------------


 

SOURCECORP or its Subsidiaries or since the effective dates of the most recent
applicable financial statements referred to in this Section 7.2(a).

 

(b)           The Projections represent, as of the date thereof, the good faith
estimate of SOURCECORP concerning the probable performance of SOURCECORP and its
Subsidiaries based on assumptions believed to be reasonable as of such date.

 

Section 7.3            Corporate Action: No Breach.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is or may
become a party and compliance with the terms and provisions hereof and thereof
have been duly authorized by all requisite corporate or other entity action on
the part of the Loan Parties and do not and will not (a) violate or conflict
with, or result in a breach of, or require any consent under (i) the articles or
certificates of incorporation or bylaws of any Loan Party, (ii) any Governmental
Requirement applicable to a Loan Party or any of its Property or any order,
writ, injunction or decree of any Governmental Authority or arbitrator
applicable to a Loan Party or any of its Property, or (iii) any material
agreement, document or instrument to which any Loan Party is a party or by which
any Loan Party or any of its Property is bound or subject, or (b) constitute a
default under any such material agreement, document or instrument, or result in
the creation or imposition of any Lien upon any of the revenues or Property of
any Loan Party.

 

Section 7.4            Operation of Business.  The Loan Parties possess all
material Permits, franchises, licenses and authorizations necessary or
appropriate to conduct their respective businesses substantially as now
conducted and where the failure to do so could reasonably be expected to have a
Material Adverse Effect.  None of such Persons is in material violation of any
such Permits, franchises, licenses or authorizations the result of which could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.5            Intellectual Property.  The Loan Parties own or possess
(or will be licensed or have the full right to use) all Intellectual Property
which is necessary for the operation of their respective businesses as presently
conducted and as proposed to be conducted, without any known conflict with the
rights of others which could reasonably be expected to have a Material Adverse
Effect.  The consummation of the transactions contemplated by this Agreement and
the other Loan Documents will not materially alter or impair, individually or in
the aggregate, any of such rights of such Persons.  No product of the Loan
Parties infringes upon any Intellectual Property owned by any other Person, and,
except for the matter involving Rust Consulting, Inc. described on Schedule 7.6,
no claim or litigation is pending or, to the knowledge of SOURCECORP or any of
its Subsidiaries, threatened against any Loan Party or any such Person
contesting its right to use any product or material which could reasonably be
expected to have a Material Adverse Effect.  There is no violation by any Loan
Party of any right of such Loan Party with respect to any material Intellectual
Property owned or used by such Loan Party which could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.6            Litigation and Judgments.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of SOURCECORP or
any of its Subsidiaries, threatened, at law, in equity, in arbitration or before
any Governmental Authority, against SOURCECORP or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to the validity or enforceability of this Agreement or any other Loan
Documents, or (b) except as specifically disclosed on Schedule 7.6 or in public
filings made by SOURCECORP with the Securities and Exchange Commission prior to
the Closing Date, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

Section 7.7            Rights in Properties; Liens.  Each of the Loan Parties
has good and indefeasible title to or valid leasehold interests in its material
Properties and assets, real and personal, including the

 

48

--------------------------------------------------------------------------------


 

Properties, assets and leasehold interests reflected in the financial statements
described in Section 7.2, and none of the Properties or leasehold interests of
any of the Loan Parties is subject to any Lien, except Permitted Liens.

 

Section 7.8            Enforceability.  The execution, delivery and performance
of the Loan Documents to which each of the Loan Parties is a party have been
duly authorized by resolutions of the board of directors of such Loan Party (or
other appropriate action authorizing such execution, delivery and performance
has been taken with respect to each Loan Party that is not a corporation).  The
Loan Documents have been duly and validly executed and delivered by each of the
Loan Parties that is a party thereto and constitute the legal, valid and binding
obligations of the Loan Parties, enforceable against the Loan Parties in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights and general principles of equity.

 

Section 7.9            Approvals.  No authorization, approval or consent of, and
no filing or registration with or notice to, any Governmental Authority or third
party is or will be necessary for the execution, delivery or performance by any
Loan Party of any of the Loan Documents to which it is a party or for the
validity or enforceability thereof, except for such consents, approvals and
filings as have been validly obtained or made and are in full force and effect. 
None of the Loan Parties has failed to obtain any governmental consent,
approval, license, Permit, franchise or other governmental authorization
necessary for the ownership of any of its Properties or the conduct of its
business the result of which could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.10         Debt.  As of the Closing Date and the Effective Date, the
Loan Parties and their Subsidiaries have no Debt except for (a) the Obligations
and (b) the Debt disclosed on Schedule 7.10 hereto.

 

Section 7.11         Taxes.  The Loan Parties have filed all tax returns
(federal, state and local) required to be filed, including all income,
franchise, employment, Property and sales tax returns, and have paid all of
their respective liabilities (other than liabilities which do not, in the
aggregate, exceed $100,000 in amount) for taxes, assessments, governmental
charges and other levies that are due and payable, except such taxes, if any,
the payment of which is currently being contested in good faith by appropriate
proceedings diligently conducted by or on behalf of such Person and as to which,
if required by GAAP, such Person has established adequate reserves.  SOURCECORP
is not aware of any pending investigation of any Loan Party or any of their
respective Subsidiaries, by any taxing authority or of any pending but
unassessed tax liability of any Loan Party or any of their respective
Subsidiaries, other than with respect to (a) ad valorem or other real property
taxes not in excess of $100,000 as to any such Person and (b) other taxes in an
aggregate amount as to any such Person which could not, if an adverse
determination is made with respect to such taxes, materially and adversely
affect such Person, which (as to each of clauses (a) and (b) preceding) are
currently being contested in good faith by appropriate proceedings diligently
conducted by or on behalf of such Person and as to which, if required by GAAP,
such Person has established adequate reserves.  No tax Liens have been filed
and, except as disclosed on Schedule 7.11, to SOURCECORP’s knowledge, no claims
are being asserted against any Loan Party or any of their respective
Subsidiaries, with respect to any taxes the result of which could reasonably be
expected to have a Material Adverse Effect.  Except as disclosed on
Schedule 7.11 hereto, as of the Closing Date and the Effective Date, none of the
U.S. income tax returns of the Loan Parties or any of their respective
Subsidiaries are under audit.  The charges, accruals and reserves on the books
of the Loan Parties in respect of taxes or other governmental charges are in
accordance with GAAP.

 

Section 7.12         Margin Securities.  None of the Loan Parties or any of
their respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending

 

49

--------------------------------------------------------------------------------


 

credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Loan or drawing under each Letter of Credit, not more than 25%
of the value of the assets (either of SOURCECORP only or of SOURCECORP and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 9.2
or Section 9.8 or subject to any restriction contained in any agreement or
instrument between SOURCECORP and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 11.1(i) will be margin stock.

 

Section 7.13         ERISA; Plans.  As of the Closing Date, neither any Loan
Party nor any ERISA Affiliate maintains or contributes to, or has any obligation
under, any Pension Plan other than the Pension Plans identified on
Schedule 7.13.  Except as specified on Schedule 7.13 or except to the extent
noncompliance could not reasonably be expected to have a Material Adverse
Effect, each Plan of each Loan Party is in compliance in all material respects
with all applicable provisions of ERISA and the Code.  Except as specified on
Schedule 7.13 or except to the extent noncompliance could not reasonably be
expected to have a Material Adverse Effect, neither a Reportable Event nor a
Prohibited Transaction has occurred within the last 60 months with respect to
any Plan.  No notice of intent to terminate a Pension Plan has been filed, nor
has any Pension Plan been terminated.  No circumstances exist which constitute
grounds entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Pension Plan, nor has the PBGC instituted any such
proceedings.  Neither any of the Loan Parties nor any ERISA Affiliate has
completely or partially withdrawn from a Multiemployer Plan.  Each Loan Party
and each ERISA Affiliate have met their minimum funding requirements under ERISA
and the Code with respect to all of their Plans subject to such requirements,
and, as of the Closing Date and the Effective Date except as specified on
Schedule 7.13, the present value of all vested benefits under each funded Plan
(exclusive of any Multiemployer Plan) does not and will not exceed the fair
market value of all such Plan assets allocable to such benefits, as determined
on the most recent valuation date of such Plan and in accordance with ERISA. 
Neither any of the Loan Parties nor any ERISA Affiliate has incurred any
liability to the PBGC under ERISA that could reasonably be expected to have a
Material Adverse Effect.  No litigation is pending or threatened concerning or
involving any Plan that could reasonably be expected to have a Material Adverse
Effect.  There are no unfunded or unreserved liabilities (on either a
going-concern basis or a wind-up basis) relating to any Plan that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect if such Loan Party were required to fund or reserve such
liability in full.  As of the Closing Date and the Effective Date, no funding
waivers have been or will have been requested or granted under Section 412 of
the Code with respect to any Plan.

 

Section 7.14         Disclosure.  SOURCECORP has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate and as of the
Closing Date, could reasonably be expected to have a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made and on the date on which they were
made, not misleading; provided that, with respect to projected financial
information, SOURCECORP represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

Section 7.15         Subsidiaries; Inactive Subsidiaries.  On and as of the
Closing Date and the Effective Date, SOURCECORP has no Subsidiaries other than
those specifically disclosed on

 

50

--------------------------------------------------------------------------------


 

Schedule 7.15(a).  On and as of the Closing Date and the Effective Date, all of
the Inactive Subsidiaries are disclosed on Schedule 7.15(b).

 

Section 7.16         Agreements.  None of the Loan Parties is a party to any
indenture, loan, credit agreement, stock purchase agreement or any lease or
other agreement, document or instrument, or subject to any charter or corporate
restriction, that could reasonably be expected to have a Material Adverse
Effect.  None of the Loan Parties is in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, document or instrument binding on it or
its Properties, except for instances of noncompliance that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.17         Compliance with Laws.  Subject to the matters that are
described in the last items on Schedules 7.6 and 7.13, none of the Loan Parties
is in violation of any Governmental Requirement, except for instances of
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.18         Investment Company Act.  None of the Loan Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 7.19         Public Utility Holding Company Act.  None of the Loan
Parties is a “holding company” or a “subsidiary company” of a “holding company”
or an “affiliate” of a “holding company” or a “public utility” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 7.20         Environmental Matters.

 

(a)           Except for instances of noncompliance with or exceptions to any of
the following representations and warranties that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:

 

(i)            The Loan Parties and all of their respective Properties and
operations are in full compliance with all Environmental Laws in all material
respects.  Neither SOURCECORP nor any of its Subsidiaries is aware of, and
neither SOURCECORP nor any of its Subsidiaries has received written notice of,
any past, present or future conditions, events, activities, practices or
incidents which may interfere with or prevent the compliance or continued
compliance by any Loan Party with all Environmental Laws;

 

(ii)           The Loan Parties have obtained all Permits that are required
under applicable Environmental Laws, and all such Permits are in good standing
and all such Persons are in compliance with all of the terms and conditions
thereof;

 

(iii)          No Hazardous Materials exist on, about or within or have been (to
SOURCECORP’s or any of its Subsidiaries’ knowledge) or are being used,
generated, stored, transported, disposed of on or released from any of the
Properties of the Loan Parties except in compliance with applicable
Environmental Laws in all material respects.  The use which the Loan Parties
make and intend to make of their respective Properties will not result in the
use, generation, storage, transportation, accumulation, disposal or Release of
any Hazardous Material on, in or from any of their Properties except in
compliance with applicable Environmental Laws;

 

(iv)          Neither the Loan Parties nor any of their respective currently or
previously owned or leased Properties or operations is subject to any
outstanding or, to the best of SOURCECORP’s or any of its Subsidiaries’
knowledge, threatened order from or agreement with

 

51

--------------------------------------------------------------------------------


 

any Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (A) any failure to comply with
Environmental Laws, (B) any Remedial Action, or (C) any Environmental
Liabilities;

 

(v)           There are no conditions or circumstances associated with the
currently or previously owned or leased Properties or operations of the Loan
Parties that could reasonably be expected to give rise to any Environmental
Liabilities or claims resulting in any Environmental Liabilities.  None of the
Loan Parties is subject to, or has received written notice of any claim from any
Person alleging that any of the Loan Parties is or will be subject to, any
Environmental Liabilities;

 

(vi)          None of the Properties of the Loan Parties is a treatment facility
(except for the recycling of Hazardous Materials generated on-site and the
treatment of liquid wastes subject to the Clean Water Act or other applicable
Environmental Law) for temporary storage of Hazardous Materials generated
on-site prior to their disposal off-site) or disposal facility requiring a
permit under the Resource Conservation and Recovery Act, 42 U.S.C. ‘ 6901 et
seq., regulations thereunder or any comparable provision of state law.  The Loan
Parties and their Subsidiaries are in compliance with all applicable financial
responsibility requirements of all Environmental Laws; and

 

(vii)         None of the Loan Parties has failed to file any notice required
under applicable Environmental Law reporting a Release.

 

(b)           No Lien arising under any Environmental Law has attached to any
Property or revenues of any Loan Party that could reasonably be expected to have
a Material Adverse Effect.

 

Section 7.21         Labor Disputes and Acts of God.  Neither the business nor
the Properties of any Loan Party are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.22         Material Contracts.  All of the Material Contracts are in
full force and effect and none of the Loan Parties is in default under any
Material Contract in any manner that could reasonably be expected to have a
Material Adverse Effect and, to the best of SOURCECORP’s or any of its
Subsidiaries’ knowledge after due inquiry, no other Person that is a party
thereto is in default under any of the Material Contracts in any manner that
could reasonably be expected to have a Material Adverse Effect.  None of the
Material Contracts prohibit the transactions contemplated under the Loan
Documents.  All of the Material Contracts have been transferred or assigned to,
or are currently in the name of, a Loan Party, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.23         Intentionally Omitted.

 

Section 7.24         Intentionally Omitted.

 

Section 7.25         Solvency.  SOURCECORP and, as of the Closing Date and the
Effective Date, each of its Subsidiaries, as a separate entity, is Solvent.

 

Section 7.26         Employee Matters.  Except as set forth on Schedule 7.26, as
of the Closing Date and the Effective Date (a) none of the Loan Parties or any
of its respective Subsidiaries, or any of its respective employees, is subject
to any collective bargaining agreement, and (b) no petition for

 

52

--------------------------------------------------------------------------------


 

certification or union election is pending with respect to the employees of any
Loan Party or any of its respective Subsidiaries, and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of any of the Loan Parties or any of its respective Subsidiaries. 
There are no strikes, slowdowns, work stoppages or controversies pending or, to
the best knowledge of SOURCECORP or any of its Subsidiaries after due inquiry,
threatened against, any of the Loan Parties or any of its respective
Subsidiaries, and its respective employees, which could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. 
Except as set forth on Schedule 7.26, as of the Closing Date and the Effective
Date, none of the Loan Parties or any of its respective Subsidiaries is subject
to an employment contract.

 

Section 7.27         Insurance.  The material properties of SOURCECORP and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of SOURCECORP, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
SOURCECORP or the applicable Subsidiary operates.

 

Section 7.28         Consideration.  The expertise and efforts of SOURCECORP and
each of its Subsidiaries support and benefit the other members of their
affiliated corporate group.  SOURCECORP and each Subsidiary expect to derive
substantial benefit (and SOURCECORP and each Subsidiary may reasonably be
expected to derive substantial benefit), directly and indirectly, from the
Loans, Letters of Credit and the other transactions contemplated by this
Agreement, both in their separate capacities and as a member of an affiliated
and integrated corporate group.  SOURCECORP and each Subsidiary will receive
reasonably equivalent value in exchange for the guaranty being provided by it
pursuant to Article 5 as security for the payment and performance of the
Obligations.

 

ARTICLE 8
AFFIRMATIVE COVENANTS

 

SOURCECORP covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit remains outstanding, it will perform and observe, or cause to be
performed and observed, the following covenants:

 

Section 8.1            Reporting Requirements.  SOURCECORP will furnish to the
Administrative Agent (and the Administrative Agent shall distribute a copy of
the same to each Lender in a reasonably prompt fashion after its receipt
thereof):

 

(a)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each fiscal year of SOURCECORP, beginning
with the fiscal year ending December 31, 2005, (i) a copy of the annual audit
report of SOURCECORP and its consolidated Subsidiaries as of the end of and for
such fiscal year then ended containing, on a consolidated and (if requested by
the Administrative Agent) consolidating basis, balance sheets and statements of
income, retained earnings and cash flow, in each case setting forth in
comparative form the figures for the preceding fiscal year, all in reasonable
detail and audited and certified by independent certified public accountants of
recognized standing acceptable to the Administrative Agent and containing no
qualification thereto except as may be reasonably acceptable to the
Administrative Agent, to the effect that such report has been prepared in
accordance with GAAP, (ii) a certificate of such independent certified public
accountants to the Administrative Agent (A) stating that to their knowledge no
Default has occurred and is continuing or, if in their opinion a Default has
occurred and is continuing, stating the nature thereof, and (B) confirming the
calculations set forth in the officer’s certificate delivered concurrently
therewith, and (iii) if requested by the Administrative Agent, unaudited
consolidating

 

53

--------------------------------------------------------------------------------


 

balance sheets and statements of income, retained earnings and cash flow, in
each case setting forth in comparative form the figures for the preceding fiscal
year;

 

(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each of the first three quarters of each
fiscal year of SOURCECORP, beginning with the fiscal quarter ending
September 30, 2005, a copy of (i) an unaudited financial report of SOURCECORP
and its consolidated Subsidiaries as of the end of such fiscal quarter and for
the portion of the fiscal year then ended containing, on a consolidated basis,
balance sheets and statements of income, retained earnings and cash flow, in
each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail certified by a
Responsible Officer of SOURCECORP to have been prepared in accordance with GAAP
and to fairly and accurately present (subject to year-end audit adjustments) the
financial condition and results of operations of SOURCECORP and its consolidated
Subsidiaries, on a consolidated basis, at the date and for the periods indicated
therein and (ii) management’s financial reports comparing actual financial
results for the period to the current budget for the period;

 

(c)           Compliance Certificate.  Concurrently with the delivery of each of
the financial statements referred to in Sections 8.1(a) and 8.1(b), a
certificate, substantially in the form of Exhibit F hereto, of a Responsible
Officer of SOURCECORP (i) stating that, to the best of such officer’s knowledge,
no Default has occurred and is continuing or, if a Default has occurred and is
continuing, stating the nature thereof and the action that has been taken and is
proposed to be taken with respect thereto, and (ii) showing (with respect to
each certificate delivered concurrently with the delivery of each of the
financial statements referred to in Section 8.1(a) and 8.1(b)) in reasonable
detail the calculations demonstrating compliance with the quantitative covenants
set forth in Article 9 and Article 10 (as set forth in the form of compliance
certificate in Exhibit F), (iii) summarizing all material information regarding
each Acquisition made during the fiscal quarter then most recently ended, which
information shall include the names of the acquiror and the entity whose Capital
Stock or assets were acquired, the nature of the assets owned by the acquired
entity or acquired directly (as applicable), the nature of the business of the
acquired entity or in which the assets acquired were and will be utilized (as
applicable), the amount of the purchase price and all other consideration paid
and payable in connection with such Acquisition and the form of such purchase
price or other consideration, the remaining amount (if any) in each “basket”
referred to in the definition of the term “Permitted Acquisition” after giving
effect to all of such Acquisitions and such other information as the
Administrative Agent may reasonably request, (iv) attaching (unless the
Administrative Agent has agreed that the same need not be attached) the most
recent financial statements of the entity whose Capital Stock or assets were
acquired that are available to SOURCECORP and (if the Administrative Agent so
requests) a copy of all Permitted Acquisition Documents relating to such
Acquisition referred to in clause (iii) preceding, and (v) certifying that each
Acquisition referred to in clause (iii) preceding is a Permitted Acquisition
(and including financial data supporting such certification if requested by the
Administrative Agent) and that no other Acquisitions were consummated during the
fiscal quarter then most recently ended;

 

(d)           Budget.  Promptly upon any request therefor by the Administrative
Agent or any Lender through the Administrative Agent, a copy of the budget of
SOURCECORP and its Subsidiaries on a consolidated basis for each fiscal year
(segregated by entity with respect to each entity, if any, to be acquired which
is included in such budget and segregated by quarter or month and setting forth
all material assumptions);

 

(e)           Management Letters.  Promptly upon any request therefor by the
Administrative Agent, a copy of any management letter or written report
submitted to any Loan Party by independent certified public accountants with
respect to the business, condition (financial or otherwise), operations,
prospects or Properties of any such Person;

 

54

--------------------------------------------------------------------------------


 

(f)            Notice of Litigation.  As soon as possible and in any event
within five Business Days after SOURCECORP becomes aware of the commencement
thereof, notice of all actions, suits and proceedings before any Governmental
Authority or arbitrator affecting any Loan Party which, if determined adversely
to any such Person could reasonably be expected to have a Material Adverse
Effect; provided that such notice need not be given to the extent that such
information is contained in public filings made by SOURCECORP with the
Securities and Exchange Commission;

 

(g)           Notice of Default.  As soon as possible and in any event within
five Business Days after SOURCECORP becomes aware of the occurrence of any
Default, a written notice setting forth the details of such Default and the
action that SOURCECORP or such Subsidiary has taken and proposes to take with
respect thereto;

 

(h)           ERISA Reports.  Promptly after the filing or receipt thereof,
copies of all reports, including annual reports, and notices which any Loan
Party or any of its ERISA Affiliates files with or receives from the PBGC or the
U.S. Department of Labor under ERISA; and as soon as possible and in any event
within five days after any such Person knows or has reason to know that any
Pension Plan is insolvent, or that any Reportable Event or Prohibited
Transaction has occurred with respect to any Plan or that the PBGC, any Loan
Party or any ERISA Affiliate has instituted or will institute proceedings under
ERISA to terminate or withdraw from or reorganize any Pension Plan, a
certificate of a Responsible Officer of such Loan Party setting forth the
details as to such insolvency, withdrawal, Reportable Event, Prohibited
Transaction, tax or penalty or termination and the action that such Loan Party
has taken and proposes to take with respect thereto;

 

(i)            Reports to Other Creditors.  Promptly after the furnishing
thereof, a copy of any material statement or report furnished by any Loan Party
to any other party pursuant to the terms of any material indenture, loan, stock
purchase or credit or similar agreement and not otherwise required to be
furnished to the Administrative Agent and the Lenders pursuant to any other
subsection of this Section 8.1;

 

(j)            Notice of Material Adverse Effect.  Within five Business Days
after SOURCECORP or any Subsidiary of SOURCECORP becomes aware thereof, written
notice of any matter that could reasonably be expected to have a Material
Adverse Effect;

 

(k)           Proxy Statements, Etc.  Promptly upon any request therefor by the
Administrative Agent, one copy of each financial statement, report, notice or
proxy statement sent by any Loan Party to its stockholders generally and one
copy of each regular, periodic or special report, registration statement or
prospectus filed by any Loan Party with any securities exchange or the
Securities and Exchange Commission or any successor agency, and of all press
releases and other statements made by any of the Loan Parties to the public
containing material developments in its business;

 

(l)            Notice of New Subsidiaries.  Concurrently with the delivery of
each of the financial statements referred to in Sections 8.1(a) and 8.1(b),
notice of the creation or acquisition of any direct or indirect Subsidiary of
SOURCECORP after the Closing Date and subsequent to the last delivery of such
information;

 

(m)          Insurance.  Within 30 days after any request therefor by the
Administrative Agent, a report in form and substance reasonably satisfactory to
the Administrative Agent summarizing all material insurance coverage maintained
by SOURCECORP and its Subsidiaries as of the date of such report and all
material insurance coverage planned to be maintained by such Persons in the
subsequent fiscal year;

 

55

--------------------------------------------------------------------------------


 

(n)           Plan Information.  From time to time, as reasonably requested by
the Administrative Agent or any Lender, such books, records and other documents
relating to any Pension Plan as the Administrative Agent or any Lender shall
specify; prior to any termination, partial termination or merger of a Pension
Plan covering employees of SOURCECORP or any Subsidiary of SOURCECORP or any
ERISA Affiliate, or a transfer of assets of a Pension Plan covering employees of
SOURCECORP or any Subsidiary of SOURCECORP or any ERISA Affiliate, written
notification thereof; promptly upon SOURCECORP’s or any SOURCECORP Subsidiary’s
receipt thereof, a copy of any determination letter or advisory opinion
regarding any Pension Plan received from any Governmental Authority and any
amendment or modification thereto as may be necessary as a condition to
obtaining a favorable determination letter or advisory opinion; and promptly
upon the occurrence thereof, written notification of any action requested by any
Governmental Authority to be taken as a condition to any such determination
letter or advisory opinion; and

 

(o)           General Information.  Promptly, such other information concerning
the Loan Parties and their respective Subsidiaries as the Administrative Agent
or any Lender may from time to time reasonably request.

 

SOURCECORP hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of SOURCECORP hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to SOURCECORP or its securities) (each, a
“Public Lender”).  SOURCECORP hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” SOURCECORP shall be deemed to have authorized the Administrative
Agent, the Issuing Bank and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to SOURCECORP or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 13.20); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, SOURCECORP shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

Section 8.2            Maintenance of Existence, Conduct of Business. 
SOURCECORP will, and will cause each of its Subsidiaries to (except as may be
otherwise permitted by Section 9.3), preserve and maintain its corporate
existence and all of its material leases, privileges, licenses, Permits,
franchises, qualifications, Intellectual Property, intangible Property and
rights that are necessary in the ordinary conduct of its business, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.  SOURCECORP will, and will cause each of its Subsidiaries to,
conduct its business in an orderly and efficient manner in accordance with good
business practices, in each case in all material respects.

 

Section 8.3            Maintenance of Properties.  SOURCECORP will, and will in
all material respects cause each of its Subsidiaries to, maintain, keep and
preserve all of its Properties necessary or appropriate in the proper conduct of
its business in good repair, working order and condition (ordinary wear and tear
excepted) and make all necessary repairs, renewals, replacements, betterments
and improvements thereof.

 

56

--------------------------------------------------------------------------------


 

Section 8.4            Taxes and Claims.  SOURCECORP will, and will cause each
of its Subsidiaries to, pay or discharge at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments and governmental charges
(other than those which do not, in the aggregate, exceed $100,000 in amount)
imposed on it or its income or profits or any of its Property and (b) all lawful
claims for labor, material and supplies, which, if unpaid, might become a Lien
upon any of its Property (other than those which do not, in the aggregate,
exceed $100,000 in amount); provided, however, that neither SOURCECORP nor any
of its Subsidiaries shall be required to pay or discharge any tax, levy,
assessment or governmental charge or claim for labor, material or supplies whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings being diligently pursued and for which adequate reserves
have been established under GAAP.

 

Section 8.5            Insurance.  SOURCECORP will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
material Property of a character usually insured by responsible corporations
engaged in the same or a similar business similarly situated against loss or
damage of the kinds and in the amounts customarily insured against by such
corporations or entities and carry such other insurance as is usually carried by
such corporations or entities.

 

Section 8.6            Inspection Rights.  SOURCECORP will, and will cause each
of its Subsidiaries to, permit representatives and agents of the Administrative
Agent and each Lender, during normal business hours and upon reasonable notice
to SOURCECORP, to examine, copy and make extracts from its books and records, to
visit and inspect its Properties and to discuss its business, operations and
financial condition with its officers and independent certified public
accountants.  Upon request of the Administrative Agent, SOURCECORP will
authorize its accountants in writing (with a copy to the Administrative Agent)
to comply with this Section 8.6.

 

Section 8.7            Keeping Books and Records.  SOURCECORP will, and will
cause each of its Subsidiaries to, maintain appropriate books of record and
account in accordance with GAAP consistently applied in which true, full and
correct entries will be made of all their respective dealings and business
affairs.  If any Accounting Changes from the accounting principles used in the
preparation of the financial statements referenced in Section 8.1 are hereafter
required or permitted by GAAP and are adopted by any SOURCECORP or any of its
Subsidiaries, the provisions of Section 1.3(a) shall be applicable thereto;
provided that, until any necessary amendments have been made, the certificate
required to be delivered under Section 8.1(c) hereof demonstrating compliance
with Article 10 shall include calculations setting forth the adjustments from
the relevant items as shown in the current financial statements based on the
changes to GAAP to the corresponding items based on GAAP as used in the
financial statements referenced in Section 7.2(a), in order to demonstrate how
such financial covenant compliance was derived from the current financial
statements.

 

Section 8.8            Compliance with Laws.  SOURCECORP will, and will cause
each of its Subsidiaries to, comply with all applicable Governmental
Requirements, except for instances of noncompliance that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 8.9            Compliance with Agreements.  SOURCECORP will, and will
cause each of its Subsidiaries to, comply with all agreements, contracts and
instruments binding on it or affecting its Properties or business, except for
instances of noncompliance that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 8.10         Further Assurances.  SOURCECORP will, and will cause each
of its Subsidiaries to, execute and deliver such further agreements, documents
and instruments and take such

 

57

--------------------------------------------------------------------------------


 

further action as may be reasonably requested by the Administrative Agent to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to evidence the Obligations.

 

Section 8.11         ERISA; Plans.  SOURCECORP will, and will cause each of its
ERISA Affiliates to, comply with all minimum funding requirements and all other
material requirements of ERISA or other comparable Governmental Requirement, if
applicable, so as not to give rise to any liability thereunder.

 

Section 8.12         Trade Accounts Payable.  SOURCECORP will, and will cause
each of its Subsidiaries to, pay all trade accounts payable before the same
become more than 90 days past due, except (a) trade accounts payable contested
in good faith or (b) trade accounts payable in an aggregate amount not to exceed
at any time outstanding $400,000 and with respect to which no proceeding to
enforce collection has been commenced or, to the knowledge of SOURCECORP or any
Subsidiary of SOURCECORP, threatened.

 

Section 8.13         No Consolidation.  SOURCECORP will, and (except with
respect to clause (a) succeeding which shall not be applicable to Subsidiaries
of SOURCECORP) will cause each of its Subsidiaries to:

 

(a)           with respect to SOURCECORP only, provide that, at all times, at
least one (1) member of its board of directors or at least one (1) of its
officers will be a Person who is not an officer, director or employee of any
Affiliate of SOURCECORP or any other Subsidiary;

 

(b)           maintain corporate records and books of account separate from
those of any corporation which is an Affiliate of SOURCECORP and separate from
those of any Subsidiary of SOURCECORP;

 

(c)           not commingle its funds or assets with those of any corporation
which is an Affiliate of SOURCECORP or with those of any Subsidiary of
SOURCECORP; and

 

(d)           provide that its board of directors will hold all appropriate
meetings (or, to the extent allowed by applicable law, act by written consent)
to authorize and approve such Person’s corporate actions.

 

Section 8.14         Payment on Obligations.  SOURCECORP shall pay the
Obligations in accordance with the terms and provisions of the Loan Documents. 
SOURCECORP shall, and cause each of its Subsidiaries to promptly pay (or renew
and extend) all of its material obligations as the same become due (unless such
obligations other than the Obligations are being contested in good faith by
appropriate proceedings).  No Loan Party shall make any payment on any
Subordinated Debt when it violates the subordination provisions thereof or
results in a Default or Event of Default hereunder.

 

ARTICLE 9
NEGATIVE COVENANTS

 

Each of SOURCECORP and each of its Subsidiaries jointly and severally covenants
and agrees that, as long as the Obligations or any part thereof are outstanding
or any Lender has any Commitment hereunder or any Letter of Credit remains
outstanding, it will perform and observe, or cause to be performed and observed,
the following covenants:

 

Section 9.1            Debt.  SOURCECORP will not, and will not permit any of
its Subsidiaries to, incur, create, assume or permit to exist any Debt, except:

 

58

--------------------------------------------------------------------------------


 

(a)           Debt of SOURCECORP and its Subsidiaries to the Lenders pursuant to
the Loan Documents;

 

(b)           Debt existing on the Closing Date and described on Schedule 7.10
hereto and renewals, replacements, and extensions of such Debt which do not
increase the outstanding principal amount of such Debt and the terms and
conditions of which are not materially more onerous, in light of then existing
credit market conditions, than the terms and conditions of such Debt on the
Closing Date;

 

(c)           purchase money Debt (including, without limitation, Capital Lease
Obligations) secured by purchase money Liens, which Debt and Liens are permitted
under and meet all of the requirements of clause (g) of the definition of
“Permitted Liens” contained in Section 1.1; provided, however, that (i) the
aggregate outstanding principal amount of purchase money Debt (including,
without limitation, Capital Lease Obligations) permitted by this
Section 9.1(c) plus (ii) the aggregate, unamortized sales price paid to
SOURCECORP and/or its Subsidiaries with respect to sales of Property in
connection with Sale and Leaseback Transactions shall not at any time exceed
$10,000,000;

 

(d)           Subordinated Debt; provided, however, that (i) the aggregate
outstanding principal amount of Seller Subordinated Debt shall not at any time
exceed $10,000,000, (ii) the aggregate principal amount of Other Subordinated
Debt shall not at any time exceed $10,000,000, (iii) any Subordinated Debt shall
be unsecured and shall not mature until after the Maturity Date, and (iv) no
Subordinated Debt may be created or incurred during the continuance of any Event
of Default or if a Default or Event of Default would result from the creation or
incurrence of such Debt;

 

(e)           private placement Debt having terms and conditions reasonably
satisfactory to the Administrative Agent (“Private Placement Debt”); provided,
however, that (i) the aggregate principal amount of Private Placement Debt shall
not at any time exceed $100,000,000, (ii) any Private Placement Debt created or
incurred shall be unsecured and shall not mature earlier than twelve months
after the Maturity Date, (iii) the terms and conditions of the Private Placement
Debt are not more onerous or restrictive on SOURCECORP or its Subsidiaries than
the terms and conditions of this Agreement, (iv) the Administrative Agent shall
have received not less than five Business Days’ prior written notice of the
closing of such private placement, which notice shall set forth in reasonable
detail satisfactory to the Administrative Agent the amount of such Private
Placement Debt, the interest rate, the schedule of repayments and maturity date
with respect thereto and such other information as the Administrative Agent may
reasonably request with respect thereto, (v) the Administrative Agent shall have
received true, correct and complete copies of all agreements, documents, and
instruments evidencing or otherwise related to such Private Placement Debt
promptly after their execution and delivery, and (vi) no Private Placement Debt
may be created or incurred during the continuance of any Event of Default or if
a Default or Event of Default would result from the creation or incurrence of
such Debt;

 

(f)            Intercompany Debt between or among SOURCECORP and any of its
Wholly-Owned Subsidiaries incurred in the ordinary course of business, subject
to the requirement that any and all of the Debt permitted pursuant to this
Section 9.1(f) shall be unsecured and shall be subordinated to the Obligations
pursuant to the Master Guaranty or otherwise (the foregoing being referred to as
“Intercompany Debt”); provided that the aggregate sum of (i) the outstanding
principal amount of the loans, advances and other extensions of credit made to
Foreign Subsidiaries by SOURCECORP and its Domestic Subsidiaries plus (ii) the
Investments by SOURCECORP in any Foreign Subsidiary (collectively, the “Foreign
Debt and Investment”) shall not at any time exceed an amount equal to the
product of the book value of the total assets of SOURCECORP and its
Subsidiaries, on a consolidated basis in accordance with GAAP, multiplied by 5%
(such product herein the “Maximum Foreign Amount”); and

 

59

--------------------------------------------------------------------------------


 

(g)           Obligations under Interest Rate Protection Agreements and Currency
Hedge Agreements, provided that each counterparty shall be Bank of America,
another Lender or another counterparty rated in one of the three highest rating
categories of Standard and Poors Corporation or Moody’s Investors Service, Inc.,
and provided that the maximum amount for which interest may be fixed or capped
under all such Interest Rate Protection Agreements may not exceed one hundred
percent (100%) of the Debt of SOURCECORP and its Subsidiaries, and provided
further, however, that the maximum amount of currency for which risk may be
hedged under a Currency Hedge Agreement may not exceed one hundred percent
(100%) of the foreign currency at risk in the transactions in which SOURCECORP
and its Subsidiaries are engaged.

 

Section 9.2            Limitation on Liens.  SOURCECORP will not, and will not
permit any of its Subsidiaries to, incur, create, assume or permit to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except Permitted Liens.

 

Section 9.3            Mergers, Etc.  SOURCECORP will not, and will not permit
its Subsidiaries to, (a) become a party to a merger or consolidation,
(b) wind-up, dissolve or liquidate itself, or (c) purchase or acquire all or a
material or substantial part of the business or Properties of any Person;
provided, however, that (i) Permitted Acquisitions (but no other Acquisitions)
shall be permitted, and (ii) any Subsidiary of SOURCECORP that is not a Foreign
Subsidiary may merge with and into SOURCECORP if SOURCECORP is the entity
surviving such merger and any Subsidiary of SOURCECORP that is not a Foreign
Subsidiary may merge with and into any Wholly-Owned Subsidiary of SOURCECORP
that is not a Foreign Subsidiary if such Wholly-Owned Subsidiary is the entity
surviving such merger and no consideration is given by the surviving entity in
such merger other than Capital Stock of the surviving entity. The surviving
entity in any such merger shall ratify the Master Guaranty and other obligations
of the non-surviving entity under the Loan Documents.

 

Section 9.4            Restricted Payments.  SOURCECORP will not, and will not
permit any of its Subsidiaries to, make any Restricted Payments, except:

 

(a)           Subsidiaries of SOURCECORP may declare and pay dividends to
SOURCECORP or to Subsidiaries of SOURCECORP;

 

(b)           The Subsidiaries of SOURCECORP may make tax payments to SOURCECORP
if and to the extent that all such payments are promptly paid by SOURCECORP to
the appropriate Governmental Authority to whom such payments are owed; provided
that in no event shall such payments be greater than the amounts actually paid
by SOURCECORP in respect of such taxes;

 

(c)           SOURCECORP may make Permitted Share Repurchases; and

 

(d)           To the extent permitted under Sections 9.1(f), 9.5(g) and 9.5(h);

 

provided, however, that no Restricted Payments may be made pursuant to clauses
(a), (b), (c) or (d) preceding if an Event of Default exists at the time of such
Restricted Payment or if a Default or Event of Default would result therefrom.

 

Section 9.5            Investments.  SOURCECORP will not, and will not permit
any of its Subsidiaries to, make or permit to remain outstanding any advance,
loan, extension of credit or capital contribution to or investment in any
Person, or purchase or own any stock, bonds, notes, debentures or other
securities of any Person, or be or become a joint venturer with or partner of
any Person (all such transactions being herein called “Investments”), except:

 

60

--------------------------------------------------------------------------------


 

(a)           Investments in obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to SOURCECORP or any of
its Subsidiaries;

 

(b)           Investments existing on the Closing Date and identified on
Schedule 9.5 hereto;

 

(c)           Investments in securities issued or guaranteed by the U.S. or any
agency thereof with maturities of one year or less from the date of acquisition;

 

(d)           Investments in certificates of deposit and Eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case with any Lender or with any domestic commercial bank
having capital and surplus in excess of $500,000,000;

 

(e)           Investments in repurchase obligations with a term of not more than
seven days for securities of the types described in clause (c) preceding with
any Lender or with any domestic commercial bank having capital and surplus in
excess of $500,000,000;

 

(f)            Investments in commercial paper of a domestic issuer rated A-1 or
better or P-1 or better by Standard & Poor’s Corporation or Moody’s Investors
Services, Inc., respectively, maturing not more than six months from the date of
acquisition, including, without limitation, the Dreyfus Cash Management Plus
fund or similar funds used to facilitate efficient short-term cash management;

 

(g)           (i) Investments by SOURCECORP and its Subsidiaries in its
Subsidiaries existing on the Closing Date, (ii) any Investments of SOURCECORP in
its Subsidiaries which represent amounts invested in such Subsidiary to enable
such Subsidiary (A) to pay all or a portion of the purchase consideration for a
Permitted Acquisition, (B) to make Permitted Capital Expenditures, or (C) to
retire any Debt assumed or required to be repaid in connection with a Permitted
Acquisition, and (iii) Investments by SOURCECORP in Wholly-Owned Subsidiaries of
SOURCECORP; provided, that the Foreign Debt and Investments shall not at any
time exceed an amount equal to the Maximum Foreign Amount;

 

(h)           Intercompany Debt permitted pursuant to Section 9.1(f);

 

(i)            Investments which constitute Permitted Acquisitions; and

 

(j)            additional Investments not otherwise described in clauses
(a) through (i) preceding in an aggregate principal amount not to exceed
$10,000,000.

 

provided, however, that no Investments may be made by SOURCECORP or any of its
Subsidiaries pursuant to this Section 9.5 preceding if an Event of Default
exists at the time of such Investment or if a Default or Event of Default would
result therefrom.

 

Section 9.6            Limitation on Issuance of Capital Stock.  SOURCECORP will
not permit any of its Subsidiaries to, at any time issue, sell, assign or
otherwise dispose of (a) any of its Capital Stock, (b) any securities
exchangeable for or convertible into or carrying any rights to acquire any of
its Capital Stock, or (c) any option, warrant or other right to acquire any of
its Capital Stock; except to SOURCECORP or any of its Wholly-Owned Subsidiaries.

 

Section 9.7            Transactions With Affiliates.  Except for (a) the payment
of salaries, bonus and incentive compensation in the ordinary course of business
consistent with prudent business practices, and (b) the furnishing of employment
benefits in the ordinary course of business consistent with prudent

 

61

--------------------------------------------------------------------------------


 

business practices, SOURCECORP will not, and will not permit any of its
Subsidiaries to, enter into any transaction, including, without limitation, the
purchase, sale or exchange of Property or the rendering of any service, with any
Affiliate, officer or director of SOURCECORP or such Subsidiary except in the
ordinary course of and pursuant to the reasonable requirements of SOURCECORP’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to SOURCECORP or such Subsidiary, respectively, than would be obtained
in a comparable arms-length transaction with a Person not an Affiliate, officer
or director of SOURCECORP or such Subsidiary, respectively.

 

Section 9.8            Disposition of Property.  SOURCECORP will not, and will
not permit any of its Subsidiaries to, make any Asset Disposition, except:

 

(a)           Asset Dispositions of Inventory in the ordinary course of
business,

 

(b)           Asset Dispositions by SOURCECORP or any of its Subsidiaries to
SOURCECORP or any of its Wholly-Owned Subsidiaries; provided, that a Guarantor
shall only make Asset Dispositions to SOURCECORP or another Guarantor;

 

(c)           Asset Dispositions of Property no longer used or useful in the
ordinary course of business or of Property exchanged for like Property;

 

(d)           Asset Dispositions that were contemplated and disclosed to the
Lenders at the time of any Permitted Acquisition;

 

(e)           Asset Dispositions consisting of a sale of all or substantially
all of the issued and outstanding Capital Stock of a Subsidiary of SOURCECORP or
all or substantially all of the assets of a Subsidiary of SOURCECORP; provided,
that the aggregate fair market value of the Property sold or otherwise
transferred in connection with such Asset Dispositions on or after the Closing
Date does not exceed ten percent of the net book value of the tangible assets of
SOURCECORP and its Subsidiaries as of the date of any such Asset Disposition;

 

(f)            to the extent permitted by Section 9.9, Sale and Leaseback
Transactions;

 

(g)           Permitted Dispositions; and

 

(h)           Asset Dispositions not otherwise permitted by this Section 9.9 in
an aggregate amount not exceeding $10,000,000.

 

Section 9.9            Sale and Leaseback.  SOURCECORP will not, and will not
permit any of its Subsidiaries to, enter into any arrangement with any Person
pursuant to which it leases from such Person real or personal Property that has
been or is to be sold or transferred, directly or indirectly, by it to such
Person (which arrangement is hereinafter called a “Sale and Leaseback
Transaction”); provided, however, that SOURCECORP and its Subsidiaries may enter
into Sale and Leaseback Transactions with one another; provided, further,
however, that Sale and Leaseback Transactions are permitted if and to the extent
that, after giving effect thereto, SOURCECORP and its Subsidiaries would be in
compliance with the proviso contained in Section 9.1(c).

 

Section 9.10         Lines of Business.  SOURCECORP will not, and will not
permit any of its Subsidiaries to, engage in any line or lines of business
activity other than the businesses in which they are engaged on the Closing Date
and lines of business reasonably related thereto.  SOURCECORP will not, without
the prior written consent of the Required Lenders, become an operating company
and will not

 

62

--------------------------------------------------------------------------------


 

engage in any business activity except for business activities relating to its
ownership and management of its Subsidiaries substantially consistent with its
current business activities.

 

Section 9.11         Environmental Protection.  SOURCECORP will not, and will
not permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any
of its Properties for the handling, processing, storage, transportation or
disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law, or (d) otherwise conduct any activity or use any of its
Properties in any manner that violates or is likely to violate any Environmental
Law or create any Environmental Liabilities for which SOURCECORP or any of its
Subsidiaries would be responsible, except for circumstances or events described
in clauses (a) through (d) preceding that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 9.12         Intercompany Transactions.  Except as may be expressly
permitted or required by the Loan Documents or in connection with the Private
Placement Debt, SOURCECORP will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to (a) pay dividends or make any other distribution to SOURCECORP or
any of its Subsidiaries in respect of such Subsidiary’s Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any indebtedness owed to SOURCECORP or any of its Subsidiaries, (c) make
any loan or advance to SOURCECORP or any of its Subsidiaries, (d) Guarantee any
indebtedness of SOURCECORP, or (e) sell, lease or transfer any of its Property
to SOURCECORP or any of its Subsidiaries.

 

Section 9.13         Management Fees.  SOURCECORP will not, and will not permit
any of its Subsidiaries to, pay any management, consulting or similar fees
(excluding directors’ fees) to any Affiliate of SOURCECORP or to any director,
officer or employee of SOURCECORP or any Affiliate of SOURCECORP; provided,
however, that any Subsidiary of SOURCECORP may pay management or similar fees to
SOURCECORP to the extent that the amount of such fees paid in any year does not
exceed fifteen percent of the gross revenues of the paying Subsidiary for that
year.

 

Section 9.14         Modification of Other Agreements.

 

(a)           SOURCECORP will not, and will not permit any of its Subsidiaries
to, consent to or implement any termination, amendment, modification, supplement
or waiver of (a) the SOURCECORP Equity Documents, if the same could reasonably
be expected to have a Material Adverse Effect, (b) the certificate of
incorporation or bylaws (or analogous constitutional documents) of SOURCECORP or
any of its Subsidiaries if the same could reasonably be expected to have a
Material Adverse Effect, or (c) any other Material Contract to which it is a
party or any Permit which it possesses if the same could reasonably be expected
to have a Material Adverse Effect; provided, however, that SOURCECORP and its
Subsidiaries may amend or modify the agreements, documents and instruments
referred to in clause (c) preceding if and to the extent that such amendment or
modification is not substantive or material and could not reasonably be expected
to have a Material Adverse Effect.

 

(b)           SOURCECORP will not, and will not permit any of its Subsidiaries
to, directly or indirectly, amend, modify, alter or change the terms of any
Private Placement Debt, or any agreement, document, or instrument related
thereto if such amendment, modification, alteration or change would cause the
terms and conditions of such Private Placement Debt to not satisfy the
requirements of Section 9.1(e) hereof, except, that, SOURCECORP and its
Subsidiaries may, after prior written notice to the Administrative Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity

 

63

--------------------------------------------------------------------------------


 

thereof, or defer the timing of payments in respect thereof, or to forgive or
cancel any portion of such Private Placement Debt (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or to amend or waive any non-monetary covenant compliance.

 

Section 9.15         ERISA Plans.  Except as specified on Schedule 9.15,
SOURCECORP will not, and will not permit any of its Subsidiaries to:

 

(a)           allow, or take (or permit any ERISA Affiliate to take) any action
which would cause, any unfunded or unreserved liability for benefits under any
Plan (exclusive of any Multiemployer Plan) to exist or to be created that
exceeds $25,000 with respect to any such Plan or $50,000 with respect to all
such Plans in the aggregate on either a going concern or a wind-up basis; or

 

(b)           with respect to any Multiemployer Plan, allow, or take (or permit
any ERISA Affiliate to take) any action which would cause, any unfunded or
unreserved liability for benefits under any Multiemployer Plan to exist or to be
created, either individually as to any such Plan or in the aggregate as to all
such Plans, that could, upon any partial or complete withdrawal from or
termination of any such Multiemployer Plan or Plans, reasonably be expected to
have a Material Adverse Effect.

 

ARTICLE 10
FINANCIAL COVENANTS

 

SOURCECORP covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or any Lender has any Commitment hereunder or any Letter
of Credit remains outstanding, it will perform and observe, or cause to be
performed and observed, the following covenants:

 

Section 10.1         Consolidated Net Worth.  SOURCECORP will at all times
maintain Consolidated Net Worth in an amount not less than the sum of
(a) $245,000,000 plus (b) 75% of cumulative Consolidated Net Income, if
positive, for any fiscal quarter, i.e., exclusive of negative Consolidated Net
Income for any fiscal quarter ending after June 30, 2005, plus (c) all Net
Proceeds of each Equity Issuance after June 30, 2005.  For purposes of this
Section 10.1, Consolidated Net Worth and Consolidated Net Income shall be
calculated in a manner that excludes the effects of FAS 142 and FAS 133
occurring after the Closing Date.

 

Section 10.2         Ratio of Funded Debt to EBITDA.  SOURCECORP will not permit
the ratio, calculated as of the end of each fiscal quarter of SOURCECORP
commencing with the fiscal quarter ended September 30, 2005, of (i) Funded Debt
to (ii) EBITDA (the “Funded Debt to EBITDA Ratio”) for the four fiscal quarters
then ended for SOURCECORP and its Subsidiaries to exceed 2.50 to 1:00.

 

Section 10.3         Consolidated Fixed Charge Coverage Ratio.  SOURCECORP will
not permit the Consolidated Fixed Charge Coverage Ratio, calculated as of the
end of each fiscal quarter of SOURCECORP commencing with the fiscal quarter
ended September 30, 2005, for the four fiscal quarters of SOURCECORP then ended,
to be less than 1.50 to 1.00.

 

Section 10.4         Capital Expenditures.  SOURCECORP will not permit the
aggregate Capital Expenditures of SOURCECORP and its Subsidiaries (a) during the
fiscal year of SOURCECORP ending December 31, 2005 to exceed $20,000,000, and
(b) for each subsequent fiscal year of SOURCECORP, an amount equal to the
aggregate Capital Expenditures permitted under this Section 10.4 for the prior
fiscal year of SOURCECORP (the “Prior Permitted Capital Expenditures”) plus 20%
of the Prior Permitted Capital Expenditures (the “Permitted Capital
Expenditures”).

 

64

--------------------------------------------------------------------------------


 

ARTICLE 11
DEFAULT

 

Section 11.1         Events of Default.  Each of the following shall be deemed
an “Event of Default”:

 

(a)           SOURCECORP or any of its Subsidiaries shall fail to pay, repay or
prepay when due any amount of principal owing to the Administrative Agent or any
Lender pursuant to this Agreement or any other Loan Document, or shall fail to
pay within two days after the due date thereof any interest, fee or other amount
or other Obligation owing to the Administrative Agent or any Lender pursuant to
this Agreement or any other Loan Document; provided that SOURCECORP shall have
up to 30 days after the invoice date to pay outstanding fees and expenses other
than the Commitment Fees, Letter of Credit Fees and fees payable in accordance
with the terms of the Fee Letter.

 

(b)           Any representation or warranty made or deemed made by SOURCECORP
or any of its Subsidiaries or by any Loan Party in any Loan Document or in any
certificate, report, notice or financial statement furnished at any time in
connection with this Agreement or any other Loan Document shall be false,
misleading or erroneous in any material respect when made or deemed to have been
made.

 

(c)           SOURCECORP or any of its Subsidiaries shall fail to perform,
observe or comply with any covenant, agreement or term contained in
Sections 8.1(g), 8.1(j), 8.2 (as to SOURCECORP and other than the last sentence
of Section 8.2), or 8.6, Article 9 (other than Sections 9.7, 9.11 and 9.15) or
Article 10 of this Agreement; SOURCECORP or any of its Subsidiaries shall fail
to perform, observe or comply with any covenant, agreement or term contained in
Section 8.1 (other than Sections 8.1(g), or 8.1(j)), 8.4, 8.5, 8.7, 8.10, 8.12,
9.7 or 9.11) and such failure is not remedied or waived within ten days after
notice of such failure is given to SOURCECORP by the Administrative Agent or any
Lender; any Guarantor shall fail to perform, observe or comply with any
covenant, agreement or term contained in the Master Guaranty, subject to any
grace period applicable to such covenant, agreement or term in this Agreement to
the extent this Agreement is incorporated therein by reference; or any Loan
Party shall fail to perform, observe or comply with any other covenant,
agreement or term contained in this Agreement or any other Loan Document (other
than covenants to pay the Obligations) and such failure is not remedied or
waived within 30 days after notice of such failure is given to SOURCECORP by the
Administrative Agent or any Lender or, if a different grace period is expressly
made applicable in such other Loan Documents, such applicable grace period.

 

(d)           SOURCECORP ceases to be Solvent or any other Material Loan Party
ceases to be Solvent for a period exceeding 15 days from the earlier of the date
notice of such failure to remain Solvent is given by the Administrative Agent to
SOURCECORP or the date SOURCECORP is obligated to give notice of such Default to
the Administrative Agent under Section 8.1(g), or any Material Loan Party shall
admit in writing its inability to, or be generally unable to, pay its debts as
such debts become due; provided, however, that if any Material Loan Party shall
cease to be Solvent more than once in any twelve-month period, such occurrence
shall immediately become an Event of Default.

 

(e)           Any Material Loan Party shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner, liquidator or the like of itself or of all or any substantial part of
its Property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the United States Bankruptcy Code as now
or hereafter in effect (the “Bankruptcy Code”), (iv) institute any proceeding or
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, winding-up or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or

 

65

--------------------------------------------------------------------------------


 

acquiesce in writing to, any petition filed against it in an involuntary case
under the Bankruptcy Code, or (vi) take any corporate or other action for the
purpose of effecting any of the foregoing.

 

(f)            A proceeding or case shall be commenced, without the application,
approval or consent of any of the Material Loan Parties in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of any of the Material Loan Parties or of all or any
substantial part of its Property, or (iii) similar relief in respect of any of
the Material Loan Parties under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against any of the Material Loan Parties shall be entered in an involuntary case
under the Bankruptcy Code.

 

(g)           Any one or more of the Material Loan Parties shall fail to
discharge within a period of 60 days after the commencement thereof any
attachment, sequestration, forfeiture or similar proceeding or proceedings
involving an aggregate amount in excess of $5,000,000 against any of its or
their Properties.

 

(h)           A final judgment or judgments for the payment of money in excess
of $5,000,000 in the aggregate shall be rendered by a court or courts against
the Material Loan Parties or any of them on claims not covered by insurance or
as to which the insurance carrier has denied responsibility and the same shall
not be paid or discharged, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Material Loan Parties or
any of them shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal.

 

(i)            Any of the Material Loan Parties shall fail to pay when due any
principal of or interest on any Debt (other than the Obligations) having (either
individually or in the aggregate) a principal amount of at least $5,000,000, or
the maturity of any such Debt shall have been accelerated, or any such Debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred (and shall not have been waived or otherwise
cured) that permits (or, with the giving of notice or lapse of time or both,
would permit) any holder or holders of such Debt or any Person acting on behalf
of such holder or holders to accelerate the maturity thereof or require any such
prepayment.

 

(j)            This Agreement or any other Loan Document shall cease to be in
full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Loan Party, or
any of its Affiliates, or any Loan Party shall deny that it has any further
liability or obligation under any of the Loan Documents.

 

(k)           Any of the following events shall occur or exist with respect to
any Material Loan Party or any ERISA Affiliate: (i) any Prohibited Transaction
involving any Plan; (ii) any Reportable Event with respect to any Pension Plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Pension Plan or the termination of any Pension Plan; (iv) any event or
circumstance that might constitute grounds entitling the PBGC to institute
proceedings under Section 4042 of ERISA for the termination of, or for the
appointment of a trustee to administer, any Pension Plan, or the institution by
the PBGC of any such proceedings; (v) any “accumulated funding deficiency” (as
defined in Section 406 of ERISA or Section 412 of the Code), whether or not
waived, shall exist with respect to any Plan; or (vi) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Plan or the
reorganization, insolvency or termination (other than in connection with an
Acquisition and in compliance with ERISA and other applicable laws) of any
Pension Plan; and in each case above, such event or

 

66

--------------------------------------------------------------------------------


 

condition, together with all other events or conditions, if any, have subjected
or could in the reasonable opinion of Required Lenders subject any Material Loan
Party or any ERISA Affiliate to any tax, penalty or other liability to a Plan, a
Multiemployer Plan, the PBGC or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed $2,000,000.

 

(l)            The occurrence of a Change of Control.

 

(m)          If, at any time, the subordination provisions of any of the
Subordinated Debt shall be invalidated or shall otherwise cease to be in full
force and effect.

 

(n)           (i) The payment directly or indirectly (including, without
limitation, any payment in respect of any fund, defeasance or redemption) by any
Loan Party or any Subsidiary thereof of any amount of any Subordinated Debt, in
a manner or at a time during which such payment is not permitted under the terms
of the Loan Documents, including, without limitation, any subordination
provisions set forth therein.

 

(o)           The occurrence of any Material Adverse Effect; provided, however,
that, for purposes of this Section 11.1(o), no Material Adverse Effect shall be
deemed to have occurred under clause (a) of the definition of Material Adverse
Effect in Section 1.1 unless, based upon the financial condition or financial
performance of SOURCECORP, it is not reasonable to expect that SOURCECORP will
be able to comply with all its financial covenants set forth in Article 10.

 

Section 11.2         Remedies.  If any Event of Default shall occur and be
continuing, the Administrative Agent may and, if directed by the Required
Lenders, the Administrative Agent shall do any one or more of the following:

 

(a)           Acceleration.  Declare all outstanding principal of and accrued
and unpaid interest on the Loans and all other amounts payable by SOURCECORP or
any of its Subsidiaries under the Loan Documents immediately due and payable
(provided that, with respect to any Interest Rate Protection Agreement or
Currency Hedge Agreement to which a Lender or an Affiliate of a Lender is the
counterparty, such Lender or Affiliate of Lender shall determine whether or not
to accelerate amounts payable thereunder and if such counterparty fails to
accelerate such obligations prior to the date of receipt by the Administrative
Agent of any payment on the Obligations, such obligations shall not be included
in any pro rata distributions of such payment), and the same shall thereupon
become immediately due and payable, without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, protest or
other formalities of any kind, all of which are hereby expressly waived by
SOURCECORP;

 

(b)           Termination of Commitments.  Terminate the Commitments (including,
without limitation, the obligation of the Issuing Bank to issue Letters of
Credit) without notice to SOURCECORP;

 

(c)           Judgment.  Reduce any claim to judgment; or

 

(d)           Rights.  Exercise any and all rights and remedies afforded by the
laws of the State of Texas or any other jurisdiction, by any of the Loan
Documents, by equity or otherwise, including, without limitation, the right of
setoff provided by Section 5.3 of this Agreement;

 

provided, however, that upon the occurrence of an Event of Default under
Section 11.1(e) or Section 11.1(f), the Commitments of all of the Lenders
(including, without limitation, the obligation of the Issuing Bank to issue
Letters of Credit) shall immediately and automatically terminate, and the

 

67

--------------------------------------------------------------------------------


 

outstanding principal of and accrued and unpaid interest on the Loans and all
other amounts payable by SOURCECORP under the Loan Documents shall thereupon
become immediately and automatically due and payable, all without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or other formalities of any kind, all of which are
hereby expressly waived by SOURCECORP.

 

Section 11.3         Cash Collateral.  If an Event of Default shall have
occurred and be continuing SOURCECORP shall, if requested by the Administrative
Agent or the Required Lenders, pledge to the Administrative Agent as security
for the Letter of Credit Liabilities an amount in immediately available funds
equal to the then outstanding Letter of Credit Liabilities, such funds to be
held in a cash collateral account satisfactory to the Administrative Agent
without any right of withdrawal by SOURCECORP or any of its Subsidiaries.

 

Section 11.4         Performance by the Administrative Agent.  If any Loan Party
shall fail to perform any covenant or agreement in accordance with the terms of
the Loan Documents, the Administrative Agent may, at the direction of the
Required Lenders and after reasonable notice to SOURCECORP, perform or attempt
to perform such covenant or agreement on behalf of such Loan Party.  In such
event, SOURCECORP or any of its Subsidiaries shall, at the request of the
Administrative Agent, promptly pay any amount expended by the Administrative
Agent or the Lenders in connection with such performance or attempted
performance to the Administrative Agent at the Principal Office, together with
interest thereon at the applicable Default Rate from and including the date of
such expenditure to but excluding the date such expenditure is paid in full. 
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of SOURCECORP or any of its Subsidiaries
or any other Loan Party under this Agreement or any of the other Loan Documents.

 

ARTICLE 12
THE ADMINISTRATIVE AGENT

 

Section 12.1         Appointment and Authorization of the Administrative Agent. 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article 12 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Bank, and neither SOURCECORP nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

Section 12.2         Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with SOURCECORP or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 12.3         Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

68

--------------------------------------------------------------------------------


 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law;

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to SOURCECORP or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and

 

(d)           the Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.2 and 13.11) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default is given to the Administrative
Agent by SOURCECORP, a Lender or the Issuing Bank.  The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 12.4         Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for
SOURCECORP), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 12.5         Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any

 

69

--------------------------------------------------------------------------------


 

one or more subagents appointed by the Administrative Agent.  The Administrative
Agent and any such subagent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article 12 shall apply to any such subagent and
to the Related Parties of the Administrative Agent and any such subagent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

Section 12.6         Resignation of the Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and SOURCECORP.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of
SOURCECORP (such consent not to be unreasonably withheld), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify SOURCECORP and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 12.6.  Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 12.6).  The fees payable
by SOURCECORP to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between SOURCECORP and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 12 and
Section 13.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its subagents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

 

Any resignation by Bank of America as the Administrative Agent pursuant to this
Section 12.6 shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

Section 12.7         Non-Reliance on the Administrative Agent and Other
Lenders.  Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents

 

70

--------------------------------------------------------------------------------


 

and information, as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 12.8         Other Agents.  Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

 

Section 12.9         The Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Liabilities shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
SOURCECORP) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Liabilities and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.11, 2.14, and 13.1) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.11 and 13.1.  Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

Section 12.10       Guaranty Matters.  Each Lender and the Issuing Bank hereby
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Master
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.  Upon request by the Administrative Agent at any time, each
Lender and the Issuing Bank will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Master
Guaranty pursuant to this Section 12.10.

 

71

--------------------------------------------------------------------------------


 

Section 12.11       Collateral Matters.  After the Effective Date, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
and the Issuing Bank, to) execute such documents as may be necessary to evidence
the release of the Liens upon the Collateral (as defined in the Existing Credit
Agreement) granted to or held by the Administrative Agent for the benefit of the
Administrative Agent and the Lenders and the Issuing Bank pursuant to the
Existing Credit Agreement; provided that (i) the Administrative Agent shall not
be required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to or create any
liability or entail any consequence other than the release of such Liens without
recourse or warranty and (ii) such release shall not in any manner discharge,
affect or impair the Obligations.  Upon request by the Administrative Agent at
any time, each Lender and the Issuing Bank will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of Collateral pursuant to this Section 12.11.

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.1         Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  SOURCECORP shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the Issuing Bank, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 13.1, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(B)           INDEMNIFICATION BY SOURCECORP.  SOURCECORP SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUBAGENT THEREOF), EACH LENDER AND THE ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
SOURCECORP OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT

 

72

--------------------------------------------------------------------------------


 

THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY SOURCECORP OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
SOURCECORP OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY SOURCECORP OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY
SOURCECORP OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

(c)           Reimbursement by the Lenders.  To the extent that SOURCECORP for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 13.1 to be paid by it to the Administrative Agent (or any
subagent thereof), the Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Bank or such Related Party, as the case may be,
ratably in accordance with its respective Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 3.4(c).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, SOURCECORP shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section 13.1 shall be
payable not later than ten Business Days after demand therefor.

 

73

--------------------------------------------------------------------------------


 

(f)            Survival.  The agreements in this Section 13.1 shall survive the
resignation of the Administrative Agent and the Issuing Bank, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations for a period of two years.

 

Section 13.2         Intentionally Omitted.

 

Section 13.3         Intentionally Omitted.

 

Section 13.4         No Duty.  All attorneys, accountants, appraisers and other
professional Persons and consultants retained by the Administrative Agent and
the Lenders shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to SOURCECORP or any of its Subsidiaries or any of their shareholders
or any other Person.

 

Section 13.5         No Fiduciary Relationship.  The relationship between
SOURCECORP and each Lender is solely that of debtor and creditor, and neither
the Administrative Agent nor any Lender has any fiduciary or other special
relationship with SOURCECORP or any other Loan Party, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between SOURCECORP and any Lender, or any other Loan Party and any Lender, to be
other than that of debtor and creditor.  No joint venture or partnership is
created by this Agreement among the Lenders or among SOURCECORP or any other
Loan Party and the Lenders.

 

Section 13.6         Equitable Relief.  SOURCECORP recognizes that, in the event
it fails to pay, perform, observe or discharge any or all of the Obligations,
any remedy at law may prove to be inadequate relief to the Administrative Agent
and the Lenders. SOURCECORP therefore agrees that the Administrative Agent and
the Lenders, if the Administrative Agent or the Lenders so request, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

Section 13.7         No Waiver; Cumulative Remedies.  No failure on the part of
the Administrative Agent or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies provided for in this Agreement and the other Loan Documents are
cumulative and not exclusive of any rights and remedies provided by law.

 

Section 13.8         Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither SOURCECORP nor any other Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section 13.8, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 13.8, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section 13.8 (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns

 

74

--------------------------------------------------------------------------------


 

permitted hereby, Participants to the extent provided in subsection (d) of this
Section 13.8 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by the Lenders.  Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letter of
Credit Liabilities and in Swingline Advances) at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, SOURCECORP otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Advances;
(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the Issuing Bank, Swingline Lender and SOURCECORP (each such consent not
to be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section 13.8, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Section 3.5, Article 4, Section 13.1 and Section 13.2 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, SOURCECORP (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
Section 13.8(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.8(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of SOURCECORP, shall maintain at the Principal Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Letter of Credit Liabilities owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and SOURCECORP, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of SOURCECORP and the Issuing
Bank, at any reasonable time and from time to time

 

75

--------------------------------------------------------------------------------


 

upon reasonable prior notice.  In addition, at any time that a request for
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, SOURCECORP or the Administrative Agent, sell participations to
any Person (other than a natural person or SOURCECORP or any of SOURCECORP’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Liabilities and/or Swingline Advances) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) SOURCECORP, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 13.11 that affects such Participant. 
Subject to subsection (e) of this Section 13.8, SOURCECORP agrees that each
Participant shall be entitled to the benefits of Section 3.5, Article 4,
Section 13.1 and Section 13.2 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 13.8.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 5.3 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.3 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.5, Article 4,
Section 13.1 or Section 13.2 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with SOURCECORP’s
prior written consent.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Intentionally Omitted.

 

(i)            Resignation as Issuing Bank or Swingline Lender.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to SOURCECORP and the Lenders, resign
as Issuing Bank and/or (ii) upon 30 days’ notice to SOURCECORP, resign as

 

76

--------------------------------------------------------------------------------


 

Swingline Lender.  In the event of any such resignation as Issuing Bank or
Swingline Lender, SOURCECORP shall be entitled to appoint from among the Lenders
a successor Issuing Bank or Swingline Lender hereunder; provided, however, that
no failure by SOURCECORP to appoint any such successor shall affect the
resignation of Bank of America as Issuing Bank or Swingline Lender, as the case
may be.  If Bank of America resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all Letter of Credit Liabilities with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.14(c)).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of Swingline
Lender provided for hereunder with respect to Swingline Advances made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Advances pursuant to Section 2.15.  Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

(j)            Disclosure of Information.  Any Lender may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 13.8, disclose to the Eligible Assignee or Participant or
proposed assignee or participant any information relating to SOURCECORP or any
of its Subsidiaries or any other Loan Party furnished to such Lender by or on
behalf of SOURCECORP or any of its Subsidiaries or any other Loan Party provided
that SOURCECORP shall have no liability for the accuracy of any such information
except (i) to the Administrative Agent and the Lenders to the extent expressly
provided herein or (ii) as of the date it was furnished by SOURCECORP; provided
that each such actual or proposed assignee or participant shall agree to be
bound by the provisions of Section 13.20.

 

Section 13.9         Survival.  All representations and warranties made or
deemed made in this Agreement or any other Loan Document or in any document,
statement or certificate furnished in connection with this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of the Loans, and no investigation by the
Administrative Agent or any Lender or any closing shall affect the
representations and warranties or the right of the Administrative Agent or any
Lender to rely upon them.  Without prejudice to the survival of any other
obligation of SOURCECORP hereunder, the obligations of SOURCECORP under
Article 4 and Sections 13.1 and 13.2 shall survive repayment of the Loans and
the Letter of Credit Liabilities for a period of two years, but shall not
survive the expiration of any applicable statute of limitations.

 

Section 13.10       ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, TERM SHEETS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.

 

Section 13.11       Amendments.  No amendment or waiver of any provision of this
Agreement, the Notes or any other Loan Document (except for any Interest Rate
Protection Agreements or Currency

 

77

--------------------------------------------------------------------------------


 

Hedge Agreements that are Loan Documents) to which SOURCECORP is a party, nor
any consent to any departure by SOURCECORP therefrom, shall in any event be
effective unless the same shall be agreed or consented to by the Required
Lenders and SOURCECORP in writing, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no amendment, waiver or consent shall, unless in writing
and signed by all of the Lenders and SOURCECORP, do any of the following:
(a) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, except pursuant to Section 2.16; (b) reduce the
principal of, or interest on, the Loans, Letter of Credit Liabilities or any
fees or other amounts payable hereunder; (c) postpone any date fixed for any
payment (including, without limitation, any mandatory prepayment) of principal
of, or interest on, the Loans, Letter of Credit Liabilities or any fees or other
amounts payable hereunder; (d) change the Commitment Percentages or the
aggregate unpaid principal amount of the Loans, Letter of Credit Liabilities or
the number or interests of the Lenders which shall be required for the Lenders
or any of them to take any action under this Agreement; (e) change any provision
contained in this Section 13.11 or modify the definition of “Required Lenders”
contained in Section 1.1; or (f) release all or substantially all guaranties of
all or any portion of the Obligations.  The Administrative Agent shall not
terminate a Payment Blockage Period under and as defined in any Subordination
Agreement without the consent of the Required Lenders.  Notwithstanding anything
to the contrary contained in this Section 13.11, no amendment, waiver or consent
shall be made with respect to Article 12 hereof without the prior written
consent of the Administrative Agent.  If at any time a Lender becomes a
Nonconsenting Lender (as identified in this Section 13.11), SOURCECORP shall
have the right to replace such Lender with another Person; provided that
(i) such new Person shall be an Eligible Assignee acceptable to the
Administrative Agent and such new Person shall execute an Assignment and
Assumption, (ii) SOURCECORP shall have no right to replace Bank of America,
(iii) neither the Administrative Agent nor any Lender shall have any obligation
to SOURCECORP to find such other Person, and (iv) in the event of a replacement
of a Nonconsenting Lender, in order for SOURCECORP to be entitled to replace
such a Lender, such replacement must take place no later than 180 days after the
date the Nonconsenting Lender shall notify SOURCECORP and the Administrative
Agent of its failure to agree to any requested consent, waiver, extension or
other modification.  Each Lender (other than Bank of America) agrees to its
replacement at the option of SOURCECORP pursuant to this Section 13.11 and in
accordance with Section 13.8; provided that the successor Lender shall purchase
without recourse such Lender’s interest in the Obligations of SOURCECORP to such
Lender for cash in an aggregate amount equal to the aggregate unpaid principal
thereof, all unpaid interest accrued thereon, all unpaid commitment fees accrued
for the account of such Lender, any breakage costs incurred by the selling
Lender because of the prepayment of any Eurodollar Loans, all other fees (if
any) applicable thereto and all other amounts (including any amounts under
Article 4) then owing to such Lender hereunder or under any other Loan Document
and the Loan Parties shall execute a release addressed to such Lender releasing
such Lender from all claims arising in connection with the Loan Documents.  In
the event that (x) SOURCECORP or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any other modification thereto, (y) the consent, waiver
or other modification in question requires the agreement of all the Lenders in
accordance with the terms of this Section 13.11 and (z) Required Lenders have
agreed to such consent, waiver or other modification, then any Lender who does
not agree to such consent, waiver, extension or other modification shall be
deemed a “Nonconsenting Lender”.  Any Lender (x) that requests compensation
pursuant to Section 3.5, 4.1 or 4.6 of a type or in an amount that is not
consistent with that requested by all of the Lenders or (y) that elects not to
extend its Commitment pursuant to Section 2.1(d) (if the Lenders holding at
least 51% of the aggregate amount of the Commitments have elected to extend
their Commitments) shall also be deemed to be a “Nonconsenting Lender” for
purposes of this Section 13.11.

 

78

--------------------------------------------------------------------------------


 

Section 13.12       Maximum Interest Rate.

 

(a)           No interest rate specified in this Agreement or any other Loan
Document shall at any time exceed the Maximum Rate.  If at any time the interest
rate (the “Contract Rate”) for any Obligation shall exceed the Maximum Rate,
thereby causing the interest accruing on such Obligation to be limited to the
Maximum Rate, then any subsequent reduction in the Contract Rate for such
Obligation shall not reduce the rate of interest on such Obligation below the
Maximum Rate until the aggregate amount of interest accrued on such Obligation
equals the aggregate amount of interest which would have accrued on such
Obligation if the Contract Rate for such Obligation had at all times been in
effect.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents, none of the terms and provisions of this
Agreement or the other Loan Documents shall ever be construed to create a
contract or obligation to pay interest at a rate in excess of the Maximum Rate;
and neither the Administrative Agent nor any Lender shall ever charge, receive,
take, collect, reserve or apply, as interest on the Obligations, any amount in
excess of the Maximum Rate.  The parties hereto agree that any interest, charge,
fee, expense or other obligation provided for in this Agreement or in the other
Loan Documents which constitutes interest under applicable law shall be, ipso
facto and under any and all circumstances, limited or reduced to an amount equal
to the lesser of (i) the amount of such interest, charge, fee, expense or other
obligation that would be payable in the absence of this Section 13.12(b) or
(ii) an amount, which when added to all other interest payable under this
Agreement and the other Loan Documents, equals the Maximum Rate.  If,
notwithstanding the foregoing, the Administrative Agent or any Lender ever
contracts for, charges, receives, takes, collects, reserves or applies as
interest any amount in excess of the Maximum Rate, such amount which would be
deemed excessive interest shall be deemed a partial payment or prepayment of
principal of the Obligations and treated hereunder as such; and if the
Obligations, or applicable portions thereof, are paid in full, any remaining
excess shall promptly be paid to SOURCECORP (as appropriate).  In determining
whether the interest paid or payable, under any specific contingency, exceeds
the Maximum Rate, SOURCECORP, the Administrative Agent and the Lenders shall, to
the maximum extent permitted by applicable law, (i) characterize any
nonprincipal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the Obligations, or
applicable portions thereof, so that the interest rate does not exceed the
Maximum Rate at any time during the term of the Obligations; provided that, if
the unpaid principal balance is paid and performed in full prior to the end of
the full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, the Administrative Agent
and/or the Lenders, as appropriate, shall refund to SOURCECORP the amount of
such excess and, in such event, the Administrative Agent and the Lenders shall
not be subject to any penalties provided by any laws for contracting for,
charging, receiving, taking, collecting, reserving or applying interest in
excess of the Maximum Rate.

 

Section 13.13       Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

79

--------------------------------------------------------------------------------


 

(i)            if to SOURCECORP, the Administrative Agent, the Issuing Bank or
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 13.13; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article 2 if such Lender or the Issuing Bank, as applicable has notified the
Administrative Agent that it is incapable of receiving notices under such
Article 2 by electronic communication.  The Administrative Agent or SOURCECORP
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to SOURCECORP,
any Lender, the Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of SOURCECORP’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to SOURCECORP, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

80

--------------------------------------------------------------------------------


 

(d)           Change of Address, Etc.  Each of SOURCECORP, the Administrative
Agent, the Issuing Bank and Swingline Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto.  Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
SOURCECORP, the Administrative Agent, the Issuing Bank and Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)           Reliance by the Administrative Agent. Issuing Bank and the
Lenders.  The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices
delivered pursuant to Article 2) purportedly given by or on behalf of SOURCECORP
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  SOURCECORP shall indemnify Agent, the
Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of SOURCECORP.  All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 13.14       GOVERNING LAW; JURISDICTION; ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 

(b)           SUBMISSION TO JURISDICTION.  SOURCECORP AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST SOURCECORP OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  SOURCECORP AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN

 

81

--------------------------------------------------------------------------------


 

PARAGRAPH (B) OF THIS SECTION 13.14.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 13.15       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 13.16       Severability.  Any provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

Section 13.17       Headings.  The headings, captions and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

 

Section 13.18       Construction.  Each of SOURCECORP and each of its
Subsidiaries, the Administrative Agent and each Lender acknowledges that it has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the parties hereto.

 

Section 13.19       Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.

 

Section 13.20       Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed and agree to keep such Information confidential),
(b) to the extent requested by any regulatory authority, purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.20, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed and agree to keep such Information
confidential) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to SOURCECORP and its obligations
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed and agree
to keep such Information confidential), (g) with the consent of SOURCECORP or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 13.20 or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than SOURCECORP.  For
purposes of this Section 13.20, “Information” means all information received
from SOURCECORP or any Subsidiary relating to

 

82

--------------------------------------------------------------------------------


 

SOURCECORP or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the Issuing Bank on a nonconfidential basis prior to disclosure by SOURCECORP
or any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section 13.20 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of the
Administrative Agent, the Lenders and the Issuing Bank acknowledges that (a) the
Information may include material non-public information concerning the
SOURCECORP or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable
Governmental Requirement.

 

Section 13.21       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 13.22       Approvals and Consent.  Except as may be expressly provided
to the contrary in this Agreement or in the other Loan Documents (as
applicable), in any instance under this Agreement or the other Loan Documents
where the approval, consent or exercise of judgment of the Administrative Agent
or any Lender is requested or required, (a) the granting or denial of such
approval or consent and the exercise of such judgment shall be within the sole
discretion of the Administrative Agent and such Lender, and the Administrative
Agent and such Lender shall not, for any reason or to any extent, be required to
grant such approval or consent or to exercise such judgment in any particular
manner, regardless of the reasonableness of the request or the action or
judgment of the Administrative Agent or such Lender, and (b) no approval or
consent of the Administrative Agent or any Lender shall in any event be
effective unless the same shall be in writing and the same shall be effective
only in the specific instance and for the specific purpose for which given.

 

Section 13.23       Agent for Services of Process.  Each of SOURCECORP and each
of its Subsidiaries hereby irrevocably designates any officer of SOURCECORP, at
the offices of SOURCECORP at 3232 McKinney Avenue, Suite 1000 Dallas, Texas
75204, to receive, for and on behalf of such Person, service of process in the
State of Texas, such service being hereby acknowledged by such Person to be
effective and binding service in every respect.  Each of SOURCECORP and each of
its Subsidiaries agrees that the failure of its agent for service of process to
give any notice of any such service of process to such Person shall not impair
or affect the validity of such service or of any judgment based thereon.  If,
despite the foregoing, there is for any reason no agent for service of process
of such Person available to be served, then such Person further irrevocably
consents to the service of process by the mailing thereof by the Administrative
Agent or the Required Lenders by registered or certified mail, postage prepaid,
to such Person at its address listed on Schedule 13.13 hereof.  Nothing in this
Section 13.23 shall affect the right of the Administrative Agent or the Lenders
to serve legal process in any other manner permitted by law or affect the right
of the Administrative Agent or any Lender to bring

 

83

--------------------------------------------------------------------------------


 

any action or proceeding against SOURCECORP or any of its Subsidiaries or its
Property in the court of any jurisdiction.

 

Section 13.24       USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies SOURCECORP that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies SOURCECORP, which information includes the name and
address of SOURCECORP and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify SOURCECORP in accordance with
the Act.

 

Section 13.25       Restatement of Existing Agreement.  The parties hereto agree
that, on the Effective Date, after all conditions precedent set forth in
Section 6.1 have been satisfied or waived: (a) the Obligations (as defined in
this Agreement) represent, among other things, the restatement, renewal,
amendment, extension, and modification of the “Obligations” (as defined in the
Existing Credit Agreement); (b) this Agreement is intended to, and does hereby,
restate, renew, extend, amend, modify, supersede, and replace the Existing
Credit Agreement in its entirety; (c) the Notes, if any, executed pursuant to
this Agreement amend, renew, extend, modify, replace, restate, substitute for,
and supersede in their entirety (but do not extinguish, the Debt arising under)
the promissory notes issued pursuant to the Existing Credit Agreement, which
existing promissory notes (including those of the Non-Continuing Lenders) shall
be returned to the Administrative Agent promptly after the Effective Date,
marked “canceled or replaced,” and, thereafter, promptly delivered by the
Administrative Agent or each such Lender to SOURCECORP; (d) the Master Guaranty
executed pursuant to this Agreement ratifies and confirms (but does not
extinguish or impair the “Guaranteed Obligations” guaranteed by) the “Master
Guaranty” executed and delivered pursuant to the Existing Agreement; and (e) the
entering into and performance of their respective obligations under the Loan
Documents and the transactions evidenced hereby do not constitute a novation nor
shall they be deemed to have terminated, extinguished, or discharged the
indebtedness under the Existing Credit Agreement, all of which indebtedness
shall continue under and be governed by this Agreement and the other Loan
Documents, except as expressly provided otherwise herein.  On the Effective
Date, (i) all outstanding Debt under the Existing Credit Agreement owed to any
“Lender” that is not continuing as a Lender under this Agreement (each a
“Non-Continuing Lender”) shall be repaid in full by SOURCECORP and such
Non-Continuing Lender’s commitment under the Existing Credit Agreement shall be
terminated; (ii) with respect to the “Lenders” under the Existing Credit
Agreement that are continuing as Lenders under this Agreement (the “Continuing
Lenders”), all outstanding Debt owed to the Continuing Lenders shall be renewed,
extended and refinanced pursuant to this Agreement and the Continuing Lenders’
respective Commitments and Commitment Percentages shall be modified to reflect
those set forth in this Agreement; and (iii) with respect to “Eurodollar Loans”
under the Existing Credit Agreement, (x) all Interest Periods applicable thereto
shall be deemed to end on the Effective Date and (y) each Continuing Lender
hereby waives, effective as of the Effective Date, any loss, cost, or expense
incurred as a result of the amendment and restatement of such Existing Credit
Agreement.

 

Section 13.26       Release of Liens.

 

(a)           On the Effective Date, the Administrative Agent and the Lenders
hereby RELEASE, DISCHARGE and FOREVER ACQUIT the Liens on the Collateral (as
defined in the Existing Credit Agreement).

 

(b)           Promptly after the Effective Date, the Administrative Agent and
the Lenders agree to promptly execute and deliver to SOURCECORP or its designee,
at SOURCECORP’s expense, any and all instruments and documents reasonably
necessary to evidence and document the releases and

 

84

--------------------------------------------------------------------------------


 

terminations of the Collateral (as defined in the Existing Credit Agreement),
including but not limited to, (i) all UCC termination statements, (ii) releases
of mortgages or deeds of trust, if any (such UCC termination statements and
mortgage releases are herein collectively referred to as the “Lien Releases”),
(iii) releases of intellectual property security, if any, (iv) original stock
certificates and stock powers in the possession of the Administrative Agent, or
its designee, (v) original notes and other instruments and endorsements with
respect thereto, if any, and (vi) such other releases, documents and instruments
as may be reasonably requested by SOURCECORP from time to time, in form and
substance reasonably acceptable to SOURCECORP and the Administrative Agent.

 

(c)           After the Effective Date, the Administrative Agent and the Lenders
authorize SOURCECORP to file of record (i) UCC termination statements with
respect to financing statements which name SOURCECORP as debtor and the
Administrative Agent as secured party; and (ii) the Lien Releases in the
appropriate recording offices.

 

(d)           SOURCECORP and its Subsidiaries acknowledge that the
Administrative Agent’s execution of and/or delivery of any documents releasing
any security interest or claim in any Property of SOURCECORP or any of its
Subsidiaries as set forth herein is made without recourse, representation,
warranty or other assurance of any kind by the Administrative Agent as to the
condition or value of any Collateral (as defined in the Existing Credit
Agreement).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS.]

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

SOURCECORP, INCORPORATED

 

 

 

 

 

By:

/s/ Barry L. Edwards

 

 

Barry L. Edwards

 

 

Executive Vice President and Chief Financial

 

 

Officer

 

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne M. Paul

 

 

Suzanne M. Paul

 

 

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender, as Swingline

 

Lender and as Issuing Bank

 

 

 

 

Commitment:

By:

/s/ Steven A. Mackenzie

$45,000,000

 

Steven A. Mackenzie

 

 

Senior Vice President

 

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

Commitment:

By:

/s/ Daniel S. Komitor

$27,500,000

Name:

Daniel S. Komitor

 

Title:

Director

 

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

Commitment:

By:

/s/ Brian McDougal

$27,500,000

Name:

Brian McDougal

 

Title:

Vice Presdent

 

 

Signature Page to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AMENDED AND RESTATED MASTER GUARANTY

 

1

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER GUARANTY AGREEMENT

 

This AMENDED AND RESTATED MASTER GUARANTY AGREEMENT (this “Guaranty”), dated as
of September 29, 2005, is executed and delivered by each of the undersigned
parties and any party hereafter added as a “Guarantor” pursuant to a Joinder
Agreement (each a “Guarantor” and collectively the “Guarantors”), to and in
favor of BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the equal and ratable benefit of itself and the other
financial institutions now or hereafter party to the hereinafter described
Credit Agreement (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, SOURCECORP, Incorporated (“Borrower”) entered into that certain Amended
and Restated Credit Agreement dated as of September 29, 2005, with the financial
institutions parties thereto (each individually a “Lender” and collectively, the
“Lenders”) and the Administrative Agent (such agreement, as it may be amended,
renewed, extended, restated, replaced, substituted, supplemented, or otherwise
modified from time to time, is referred to herein as the “Credit Agreement”)
and, in connection therewith, inter alia, (a) Borrower has executed and
delivered those certain Promissory Notes (Revolving Loans) payable to the order
of the Lenders evidencing certain revolving commitments and related Revolving
Loans (collectively, the “Revolving Notes”), and (b) Borrower has executed and
delivered that certain Promissory Note (Swingline Advances), payable to the
order of the Swingline Lender evidencing Swingline Advances (the “Swingline
Note”; the Revolving Notes and the Swingline Note, as they may be amended,
renewed, extended, restated, replaced, substituted, supplemented, or otherwise
modified from time to time, are each individually referred to as a “Note” and
collectively referred to as the “Notes”);

 

WHEREAS, each Guarantor has directly and indirectly benefitted and will directly
and indirectly benefit from the loans and other credit accommodations evidenced
and governed by the Credit Agreement and the Notes (the “Loans”) and the other
transactions evidenced by and contemplated in the Loan Documents; and

 

WHEREAS, the execution by the Guarantors of this Guaranty is required by the
Credit Agreement as a condition to making extensions of credit thereunder from
and after the Effective Date.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each Guarantor hereby jointly and severally
agrees as follows:

 

1.             Definitions.           Unless otherwise defined in this Guaranty,
all terms beginning with a capital letter as used in this Guaranty shall have
the meanings ascribed to such terms in the Credit Agreement. As used herein, the
terms “Borrower” and “Guarantor” shall also include (a) any successor individual
or individuals, association, partnership, corporation or other Person to which
all or a substantial part of the business or assets of Borrower or any
Guarantor, as applicable, shall have been transferred, including, without
limitation, a debtor-in-possession under the Bankruptcy Code, and (b) in the
case of Borrower or a corporate Guarantor, any other corporation into or with
which any Guarantor or Borrower shall have been merged, consolidated,
reorganized, or absorbed; provided however, such definitions are

 

1

--------------------------------------------------------------------------------


 

not intended to indicate that Borrower or any Guarantor is authorized to
transfer its business or assets or to merge, consolidate or reorganize into or
with another corporation in violation of any provision contained in any of the
Loan Documents.

 

2.             Guaranty of Indebtedness, Liabilities and Obligations.  Each
Guarantor, jointly and severally, hereby irrevocably and unconditionally
guarantees (a) payment to the Administrative Agent and the Lenders of any and
all Obligations, including, without limitation, any and all (i) interest,
penalties, fees, and expenses (specifically including, but not limited to,
attorneys’ fees and expenses) which Borrower may now or at any time hereafter
owe to the Administrative Agent or any Lender (whether or not such interest,
penalties, fees, and expenses are enforceable against Borrower) pursuant to the
Credit Agreement, any Note, or any other Loan Document plus (ii) the principal
amount of any and all indebtedness, liabilities, and other obligations, whether
direct, indirect, fixed, contingent, liquidated, unliquidated, joint, several,
or joint and several, due or to become due and whether arising by agreement,
note, discount, acceptance, overdraft, or otherwise, which Borrower may now or
at any time hereafter owe to the Administrative Agent or any Lender (whether or
not such indebtedness, liabilities, and obligations are enforceable against
Borrower) pursuant to the Credit Agreement, any Note, or any other Loan Document
and (b) the faithful, prompt and complete compliance by Borrower with all terms,
conditions, covenants, agreements, and undertakings of Borrower under the Credit
Agreement, any Note, or any other Loan Documents (the Obligations and the
interest, penalties, fees, expenses, indebtedness, liabilities, and obligations
referred to in clauses (a) and (b) preceding as to which payment and performance
is guaranteed pursuant to this Guaranty are hereinafter individually and
collectively called the “Guaranteed Obligations”).

 

Notwithstanding that Borrower may not be liable or obligated to the
Administrative Agent or any Lender for interest and/or attorneys’ fees and
expenses on, or in connection with, the Guaranteed Obligations from and after
the Petition Date (as hereinafter defined) as a result of the provisions of the
federal bankruptcy laws or otherwise, the Guaranteed Obligations for which each
Guarantor shall be liable and obligated under this Guaranty shall include
interest accruing on the Guaranteed Obligations at the highest rate provided for
in the Credit Agreement from and after the date on which Borrower files for
protection under the federal bankruptcy laws or from and after the date on which
an involuntary proceeding is filed against Borrower under the federal bankruptcy
laws (herein collectively referred to as the “Petition Date”) and all attorneys’
fees and expenses incurred by the Administrative Agent or any Lender from and
after the Petition Date in connection with the Guaranteed Obligations.

 

Notwithstanding anything to the contrary contained in this Guaranty, however,
the Guaranteed Obligations guaranteed by each Guarantor hereunder shall not
exceed an aggregate amount equal to the greatest amount that would not render
such Guarantor’s obligations under this Guaranty subject to avoidance under
Sections 544, 548 or 550 of the Bankruptcy Code or subject to being set aside or
annulled under any applicable state law relating to fraud on creditors;
provided, however, that for purposes of this sentence it shall be presumed that
the Guaranteed Obligations guaranteed by any Guarantor under this Guaranty do
not equal or exceed any aggregate amount which would render such Guarantor’s
obligations under this Guaranty subject to being so avoided, set aside or
annulled, and the burden of proof to the contrary shall be on the party
asserting to the contrary.  Subject to, but without limiting the generality of
the foregoing, the provisions of this Guaranty are severable and, in any action
or proceeding involving any state corporate law or any bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer or similar law affecting the rights
of creditors generally, if the obligations of

 

2

--------------------------------------------------------------------------------


 

any Guarantor under this Guaranty would otherwise be held or determined to be
void, invalid or unenforceable on account of the amount of such obligations
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such obligations shall, without any further
action by any Guarantor, the Administrative Agent, any Lender or any other
Person, be automatically limited and reduced to the greatest amount which is
valid and enforceable as determined in such action or proceeding.

 

3.             Continuing Guaranty of Payment.  This Guaranty is and shall be an
absolute, irrevocable and continuing guaranty of payment, and not merely of
collection, and from time to time or at any time the Guaranteed Obligations may
be increased, reduced or paid in full without affecting the liability or
obligation of any Guarantor with respect to indebtedness, liabilities and
obligations of Borrower to the Administrative Agent or any Lender thereafter
incurred.  Each Guarantor further agrees that this Guaranty shall continue to be
effective or be reinstated (if a release or discharge has occurred), as the case
may be, if at any time any payment (or any part thereof) to the Administrative
Agent or any Lender in respect of the Guaranteed Obligations is rescinded or
must otherwise be restored by the Administrative Agent or such Lender pursuant
to any bankruptcy, insolvency, reorganization, receivership or other debtor
relief granted to Borrower or its successors or assigns.  In the event that the
Administrative Agent or any Lender must rescind or restore any payment received
by the Administrative Agent or any Lender, respectively, in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to any Guarantor by the Administrative Agent or
such Lender, respectively, shall be without effect, and this Guaranty shall
remain in full force and effect.  It is the intention of the Administrative
Agent, the Lenders and each Guarantor that no Guarantor’s liabilities and
obligations hereunder shall be discharged except by such Guarantor’s full and
complete payment and performance of its liabilities and obligations and then
only to the extent of such payment and performance.

 

4.             Absolute Guaranty.  No Guarantor’s liabilities and obligations
under this Guaranty shall be released, impaired, limited, reduced, conditioned
upon or otherwise affected by, and such liabilities and obligations shall
continue in full force and effect notwithstanding, the occurrence of any event
(other than an event consisting of payment and performance of such liabilities
and obligations as provided in Paragraph 3 hereof) at any time or from time to
time, including, without limitation, any one or more of the following events
specified in clauses (a) through (r) of this Paragraph 4 below, and neither the
Administrative Agent nor any Lender shall be obligated or required to take or to
refrain from taking any of such actions or inactions specified below and shall
have no liability, obligation or duty whatsoever with respect to such actions or
inactions, it being acknowledged and agreed by each Guarantor that all of such
liabilities, obligations and duties (if any) of the Administrative Agent and the
Lender otherwise existing and all rights and remedies (if any) of each Guarantor
with respect thereto (whether such liabilities, obligations, duties, rights or
remedies exist by virtue of agreement, common law, equity, statute or
otherwise), and each and every defense which, under principles of guaranty or
suretyship law, would otherwise operate to eliminate, impair, condition or
restrict the liabilities and obligations of any Guarantor for the Guaranteed
Obligations, are hereby expressly waived by each Guarantor:

 

(a)           The taking or accepting of any security or other guaranty for any
or all of the Guaranteed Obligations, whether heretofore, concurrently herewith
or hereafter;

 

(b)           Any failure to create or perfect or properly create or perfect any
lien, security interest or assignment intended as security, or any release,
surrender, exchange, substitution, subordination or loss of any security or
guaranty at any time existing in connection with any or all of the Guaranteed
Obligations for any reason;

 

3

--------------------------------------------------------------------------------


 

(c)           Any partial or full release of the liability or obligation of any
other Guarantor under this Guaranty or any other guaranty whether or not similar
to this Guaranty, or any partial or full release of the liability or obligation
of any other guarantor of the Guaranteed Obligations;

 

(d)           The entering into, delivery of, modification of, amendment to or
waiver of compliance with the Credit Agreement, any Note, any Letter of Credit
or any other Loan Document, or any agreement, document or instrument evidencing,
securing or otherwise affecting all or part of the Guaranteed Obligations,
without the notification of any Guarantor, the right of such notification being
hereby specifically waived by each Guarantor;

 

(e)           The bankruptcy, insolvency, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of authority (whether corporate,
partnership or trust) of Borrower, any Guarantor or any other Person at any time
liable or obligated for the payment of any or all of the Guaranteed Obligations,
whether now existing or hereafter arising, or any limitation on the right to
attorney’s fees resulting from any proceeding under the Bankruptcy Code;

 

(f)            Any renewal, extension, modification, refunding and/or
rearrangement of the payment of any or all of the Guaranteed Obligations at any
time and from time to time, whether on one or more occasions, either with or
without notice to or consent of any Guarantor, or any adjustment, indulgence,
forbearance or compromise that might be granted or given by the Administrative
Agent or any Lender to Borrower or any Guarantor;

 

(g)           Any neglect, delay, omission, failure or refusal of the
Administrative Agent or any Lender to (i) exercise or properly or diligently
exercise any right or remedy with respect to any or all of the Guaranteed
Obligations or the collection thereof or any collateral security or guaranty
therefor, whether under the Credit Agreement, any Note, any Letter of Credit or
any other Loan Document or otherwise, (ii) take or prosecute or properly or
diligently take or prosecute any action for the collection of any or all of the
Guaranteed Obligations against Borrower, any Guarantor or any other guarantor of
any or all of the Guaranteed Obligations and/or any other Person,
(iii) foreclose or prosecute or properly or diligently foreclose or prosecute
any action in connection with any agreement, document or instrument or
arrangement evidencing, securing or otherwise affecting all or any part of the
Guaranteed Obligations, or (iv) mitigate damages or take any other action to
reduce, collect or enforce the Guaranteed Obligations;

 

(h)           Any failure of the Administrative Agent or any Lender to give
notice to Borrower and/or any Guarantor of, or obtain the consent of Borrower or
any Guarantor with respect to, (i) demand, presentment, protest, nonpayment,
intention to accelerate, acceleration, lack of diligence or delay in collection
of all or any part of the Guaranteed Obligations or any other matter, or the
absence thereof, (ii) any renewal, extension or assignment of the Guaranteed
Obligations or any part thereof, (iii) the disposition or release of all or any
part of any security for the Guaranteed Obligations (whether or not such
disposition is commercially reasonable) or (iv) any other action taken or
refrained from being taken by the Administrative Agent or any Lender against
Borrower, it being agreed that (except as may be expressly provided in the other
Loan Documents) that neither the Administrative Agent nor any Lender shall be
required to give Borrower or any Guarantor any notice of any kind or to obtain
Borrower’s or any Guarantor’s consent under any circumstances whatsoever with
respect to or in connection with the Guaranteed Obligations;

 

4

--------------------------------------------------------------------------------


 

(i)            The unenforceability, illegality or uncollectibility of all or
any part of the Guaranteed Obligations against Borrower by reason of the fact
that the interest contracted for, charged, collected or received in respect of
the Guaranteed Obligations exceeds the amount permitted by law, the act of
creating the Guaranteed Obligations or any part thereof is ultra vires, the
officers, directors, partners, trustees or representatives creating the
Guaranteed Obligations acted in excess of their authority, the Credit Agreement,
any Note, any Letter of Credit or any other Loan Document evidencing the
Guaranteed Obligations has been forged or otherwise is irregular or is not
genuine or authentic, expiration of the applicable statute of limitations
(except as to the Guarantor) or for any other reason;

 

(j)            Any payment by Borrower to the Administrative Agent or any Lender
is held to constitute a preferential transfer or a fraudulent conveyance or
transfer under any applicable law, or for any reason the Administrative Agent or
such Lender is required to refund such payment or pay such amount to Borrower or
any other Person;

 

(k)           Any merger, reorganization, consolidation or dissolution of
Borrower, any sale, lease or transfer of any or all of the assets of Borrower,
or any change in name, business, location, composition, structure or any change
in the shareholders, partners or members (whether by accession, secession,
death, dissolution, transfer of assets or otherwise) of Borrower;

 

(l)            Any failure of the Administrative Agent or any Lender to notify
any Guarantor of the acceptance of this Guaranty or of the making of loans by
any Administrative Agent or such Lender in reliance on this Guaranty or of the
failure of Borrower to make any payment due by Borrower to the Administrative
Agent or any Lender;

 

(m)          Any existing or future offset, claim or defense of Borrower against
the Administrative Agent or any Lender or against payment of all or any part of
the Guaranteed Obligations, whether such offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise;

 

(n)           Any full or partial release of the liability of Borrower, any
guarantor of all or any part of the Guaranteed Obligations or any other Person
for all or any part of the Guaranteed Obligations, it being acknowledged and
agreed by each Guarantor that it may be required to pay the Guaranteed
Obligations in full without assistance or support, whether from Borrower, any
other guarantor or any other Person;

 

(o)           Any other action taken or omitted to be taken with respect to any
of the Credit Agreement, any Note, any Letter of Credit or any other Loan
Document, the Guaranteed Obligations or any security and collateral therefor,
whether or not such action or omission prejudices any Guarantor or increases the
likelihood that any Guarantor will be required to pay all or any part of the
Guaranteed Obligations pursuant to the terms hereof;

 

(p)           Any refusal or failure of any Lender or any other Person prior to
the date hereof or hereafter to grant any additional loan or other credit
accommodation to Borrower, or any Lender’s or any other party’s receipt of
notice of such refusal or failure;

 

(q)           Any refusal or failure of any Lender or any other Person to
provide to any Guarantor any information relating to Borrower, any other
guarantor, indorser, or any Person who has given any collateral as security for
the payment of the Guaranteed Obligations or any information relating to
Borrower’s or such Guarantor’s, indorser’s or Person’s financial

 

5

--------------------------------------------------------------------------------


 

condition, business or assets, or if such information is provided, to provide
such information completely and accurately; or

 

(r)            The expiration of the period of any statute of limitations with
respect to any lawsuit or other legal proceeding against Borrower or any Person
in any way related to the Guaranteed Obligations or a part thereof or any
collateral therefor.

 

Without limiting the foregoing or any Guarantor’s liability under this Guaranty,
to the extent that the Lenders (or any Lender) have advanced funds or extended
credit to Borrower and do not receive payments or benefits thereon in the
amounts and at the times required or provided by the Credit Agreement, any Notes
or any other Loan Document, each Guarantor, jointly and severally, is absolutely
liable to make such payments and to confer such benefits on the Lenders on a
timely basis.

 

5.             Representations and Warranties.  In connection with this
Guaranty, each Guarantor hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)           Such Guarantor has received and will receive a direct and indirect
material benefit from the transactions evidenced by and contemplated in the
Credit Agreement, the Notes, the Letters of Credit and the other Loan Documents;
this Guaranty is given by Guarantor in furtherance of the direct and indirect
business interests and corporate purposes of Guarantor, and is necessary to the
conduct, promotion and attainment of the businesses of Borrower and such
Guarantor; and the value of the consideration received and to be received by
such Guarantor is reasonably worth at least as much as the liability and
obligation of such Guarantor hereunder;

 

(b)           The execution and delivery of this Guaranty and the performance of
and compliance with the terms hereof will not constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any material contract, agreement or instrument to which
such Guarantor is a party or which may be applicable to such Guarantor or any of
its assets;

 

(c)           This Guaranty, when executed and delivered by such Guarantor, will
constitute the legal, valid and binding obligation of such Guarantor enforceable
in accordance with its terms;

 

(d)           As of the date of this Guaranty, and after giving effect to this
Guaranty and the contingent obligation evidenced by this Guaranty, such
Guarantor is not, on either an unconsolidated basis or a consolidated basis with
Borrower and such Guarantor’s subsidiaries, insolvent, as such term is used or
defined in any applicable bankruptcy, fraudulent conveyance, fraudulent transfer
or similar law, and such Guarantor has and will have assets which, fairly
valued, exceed its indebtedness, liabilities and obligations; such Guarantor is
not executing this Guaranty with any intention to hinder, delay or defraud any
present or future creditor or creditors of Guarantor; such Guarantor is not
engaged in any business or transaction (including, without limitation, the
execution of this Guaranty) which will leave it with unreasonably small capital
or assets which are unreasonably small in relation to the business or
transactions engaged in by it, and such Guarantor does not intend to engage in
any such business or transaction; such Guarantor does not intend to incur, nor
does it believe that it will incur, debts beyond its ability to repay such debts
as they mature;

 

6

--------------------------------------------------------------------------------


 

(e)           All acts and conditions required to be performed and satisfied
prior to the creation and issuance of this Guaranty, and to constitute this
Guaranty as the legal, valid and binding obligation of such Guarantor in
accordance with its terms, have been performed and satisfied in due and strict
compliance with all applicable laws;

 

(f)            Such Guarantor is familiar with, and has independently reviewed
books and records regarding, the financial condition of Borrower and is familiar
with the value of any and all collateral (if any) intended to secure the
Guaranteed Obligations; however, such Guarantor is not relying on such financial
condition or any such collateral (if any) as an inducement to enter into this
Guaranty;

 

(g)           Such Guarantor has not been induced to enter into this Guaranty on
the basis of a contemplation, belief, understanding or agreement that any Person
other than such Guarantor will be liable to pay the Guaranteed Obligations;

 

(h)           Except for the execution of the Credit Agreement, neither the
Administrative Agent, any Lender nor any other Person has made any
representation, warranty, or statement to, or promise, covenant, or agreement
with, such Guarantor in order to induce it to execute this Guaranty; and

 

(i)            Such Guarantor is a wholly-owned direct or indirect Subsidiary of
Borrower.

 

6.             Default.  Upon the occurrence and during the continuation of an
Event of Default, each Guarantor shall, jointly and severally, on demand by the
Administrative Agent and without further notice of dishonor and without notice
of any kind (including, without limitation, notice of acceptance by the
Administrative Agent or any Lender of this Guaranty) having been given to
Borrower, any Guarantor, or any other Person previous to such demand, promptly
(i.e., not later than 2:00 p.m., Dallas, Texas time, on the date of such demand
or, if such demand is made after 1:00 p.m., on the next succeeding Business Day)
pay, in immediately available funds, the full unpaid amount of the Guaranteed
Obligations, or such lesser amount, if any, as may be specifically demanded by
the Administrative Agent from time to time, to the Administrative Agent at the
Principal Office, or at such other place as the Administrative Agent may specify
in writing.  If acceleration of the time for payment of any amount payable by
Borrower under or with respect to any of the Guaranteed Obligations is stayed or
otherwise delayed upon the insolvency, bankruptcy or reorganization of Borrower,
all such amounts otherwise subject to acceleration under the terms of the
Guaranteed Obligations shall nonetheless be payable by the Guarantors, jointly
and severally, hereunder promptly on demand by the Administrative Agent or any
Lender.

 

7.             Cumulative Remedies; No Election.  If any one or more of the
Guarantors is or becomes liable or obligated for the Guaranteed Obligations, by
endorsement or otherwise, other than under this Guaranty, such liability or
obligation shall not be in any manner impaired or affected hereby, and the
rights and remedies of the Administrative Agent and the Lenders hereunder shall
be cumulative of any and all other rights and remedies that the Administrative
Agent or any Lender may ever have against such Guarantors.  The exercise by the
Administrative Agent or any Lender of any right or remedy hereunder or under any
other agreement, document or instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy. 
This Guaranty may be enforced from time to time as often as occasion therefor
may arise, and it is agreed and understood that it shall not be necessary for
the Administrative Agent or any Lender, in order to enforce payment by any
Guarantor, first to exercise any rights or remedies against Borrower or any
other Person or institute suit or exhaust any available remedies against any
security in the Administrative Agent’s or such Lender’s possession or under the
Administrative Agent’s or such Lender’s control, or to resort to any other
sources or means of

 

7

--------------------------------------------------------------------------------


 

obtaining payment of the Guaranteed Obligations.  The Administrative Agent or
any Lender may remedy any default by Borrower under any of the Loan Documents or
with respect to the Guaranteed Obligations in any reasonable manner without
waiving the default remedied and without waiving any other prior or subsequent
default by Borrower.  After Borrower’s failure to pay the Guaranteed Obligations
in full, or any part thereof, the Administrative Agent or any Lender may
exercise against each Guarantor, individually, each right and remedy of a
creditor against a principal debtor upon a past due liquidated obligation.

 

8.             Joint and Several Obligation.  Each Guarantor agrees that the
Administrative Agent, in its sole discretion, may (a) bring suit against all
Guarantors, other guarantors or any other Persons liable or obligated to the
Administrative Agent or any Lender or against any one or more of them, for
interest, penalties, expenses, fees, indebtedness, liabilities, and obligations
owed to the Administrative Agent or any Lender and apply any amounts obtained by
the Administrative Agent or such Lender in such a manner as the Administrative
Agent may elect, whether or not applied to the Guaranteed Obligations, (b) bring
suit against all Guarantors and other guarantors of the Guaranteed Obligations
jointly and severally or against any one or more of them, (c) settle fully or in
part with any one or more of such Guarantors or other guarantors for such
consideration as the Administrative Agent may deem proper, and (d) partially or
fully release one or more of such Guarantors or other guarantors from liability
under any guaranty agreement, and that no such action shall impair the rights of
the Administrative Agent or any Lender to collect the Guaranteed Obligations (or
the unpaid balance thereof) from other Guarantors or guarantors, or any of them,
not so sued, settled with, or released.

 

9.             Release of Collateral, etc.  If all or any part of the Guaranteed
Obligations is at any time secured, each Guarantor agrees that the
Administrative Agent or any Lender may, at any time and from time to time in its
discretion and with or without valuable consideration, allow substitution or
withdrawal of collateral or other security and release collateral or other
security without impairing or diminishing the liabilities or obligations of any
Guarantor hereunder.  Each Guarantor further agrees that, if Borrower or any
other Person executes in favor of the Administrative Agent or any Lender any
collateral agreement, mortgage, deed of trust, collateral assignment, security
agreement, or other security instrument, the exercise by the Administrative
Agent or such Lender of any right or remedy thereby conferred on the
Administrative Agent or such Lender shall be wholly discretionary with the
Administrative Agent or such Lender and that the exercise or failure to exercise
any such right or remedy shall in no way impair or diminish the obligation of
any Guarantor hereunder.  Each Guarantor further agrees that neither the
Administrative Agent nor any Lender shall be liable for its failure to use
diligence or care in the collection of the Guaranteed Obligations, in the
creation or perfection of any lien, security interest, or assignment intended as
security or in preserving the liability of any Person liable or obligated on the
Guaranteed Obligations, and each Guarantor hereby waives presentment for
payment, notice of nonpayment, protest and notice thereof, and diligence in
bringing suit against any Person liable on the Guaranteed Obligations or any
part thereof.

 

10.           Binding Effect.  This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their successors and assigns, and in
the event of an assignment by the Administrative Agent or any Lender or its
successors or assigns of the Guaranteed Obligations, or any part thereof, the
rights and benefits hereunder, to the extent applicable to the indebtedness,
liabilities, and obligations so assigned, may be transferred with such
indebtedness, liabilities, and obligations.  This Guaranty is binding, not only
upon each Guarantor, but also upon their successors and assigns.

 

11.           Subordination and Temporary Waiver of Subrogation, Contribution
and Other Rights.  UPON PAYMENT BY A GUARANTOR OF ANY SUMS IN RESPECT OF THE
GUARANTEED OBLIGATIONS HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY

 

8

--------------------------------------------------------------------------------


 

AMOUNTS ADVANCED TO BORROWER BY A GUARANTOR), ALL RIGHTS OF SUCH GUARANTOR
AGAINST BORROWER OR ANY OTHER GUARANTOR OF THE GUARANTEED OBLIGATIONS ARISING AS
A RESULT THEREFROM BY WAY OF A RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION, INDEMNIFICATION, AND/OR OTHERWISE SHALL IN ALL RESPECTS BE
SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT AND ENFORCEMENT TO THE PRIOR
INDEFEASIBLE PAYMENT AND ENFORCEMENT IN FULL OF THE GUARANTEED OBLIGATIONS.  NO
GUARANTOR SHALL HAVE, AND EACH GUARANTOR HEREBY WAIVES, ANY RIGHTS OF
SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION, INDEMNIFICATION, AND/OR
OTHERWISE AGAINST OR FROM BORROWER UNLESS AND UNTIL ALL OF THE GUARANTEED
OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL.  IN ADDITION TO THE FOREGOING,
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL CLAIMS OR OTHER RIGHTS IT
MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
BORROWER, OR ANY OTHER PERSON UNDER CHAPTER 34 OF THE TEXAS BUSINESS AND
COMMERCE CODE, UNDER RULES 31 AND 163 OF THE TEXAS RULES OF CIVIL PROCEDURE,
UNDER SECTION 17.001 OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE AND UNDER ANY
OTHER STATUTE OF ANY STATE OR OTHER JURISDICTION REQUIRING RECOURSE AGAINST THE
PRIMARY OBLIGOR OR IMPOSING OTHER REQUIREMENTS AS A CONDITION TO RECOURSE
AGAINST A GUARANTOR IF AND TO THE EXTENT THAT THE SAME MAY BE APPLICABLE TO THIS
GUARANTY.  Except as expressly otherwise provided in this Paragraph 11, each
Guarantor shall have all rights of subrogation, reimbursement, exoneration,
contribution, and indemnification that may exist under currently applicable law.

 

12.           Subordination of Indebtedness and Liens.  The payment of any and
all principal of and interest on all indebtedness of Borrower, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, now or hereafter existing, due or to become due to any Guarantor
(such amount, collectively, the “Subordinated Debt”), shall in all respects be
subordinate and junior in right of payment and enforcement to the prior payment
and enforcement in full of the Guaranteed Obligations as provided in this
Paragraph 12.  Except in the ordinary course of business of Borrower and the
Guarantors, no payment shall be made on or with respect to the Subordinated Debt
(whether owed to any Guarantor or any Affiliate of a Guarantor) unless and until
the Guaranteed Obligations shall have been paid and performed in full.  In the
event that any Guarantor or any Affiliate of a Guarantor shall receive any
payment on account of the Subordinated Debt in violation of this Paragraph 12,
such Guarantor will hold, or cause to be held (as the case may be), any amount
so received in trust for the benefit of the Administrative Agent and the Lenders
and will forthwith deliver, or cause to be delivered (as the case may be), such
payment to the Administrative Agent and the Lenders, in the form received, to be
applied to the Guaranteed Obligations.  All Liens (if any) securing payment of
all or any part of the Subordinated Debt (the “Subordinated Liens”) shall be and
remain inferior and subordinate to the Liens (if any) securing payment of all or
any part of the Guaranteed Obligations, regardless of whether such Subordinated
Liens presently exist or are hereafter created or when such Subordinated Liens
were created, perfected, filed, or recorded.  No Guarantor shall exercise or
enforce any creditors’ rights or remedies that it may have against Borrower or
foreclose, repossess, sequester, or otherwise institute any action or proceeding
(whether judicial or otherwise, including, without limitation, the commencement
of, or joinder in, any bankruptcy, insolvency, reorganization, liquidation,
receivership, or other debtor relief law) to enforce any Subordinated Lien on
any assets of Borrower or any other Person unless and until the Guaranteed
Obligations shall have been paid and performed in full.  The terms and
provisions of this Paragraph 12 are given by each Guarantor as additional rights
and benefits to any and all other subordination agreements heretofore,
concurrently herewith or hereafter executed by any Guarantor to or in favor of
the Administrative Agent and the Lenders, and nothing in this Guaranty shall
ever be deemed

 

9

--------------------------------------------------------------------------------


 

to in any way negate or replace any other such previous, concurrent, or
subsequent subordination agreements.  All promissory notes, accounts receivable
ledgers, and other evidences of the Subordinated Debt, and all mortgages, deed
of trusts, security agreements, assignments, and other security documents
evidencing the Subordinated Liens, shall contain a specific written notice that
the indebtedness and Liens evidenced thereby are subordinated as provided in
this Paragraph 12.

 

13.           Right of Setoff.   Each Guarantor hereby grants to the
Administrative Agent and the Lenders a right of setoff, exercisable after the
occurrence and during the continuance of an Event of Default, upon any and all
of its monies, securities, or other property, and the proceeds therefrom, now or
hereafter held or received by or in transit to the Administrative Agent or any
Lender from or for its account, whether for safekeeping, custody, pledge,
transmission, collection, or otherwise, and also upon any and all of its
deposits (general or special, time or demand, provisional or final) and credits,
and any and all of its claims against the Administrative Agent or any Lender at
any time existing.  The right of setoff granted pursuant to this Paragraph 13
shall be cumulative of and in addition to the Administrative Agent’s and the
Lenders’ common law right of setoff.

 

14.           Further Assurances.  Upon the request of the Administrative Agent
or any Lender, each Guarantor will, at any time and from time to time, duly
execute and deliver to the Administrative Agent or any Lender any and all such
further agreements, documents, and instruments, and supply such additional
information, as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent, to obtain the full benefits of this Guaranty.

 

15.           Invalid Provisions.  If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Guaranty
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Guaranty a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid, and enforceable.  No provision herein or in any other Loan
Document evidencing the Guaranteed Obligations shall require the payment or
permit the collection of interest in excess of the maximum permitted by
applicable law.

 

16.           Modification in Writing.  No modification, consent, amendment, or
waiver of any provision of this Guaranty, and no consent to any departure by any
Guarantor herefrom, shall be effective unless the same shall be in writing and
signed by a duly authorized officer of the Administrative Agent and then shall
be effective only in the specific instance and for the specific purpose for
which given.

 

17.           No Waiver, Etc.  No notice to or demand on any Guarantor in any
case shall, of itself, entitle any Guarantor to any other or further notice or
demand in similar or other circumstances.  No delay or omission by the
Administrative Agent or any Lender in exercising any right or remedy hereunder
shall impair any such right or remedy or be construed as a waiver thereof or any
acquiescence therein, and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other right or remedy hereunder.

 

18.           Statutes of Limitation Matters.  As of the date any payment made
by any Guarantor hereunder is returned pursuant to Paragraph 4(j) or otherwise,
the statute of limitations shall start anew with respect to any action or
proceeding by the Administrative Agent or any Lender against such Guarantor
under this Guaranty.  Any payment or other act which results in the extension or
renewal of the statute of limitations in connection with any action or
proceeding against Borrower relating to the

 

10

--------------------------------------------------------------------------------


 

Guaranteed Obligations shall extend or renew the statute of limitations in
connection with any action or any proceeding against a Guarantor in connection
with this Guaranty whether or not any Guarantor had notice of, or consented to,
such payment or act.  Each Guarantor shall defend and indemnify the
Administrative Agent and each Lender against and from any claim or loss under
this Paragraph 18, including actual attorneys’ fees and expenses, in the defense
of any such action or suit.

 

19.           Cumulative Rights.  All rights and remedies of the Administrative
Agent and the Lenders hereunder are cumulative of each other and of every other
right or remedy which the Administrative Agent and the Lenders may otherwise
have at law or in equity or under any other contract or document, and the
exercise of one or more rights or remedies shall not prejudice or impair the
concurrent or subsequent exercise of other rights or remedies.

 

20.           Expenses.  Each Guarantor, jointly and severally, agrees to pay on
demand by the Administrative Agent all costs and expenses incurred by the
Administrative Agent or any Lender in connection with the negotiation,
preparation, execution, and performance of the terms and provisions of this
Guaranty and any and all amendments, modifications, renewals, restatements,
and/or supplements hereto from time to time, including, without limitation, the
fees and expenses of legal counsel to the Administrative Agent.  If any
Guarantor should breach or fail to perform any provision of this Guaranty, each
Guarantor, jointly and severally, agrees to pay to the Administrative Agent all
costs and expenses incurred by the Administrative Agent or any Lender in the
enforcement of this Guaranty from time to time, including, without limitation,
the fees and expenses of all legal counsel to the Administrative Agent and the
Lenders.

 

21.          Applicable Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES).

 

22.           No Oral Agreements.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN EACH GUARANTOR AND THE ADMINISTRATIVE AGENT RELATING TO THE SUBJECT
MATTER OF THIS GUARANTY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND THE ADMINISTRATIVE AGENT. 
THIS GUARANTY SUPERSEDES ALL PRIOR (IF ANY) ORAL AGREEMENTS, ARRANGEMENTS, OR
UNDERSTANDINGS RELATING TO THE SUBJECT MATTER OF THIS GUARANTY.

 

23.           Notices.  Unless otherwise specifically provided in this Guaranty,
all notices or other communications required or permitted to be given under this
Guaranty shall be in writing and may be personally served, telecopied,
telefaxed, or sent by courier service or first class prepaid mail (airmail if to
an address in a foreign country from the party writing) and shall be deemed to
have been given when delivered in person or by courier service, upon
transmission of a telecopy or telefax or on the third Business Day after deposit
in the mail (certified or registered, return receipt requested, with postage
prepaid and properly addressed).  For the purposes of this Guaranty, the address
of each Guarantor shall be as specified on the signature page hereto and the
address of the Administrative Agent shall be as specified in the Credit
Agreement.

 

24.           Choice of Forum; Consent to Service of Process and Jurisdiction.
Any suit, action or proceeding against any Guarantor with respect to this
Guaranty, or any judgment entered by any court with respect to this Guaranty,
may be brought in (a) any U.S. District Court of Texas, (b) the U.S. District
Court for the Northern District of Texas, and (c) any Texas state court sitting
in Dallas County, Texas, as

 

11

--------------------------------------------------------------------------------


 

the Administrative Agent in its sole discretion may elect, and each Guarantor
hereby submits to the non-exclusive jurisdiction of such courts for the purpose
of any such suit, action, or proceeding.  Each Guarantor hereby irrevocably
consents to the service of process in any suit, action, or proceeding in any
such court by the mailing thereof by the Administrative Agent by certified or
registered mail, postage prepaid, to such Guarantor’s address referred to in
Paragraph 23 hereof or by any other means allowed by applicable law.  Each
Guarantor hereby irrevocably waives any objections which it may now or hereafter
have to the laying of venue of any suit, action, or proceeding arising out of or
relating to this Guaranty brought in any such state or federal court and hereby
further irrevocably waives any claim that any such suit, action, or proceeding
brought in any such court has been brought in any inconvenient forum.

 

25.           Survival.  All representations, warranties, covenants, and
agreements of any Guarantor in this Guaranty shall survive the execution of this
Guaranty.

 

26.           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute one and the same Guaranty.

 

27.           Limitation on Interest.  Notwithstanding anything to the contrary
contained or referred to in this Guaranty, none of the terms and provisions of
this Guaranty, the Credit Agreement, the Notes or any other Loan Document shall
ever be construed to create a contract or obligation to pay interest at a rate
in excess of the Maximum Rate, and neither the Administrative Agent nor any
Lender shall ever charge, receive, take, collect, reserve, or apply, as interest
on the Obligations or the Guaranteed Obligations, any amount in excess of the
Maximum Rate.  The parties hereto agree that any interest, charge, fee, expense
or other indebtedness, liability, or obligation provided for in this Guaranty,
the Credit Agreement, the Notes, or any other Loan Document which constitutes
interest under applicable law shall be, ipso facto and under any and all
circumstances, limited or reduced to an amount equal to the lesser of (a) the
amount of such interest, charge, fee, expense or other indebtedness, liability,
or obligation that would be payable in the absence of this Paragraph 27 or
(b) an amount, which when added to all other interest payable under this
Guaranty, the Credit Agreement, the Notes, and any other Loan Document, equals
the Maximum Rate.  If, notwithstanding the foregoing, the Administrative Agent
or any Lender ever contracts for, charges, receives, takes, collects, reserves,
or applies as interest any amount in excess of the Maximum Rate, such amount
which would be deemed excessive interest shall be deemed a partial payment or
prepayment of principal of the Obligations and the Guaranteed Obligations and
treated hereunder as such, and if the Obligations and the Guaranteed
Obligations, or applicable portions thereof, are paid in full, any remaining
excess shall promptly be paid to Borrower or such other Person (as
appropriate).  In determining whether the interest paid or payable, under any
specific contingency, exceeds the Maximum Rate, each Guarantor, Borrower, the
Administrative Agent and the Lenders shall, to the maximum extent permitted by
applicable law, (i) characterize any nonprincipal payment as an expense, fee, or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the Obligations and the Guaranteed Obligations, or applicable portions
thereof, so that the interest rate does not exceed the Maximum Rate at any time
during the term of the Obligations and the Guaranteed Obligations; provided
that, if the unpaid principal balance is paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Maximum Rate, the Administrative
Agent and/or the Lenders, as appropriate, shall refund to Borrower or such other
Person (as appropriate) the amount of such excess and, in such event, the
Administrative Agent and the Lenders shall not be subject to any penalties
provided by any laws for contracting for, charging, receiving, taking,
collecting, servicing, or applying interest in excess of the Maximum Rate.

 

12

--------------------------------------------------------------------------------


 

28.           Irrevocable Nature of Guaranty.  This Guaranty may not be revoked
by any Guarantor; provided, however, in the event it shall be determined that a
Guarantor shall have the right, in accordance with applicable law and
notwithstanding its express agreement herein to the contrary, to revoke this
Guaranty, such Guarantor may deliver to the Administrative Agent written notice
of Guarantor’s intention not to be liable hereunder for any Guaranteed
Obligations arising, created, or incurred after the Administrative Agent’s
receipt of such notice, whereupon such notice shall be effective to the extent
(but only to the extent) provided hereinbelow as to such Guarantor from and
after (but not before) the time when such notice is actually delivered to and
received by and receipted for in writing by the Administrative Agent (the
“Effective Revocation Time”); provided, further, however, that such notice shall
not be effective as to, and shall not in any way restrict, limit, impair,
release, or otherwise affect the indebtedness, liabilities, or obligations of
such Guarantor or any other Guarantor under this Guaranty with respect to
(a) any Guaranteed Obligations consisting of indebtedness, liabilities, or
obligations under the Credit Agreement, the Notes, or any other Loan Document,
whether incurred before or after the Effective Revocation Time (including,
without limitation, any loans, advances, or extensions of credit at any time
made or created under the Credit Agreement, whether or not agreed, committed, or
contemplated to be made by the Administrative Agent or any Lender and whether or
not discretionary with the Administrative Agent or any lender), (b) any
Guaranteed Obligations arising, created, or incurred prior to the Effective
Revocation Time, (c) any renewals, extensions, or modifications of the
indebtedness, liabilities, or obligations referred to in clauses (a) and
(b) preceding, whether occurring before or after the Effective Revocation Time,
or (d) any interest or costs of collection with respect to any of the
indebtedness, liabilities, or obligations referred to in clauses (a), (b), or
(c) preceding.

 

29.           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND EXPRESSLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE ACTIONS OF ANY LOAN PARTY, THE ADMINISTRATIVE AGENT
OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

 

30.           Amendment and Restatement of Master Guaranty.  The parties hereto
agree that this Guaranty is executed pursuant to the Credit Agreement in
amendment, restatement, ratification and confirmation (but not in novation,
discharge or extinguishment) of the “Master Guaranty” executed and delivered
pursuant to the Existing Credit Agreement.

 

Remainder of Page Intentionally Left Blank.

Signature Page(s) to Follow.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Amended and
Restated Master Guaranty as of the date first written above.

 

GUARANTORS:

 

AMERICAN ECONOMICS GROUP, INC.

APS SERVICES ACQUISITION CORP.

ASSOCIATE RECORD TECHNICIAN SERVICES ACQUISITION CORP.

CALIFORNIA MEDICAL RECORD SERVICE ACQUISITION CORP.

COPY RIGHT, INC.

DELIVEREX ACQUISITION CORP.

ECONOMIC RESEARCH SERVICES, INC.

FASTRIEVE, INC. (f/k/a FYIDOCS.COM INC.)

IMAGE ENTRY ACQUISITION CORP.

IMAGE ENTRY OF ALABAMA INC.

IMAGE ENTRY OF ARKANSAS INC.

IMAGE ENTRY FEDERAL SYSTEMS INC.

IMAGE ENTRY INC.

IMAGE ENTRY OF OWSLEY COUNTY INC.

INFORMATION MANAGEMENT SERVICES, INC.

INPUT MANAGEMENT, INC.

KEYPOINT I ACQUISITION CORP.

KEYPOINT CONSULTING LLC

KINSELLA COMMUNICATIONS, LIMITED

LEXICODE CORPORATION

LIFO MANAGEMENT, INC.

MANAGED CARE PROFESSIONALS, INC.

NEWPORT BEACH DATA ENTRY, LLC

PERMANENT RECORDS MANAGEMENT, INC.

QUALITY COPY ACQUISITION CORP.

RECORDEX ACQUISITION CORP.

RTI LASER PRINT SERVICES ACQUISITION CORP.

RUST CONSULTING, INC

SOURCECORP BPS INC. (f/k/a IMAGENT ACQUISITION CORP.)

SOURCECORP BPS MARYLAND LLC (f/k/a B&B (BALTIMORE-WASHINGTON) ACQUISITION CORP.)

SOURCECORP BPS NORTHERN CALIFORNIA INC. (f/k/a DPAS ACQUISITION CORP.)

 

14

--------------------------------------------------------------------------------


 

SOURCECORP BPS SOUTHERN CALIFORNIA INC. (f/k/a MICRO PUBLICATION SYSTEMS, INC.)

SOURCECORP DMS INC.

SOURCECORP HEALTHSERVE RADIOLOGY, INC. (f/k/a F.Y.I. RADIOLOGY, Inc.)

SOURCECORP HS INC. (f/k/a F.Y.I. HEALTHSERVE INC.)

SOURCECORP LEGAL INC.

SRCP INVESTMENTS HOLDING, INC.

SRCP LICENSING CORP.

SRCP MANAGEMENT, INC. (f/k/a F.Y.I. MANAGEMENT, INC.)

STAT HEALTHCARE CONSULTANTS, INC.

UNITED INFORMATION SERVICES, INC.

 

 

 

By:

 

 

 

 

Barry L. Edwards, Authorized Officer for each of the Original Guarantors

 

 

 

 

 

SRCP INVESTMENTS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Ronald Zazworsky

 

 

 

Title:

President

 

 

 

 

 

SOURCECORP MANAGEMENT, L.P. (f/k/a
F.Y.I. MANAGEMENT, L.P.)

 

 

 

 

 

By:

SRCP Management, Inc. (f/k/a F.Y.I.
Management, Inc.), its general partner

 

 

 

 

By:

 

 

 

Name: Barry L. Edwards

 

 

Title: Vice President

 

15

--------------------------------------------------------------------------------


 

 

SOURCECORP BPS TEXAS L.P. (f/k/a INPUT
OF TEXAS, L.P.)

 

 

 

 

 

By:Input Management, Inc., its general partner

 

 

 

 

By:

 

 

 

Name:

Barry L. Edwards

 

 

Title:

Vice President

 

 

 

 

 

SOURCECORP TBG, L.P. (f/k/a LIFO SYSTEMS,
L.P.)

 

 

 

By:LIFO Management, Inc., its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Barry L. Edwards

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PERMANENT RECORDS, L.P.

 

 

 

By:

Permanent Records Management, Inc., its
general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Barry L. Edwards

 

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------


 

Address for Notices to each of the Guarantors:

3232 McKinney Avenue, Suite 1000

Dallas, Texas 75204

Attn:    Barry L. Edwards

 

17

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

By:

 

Name: Suzanne M. Paul

Title: Vice President

 

18

--------------------------------------------------------------------------------